Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 1 of 230 PageID #: 393




        EXHIBIT A
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 2 of 230 PageID #: 394




         UNITED STATES PATENT AND TRADEMARK OFFICE

                               ———————

          BEFORE THE PATENT TRIAL AND APPEAL BOARD

                               ———————

                           CISCO SYSTEMS, INC.,
                                 Petitioner,

                                       v.

        MONEY AND DATA PROTECTION LIZENZ GMBH & CO. KG
                         Patent Owner

                               ———————

                                IPR2019-01638
                           U.S. Patent No. 9,246,903


                 PETITION FOR INTER PARTES REVIEW
                UNDER 35 U.S.C. §312 AND 37 C.F.R. §42.104



                           Claims 1-3, 5-8, and 10-13
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 3 of 230 PageID #: 395

                                                                                   IPR2019-01638 Petition
                                                                          Inter Partes Review of 9,246,903

                                              TABLE OF CONTENTS

PETITIONER’S EXHIBIT LIST ..............................................................................5

I.      INTRODUCTION ...........................................................................................7

II.     MANDATORY NOTICES .............................................................................7

        A.       Real Party-in-Interest ........................................................................... 7

        B.       Related Matters..................................................................................... 7

        C.       Lead and Back-up Counsel and Service Information .......................... 8

III.    GROUNDS FOR STANDING ........................................................................8

IV.     NOTE ...............................................................................................................9

V.      ’903 PATENT SUMMARY ............................................................................9

VI.     LEVEL OF ORDINARY SKILL ..................................................................11

VII. CLAIM CONSTRUCTION ..........................................................................11

        A.       “deactivating the authentication function after a predetermined
                 time interval after at least one of: activation thereof and when an
                 active state thereof has been checked.” .............................................. 12

        B.       “the steps of one of storing and generating the password in the
                 mobile device and transmitting the password to the authentication
                 device.” ............................................................................................... 12

        C.       “the step of one of storing and converting the password in the
                 authentication device.” ....................................................................... 13

VIII. RELIEF REQUESTED AND REASONS THEREFORE ............................13

IX.     IDENTIFICATION OF HOW THE CLAIMS ARE UNPATENTABLE ....13

        A.       Challenged Claims ............................................................................. 13



                                                            2
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 4 of 230 PageID #: 396

                                                                            IPR2019-01638 Petition
                                                                   Inter Partes Review of 9,246,903

      B.    Statutory Grounds for Challenges ...................................................... 14

      C.    Ground 1: Claims 1, 2, and 3 are obvious over Brand, Williams,
            and Deibert ......................................................................................... 15

            1.       Brand ........................................................................................ 15

            2.       Williams ................................................................................... 17

            3.       Deibert ...................................................................................... 18

            4.       Reasons to Combine Brand and Williams ............................... 18

            5.       Reasons to Combine Brand and Deibert .................................. 21

            6.       Claim 1 ..................................................................................... 24

            7.       Claim 2 ..................................................................................... 39

            8.       Claim 3 ..................................................................................... 43

      D.    Ground 2: Claims 5, 6, 7, 8, 10, and 11 are obvious over Brand,
            Williams, Deibert, and Carter ............................................................ 44

            1.       Carter ........................................................................................ 44

            2.       Reasons to Combine Brand and Carter .................................... 46

            3.       Claim 5 ..................................................................................... 53

            4.       Claim 6 ..................................................................................... 56

            5.       Claim 7 ..................................................................................... 58

            6.       Claim 8 ..................................................................................... 60

            7.       Claim 10 ................................................................................... 64

            8.       Claim 11 ................................................................................... 65




                                                      3
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 5 of 230 PageID #: 397

                                                                                 IPR2019-01638 Petition
                                                                        Inter Partes Review of 9,246,903

        E.      Ground 3: Claims 11 and 12 are obvious over Brand, Williams,
                Deibert, Carter, and Nielsen. .............................................................. 67

                1.       Nielsen...................................................................................... 67

                2.       Reasons to Combine Brand and Carter with Nielsen .............. 68

                3.       Claim 11 ................................................................................... 71

                4.       Claim 12 ................................................................................... 73

        F.      Ground 4: Claim 13 is obvious over Brand, Williams, Deibert,
                Dietrich. .............................................................................................. 74

                1.       Summary of Dietrich................................................................ 74

                2.       Reasons to Combine Brand and Dietrich ................................. 75

                3.       Claim 13 ................................................................................... 78

X.      CONCLUSION..............................................................................................80

CERTIFICATE OF WORD COUNT ......................................................................81

CERTIFICATE OF SERVICE ................................................................................82




                                                          4
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 6 of 230 PageID #: 398

                                                          IPR2019-01638 Petition
                                                 Inter Partes Review of 9,246,903

                      PETITIONER’S EXHIBIT LIST

                                 September 24, 2019

  Ex-1001       U.S. 9,246,903

  Ex-1002       Prosecution History of U.S. 9,246,903

  Ex-1003       Declaration of Patrick McDaniel, Ph.D., under 37 C.F.R. §1.68

  Ex-1004       Curriculum Vitae of Patrick McDaniel, Ph.D.

  Ex-1005       U.S. Patent No. 8,862,097 to Brand et al.

  Ex-1006       U.K. Patent Application 2,398,159 to Williams

  Ex-1007       U.S. Patent No. 9,647,855 to Deibert

  Ex-1008       U.S. Publication No. 2011/0202466 to Carter

  Ex-1009       U.S. Patent No. 6,182,229 to Nielsen

  Ex-1010       WO 2009/089943 by Dietrich et al.

  Ex-1011       Reserved

  Ex-1012       Reserved

  Ex-1013       Reserved

  Ex-1014       U.S. Patent No. 7,039,392 to McCorkle et al.

  Ex-1015       U.S. Patent No. 8,245,292 to Buer

  Ex-1016       Reserved

  Ex-1017       Reserved

  Ex-1018       Reserved

  Ex-1019       Reserved




                                         5
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 7 of 230 PageID #: 399

                                                         IPR2019-01638 Petition
                                                Inter Partes Review of 9,246,903

  Ex-1020       Patrick McDaniel. Computer and Network
                Authentication. Handbook of Information Security, John Wiley and
                Sons. September 2006. Editor: Hossein Bidgoli. URL:
                http://patrickmcdaniel.org/pubs/mcdaniel-netauth.pdf

  Ex-1021       Patrick McDaniel. Authentication. The Internet Encyclopedia, John
                Wiley and Sons. 2002. URL:
                http://patrickmcdaniel.org/pubs/mcdaniel-authentication.pdf

  Ex-1022       Anthony Nicholson, Mark D. Corner, and Brian D. Noble, “Mobile
                Device Security using Transient Authentication,” IEEE
                Transactions on Mobile Computing, 5(11):1489–1502, November
                2006.

  Ex-1023       English translation of WO 2009/089943 to Dietrich et al.

  Ex-1024       Information Disclosure Statement submitted in U.S. App. No.
                12/334,957 on June 3, 2009.




                                        6
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 8 of 230 PageID #: 400

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

I.    INTRODUCTION

      Pursuant to 35 U.S.C. §§ 311, 314(a), and 37 C.F.R. § 42.100, Cisco

Systems, Inc. (“Petitioner”) respectfully requests that the Board review and cancel

as unpatentable under (pre-AIA) 35 U.S.C. §103(a) claims 1-3, 5-8, and 10-13

(hereinafter, the “Challenged Claims”) of U.S. 9,246,903 (“’903 Patent,” Ex-

1001).

      The ’903 Patent describes two-factor authentication technology for

authenticating a user to a transaction. As shown below and in the Declaration of

Patrick McDaniel (Ex-1003), these concepts were well-known before the ’903

Patent was filed. The primary reference (“Brand,” Ex-1005) describes a two-factor

authentication system. The other claimed concepts—such as deactivating an

application, estimating location, transmitting data over different networks, and

identity tokens—were also well-known. The combination of prior art concepts in

the Challenged Claims was obvious.

II.   MANDATORY NOTICES

      A.     Real Party-in-Interest

      Pursuant to 37 C.F.R. § 42.8(b)(1), Petitioner certifies that the real parties-

in-interest are Cisco Systems, Inc. and Duo Security, Inc.

      B.     Related Matters

      Pursuant to 37 C.F.R. § 42.8(b)(2), to the best knowledge of the Petitioner,


                                          7
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 9 of 230 PageID #: 401

                                                               IPR2019-01638 Petition
                                                      Inter Partes Review of 9,246,903

the ’903 Patent is involved in the following cases:

            Case Heading                        Number       Court            Filed

 Money and Data Protection Lizenz         1-18-cv-01477       DED        September 25,
 GmbH & Co. KG v. Duo Security,                                              2018
 Inc.


Petitioner is also concurrently filing a petition for inter partes review of claims 14-

17, 19, 21-22, and 24-26 of the ’903 Patent.

       C.    Lead and Back-up Counsel and Service Information

  Lead Counsel
  David L. McCombs                              Phone: (214) 651-5533
  HAYNES AND BOONE, LLP                         Fax: (214) 200-0853
  2323 Victory Ave. Suite 700                   david.mccombs.ipr@haynesboone.com
  Dallas, TX 75219                              USPTO Reg. No. 32,271

  Back-up Counsel
  Theodore M. Foster                            Phone: (972) 739-8649
  HAYNES AND BOONE, LLP                         Fax: (214) 200-0853
  2323 Victory Ave. Suite 700                   ipr.theo.foster@haynesboone.com
  Dallas, TX 75219                              USPTO Reg. No. 57,456

  Dina Blikshteyn                               Phone: (212) 835-4809
  HAYNES AND BOONE, LLP                         Fax: (214) 200-0853
  2323 Victory Ave. Suite 700                   dina.blikshteyn.ipr@haynesboone.com
  Dallas, TX 75219                              USPTO Reg. No. 63,962

       Please address all correspondence to lead and back-up counsel. Petitioner

consents to service in this proceeding by email at the addresses above.

III.   GROUNDS FOR STANDING

       Petitioner certifies that the ’903 Patent is eligible for inter partes review


                                            8
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 10 of 230 PageID #: 402

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

 (“IPR”) and that Petitioner is not barred or estopped from challenging the patent

 claims on the grounds identified. 37 C.F.R. § 42.104(a).

 IV.   NOTE

       Unless otherwise noted, all emphasis in any quoted material has been added.

 V.    ’903 PATENT

       The ’903 Patent describes “authenticating a user to a transaction.” Ex-1001,

 1:3-4. The authentication system, illustrated in Fig. 1 below, includes transaction

 terminal 10, remote transaction partner 12, mobile communication device 16, and

 authentication device 18. Ex-1001, 4:41-45. Up to three separate communication

 channels (14, 20, 22) link the components. Ex-1001, 4:39-49.




                                           9
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 11 of 230 PageID #: 403

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903




                                  Ex-1001, FIG. 1

       A user “operates the terminal 10 and sends a transaction request to the

 transaction partner 12.” Ex-1001, 4:57-60; FIG. 1 (A). The request includes a

 “user-ID.” Ex-1001, 4:60-61. “[T]he transaction partner 12 forwards the user-ID to

 the authentication device 18.” Ex-1001, 4:61-63, FIG. 1 (B). The “authentication

 device 18 retrieves the mobile telephone number and or the IMSI of the user and

 contacts the mobile device 16” to check whether an “authentication function... is

 active.” Ex-1001, 4:63-5:1, FIG. 1 (C). When the authentication device 18

 confirms “that the authentication function is active, the authentication device 18

 sends an authentication signal to the transaction partner 12.” Ex-1001, 5:1-3, FIG.


                                          10
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 12 of 230 PageID #: 404

                                                            IPR2019-01638 Petition
                                                   Inter Partes Review of 9,246,903

 1 (D & E). The authentication signal “informs the transaction partner that this

 specific user is authenticated to the requested transaction.” Ex-1001, 5:4-7. The

 transaction is then “performed via the terminal 10.” Ex-1001, 5:7-9, FIG. 1 (F).

 VI.   LEVEL OF ORDINARY SKILL

       A Person of Ordinary Skill in The Art (“POSITA”) in October 2011 would

 have had a working knowledge of the authentication art that is pertinent to the ’903

 Patent, including two-factor authentication using a mobile device. A POSITA

 would have had a bachelor’s degree in computer science, computer engineering, or

 an equivalent, and three years of professional experience. Lack of professional

 experience can be remedied by additional education, and vice versa. Ex-1003, ¶¶

 15-19.

 VII. CLAIM CONSTRUCTION

       This Petition analyzes claims according to their ordinary and customary

 meaning as would be understood by one of ordinary skill in the art in view of the

 specification. Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc);

 Ex-1003, ¶¶ 49-50.

       Various claims recite features using language that approximates Markush-

 style claiming of alternatives. See M.P.E.P. 2117. For the reasons below, in this

 proceeding these quasi-Markush terms are construed as reciting a list of

 alternatives.


                                          11
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 13 of 230 PageID #: 405

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903

       A.     “deactivating the authentication function after a predetermined
              time interval after at least one of: activation thereof and when an
              active state thereof has been checked.”

       This limitation is recited in claim 2. The ’903 Patent describes two

 alternative embodiments, shown in Figs. 3 and 4, in which an authentication

 application is deactivated based on timers that are started by different events. Ex-

 1001, 5:46-6:13. Accordingly, the plain and ordinary meaning, in light of the

 specification, of this limitation is: deactivating the authentication function after a

 predetermined time interval after (1) activation thereof, or (2) when an active state

 thereof has been checked. Ex-1003, ¶ 51.

       B.     “the steps of one of storing and generating the password in the
              mobile device and transmitting the password to the authentication
              device.”

       This limitation is recited in claim 11. The ’903 Patent describes how a

 “password may be stored permanently in the mobile device” and then “sent to the

 authentication device.” Ex-1001, 10:5-7. The ’903 Patent further provides that

 “instead a password generator” generates a password which is then “sent via the

 communication channel.” Ex-1001, 10:8-17. Accordingly, the plain and ordinary

 meaning, in light of the specification, of this limitation is: (1) storing the password

 in the mobile device and transmitting the password to the authentication device, or

 (2) generating the password in the mobile device and transmitting the password to

 the authentication device. Ex-1003, ¶ 52.


                                           12
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 14 of 230 PageID #: 406

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903

       C.     “the step of one of storing and converting the password in the
              authentication device.”

       This limitation is recited in claim 12. The ’903 Patent describes “a universal

 password that is used for each authentication process regardless of the transaction

 partner and the type of service involved.” Ex-1001, 10:17-21. If “the authentication

 is successful, the authentication device 18 automatically converts the universal

 password into a specific password that is pertinent for the type of service.” Ex-

 1001, 10:23-27. Accordingly, a plain and ordinary meaning of this limitation in

 light of the specification is: (1) storing the password in the authentication device or

 (2) converting the password in the authentication device. Ex-1003, ¶¶ 53-55.

 VIII. RELIEF REQUESTED AND REASONS THEREFORE

       Petitioner asks that the Board institute a trial for inter partes review of the

 Challenged Claims and cancel these claims.

 IX.   IDENTIFICATION OF HOW THE CLAIMS ARE UNPATENTABLE

       A.     Challenged Claims

       This Petition challenges claims 1-3, 5-8, and 10-13 of the ’903 Patent.




                                           13
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 15 of 230 PageID #: 407

                                                           IPR2019-01638 Petition
                                                  Inter Partes Review of 9,246,903

       B.    Statutory Grounds for Challenges

    Ground            Claim(s)                          Basis
       #1        1, 2, and 3       35 U.S.C. § 103 (Pre-AIA) over Brand, Williams,
                                   and Deibert
       #2        5, 6, 7, 8, 10,   35 U.S.C. § 103 (Pre-AIA) over Brand, Williams,
                 and 11            Deibert, and Carter
       #3        11, 12            35 U.S.C. § 103 (Pre-AIA) over Brand, Williams,
                                   Deibert, Carter, and Nielsen
       #4        13                35 U.S.C. § 103 (Pre-AIA) over Brand, Williams,
                                   Deibert, and Dietrich

       U.S. Patent No. 8,862,097 to Brand (Ex-1005, “Brand”) was filed on

 December 3, 2009.

       U.K. Patent Application GB2,398,159 to Williams (Ex-1006, “Williams”)

 published on August 11, 2004. Williams’ publication status is confirmed by its

 citation on an Information Disclosure Statement by the applicants in U.S. App. No.

 12/334,957 on June 3, 2009. See Ex-1024.

       U.S. Patent No. 9,647,855 to Deibert (Ex-1007, “Deibert”), was filed on

 January 9, 2008.

       U.S. Publication No. 2011/0202466 to Carter (Ex-1008, “Carter”), was filed

 on October 19, 2009.

       U.S. Patent No. 6,182,229 to Nielsen (Ex-1009, “Nielsen”), was published

 on January 30, 2001.


                                         14
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 16 of 230 PageID #: 408

                                                            IPR2019-01638 Petition
                                                   Inter Partes Review of 9,246,903

       WO 2009/089943 by Dietrich (Ex-1010, “Dietrich”) was published on July

 23, 2009. Petitioner cites to the English translation of Dietrich (Ex-1023) submitted

 to the Office in U.S. Application No. 12/811,549 on July 2, 2010.

       Brand, Deibert, and Carter are prior art under 35 U.S.C. § 102(e).

       Williams, Nielsen, and Dietrich are prior art under 35 U.S.C. § 102(b).

       Petitioner’s proposed combinations permit but do not require the physical

 incorporation of elements. See In re Mouttet, 686 F.3d 1322, 1332 (Fed. Cir.

 2012); Ex-1003, ¶ 64.

       C.     Ground 1: Claims 1, 2, and 3 are obvious over Brand, Williams,
              and Deibert

              1.    Brand

       Like the ’903 Patent, Brand (Ex-1005) discloses a system “for authenticating

 secure transactions between a transacting user and a secure transaction host.” Ex-

 1005, Abstract. Figure 1 (below) shows Brand’s authentication system including a

 user (9), user’s computer (17), banking institution (15), user’s mobile phone (7),

 and authentication server (3). Ex-1005, 5:44, 6:48-55.




                                          15
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 17 of 230 PageID #: 409

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903




                                Ex-1005, FIG. 1

       Brand discloses that “to log into his or her internet banking account, the user

 (9) first accesses the website of the banking institution (15) at which his or her

 account is held, from a personal computer (17), laptop or other Internet enabled

 device.” Ex-1005, 6:47-50. The user “enters his account number (equivalent to a

 username) and password on the Internet banking website on his computer.” Ex-

 1005, 6:50-53.

       “Before proceeding to login, the user (9) initiates the authentication

 application on his/her mobile phone.” Ex-1005, 6:53-55. The authentication

 application establishes a “real-time communication link” via “a GSM network”




                                           16
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 18 of 230 PageID #: 410

                                                               IPR2019-01638 Petition
                                                      Inter Partes Review of 9,246,903

 between “the authentication server” and “the mobile phone.” Ex-1005, 6:62-64,

 5:67.

          “Upon the user (9) requesting login to his internet banking account, the

 banking institution (15) requests authentication of the user (9) from the

 authentication server.” Ex-1005, 7:1-3. The authentication server “sends a

 transaction confirmation request to the mobile phone (7) which is received by the

 software application.” Ex-1005, 7:3-6. The “software application triggers a pop-up

 on the monitor of the mobile phone” which allows “the user (9) to either confirm

 (accept) or deny (reject) the transaction.” Ex-1005, 7:6-12.

         If the user “confirms the transaction, the application communicates this

 confirmation result to the server” which “sends a positive authentication result to

 the banking institution server.” Ex-1005, 7:12-15. The banking institution then

 allows the user “to proceed to its Internet banking account.” Ex-1006, 7:15-17.

                2.    Williams

         Like Brand, Williams relates to “a transaction authorisation[1] system for

 electronic payments.” Ex-1006, 8. Williams teaches that terminals are “linked to a

 card issuer’s central transaction processing unit.” Ex-1006, 8. The transaction

 processing unit has an authorisation module which causes a message generation


 1
     As a U.K. patent, Williams uses British English spellings.


                                            17
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 19 of 230 PageID #: 411

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

 module to transmit “a SMS message identifying the card account, the transaction

 data and time, the merchant and the transaction value...” to “a mobile

 communication device... for the card account.” Ex-1006, 9. The account holder

 “sends a return SMS message... using his mobile device.” Ex-1006, 10. If the

 “return SMS message is received within a predetermined period of time, the

 authorisation module 3 instructs the transaction processing unit to authorise the

 transaction.” Ex-1006, 11.

              3.    Deibert

       Deibert relates to mobile device payments. Ex-1007, Abstract. Deibert

 describes “mobile payment applications.” Ex-1007, 6:45-48. An application

 includes “a timer that automatically deactivates any mobile payment application[]

 after a predetermined timeout time has elapsed.” Ex-1007, 6:50-52.

              4.    Reasons to Combine Brand and Williams

       A POSITA would have found it obvious to combine the teachings of Brand

 and Williams for multiple reasons, including to obtain predictable and beneficial

 results that validate that the user possesses the mobile device while conducting a

 transaction. Ex-1003, ¶ 75.

       First, a POSITA, when considering the teachings of Brand, would have also

 considered the teachings of Williams since they are analogous prior art pertaining




                                          18
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 20 of 230 PageID #: 412

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903

 specifically to payment transaction authorization and two-factor authentication.

 Ex-1005, Abstract, 10:59-62; Ex-1006, Abstract, 8-11; Ex-1003, ¶ 76.

       Second, the two authentication factors in Brand are “something the person to

 be authenticated has” (e.g., a mobile device) and “something he or she knows (for

 example a username and password).” Ex-1005, 2:40-44. Requiring “the user to

 interactively confirm (accept) or deny (reject) the transaction” validates that the

 user possesses the mobile device. Ex-1005, 10:46-48. A POSITA would have

 recognized such techniques are desirable, as they increase the authentication

 system’s security and reduce fraud where a third-party, acting as a user, initiates a

 transaction. Ex-1003, ¶ 77.

       Williams similarly describes authenticating a transaction via a user’s mobile

 phone. Ex-1006, Abstract. When a transaction is requested, Williams’ system

 sends an SMS message to the user’s mobile phone. Ex-1006, 10. The transaction is

 authorized only if the user’s “return SMS message” is “received within a

 predetermined period of time.” Ex-1006, 11.

       A POSITA would have recognized that Williams’ predetermined period of

 time during which a transaction may be authorized improves the security of

 Williams’ system and assists in preventing the authorization of fraudulent

 transactions. Ex-1003, ¶ 79. Without any such time limit, a requested transaction

 would remain pending until the user responds. This could lead to the user

                                           19
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 21 of 230 PageID #: 413

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903

 unintentionally or mistakenly approving a transaction that the user did not request

 (i.e., a fraudulent transaction). Ex-1003, ¶ 79.

       It would have been obvious to a POSITA to employ a similar time limit in

 Brand’s system, such that a user would have a limited period of time to validate

 that the user possesses the mobile device. Ex-1003, ¶ 79. This would contribute to

 the overall security of the authentication system. Including a predetermined time

 period is a way to validate that the user possessed the mobile device between the

 time the user initiated the transaction at his computer and the transaction was

 confirmed (or denied) at the authentication server. Ex-1003, ¶ 80; Ex-1005, 10:48-

 50. If the authentication server has not received a confirmation message after the

 predetermined time interval expired, the authentication server would determine

 that the transaction is fraudulent. Ex-1003, ¶ 80. When a user does not approve a

 transaction in a timely manner, there is an increased risk that the transaction is

 fraudulent. Ex-1003, ¶ 80. More generally, it was known in the art that security is

 enhanced “by limiting the time when authentication is possible.” Ex-1014, 17:4-5.

       Third, such a combination would have simply been combining prior art

 elements (Williams’ time-limited window for responding and Brand’s accept/deny

 message) according to known methods (rejecting transactions for which a timely

 response is not received) to yield predictable results (validating that the user

 possesses the mobile device at the time of a transaction). Ex-1003, ¶ 81.

                                           20
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 22 of 230 PageID #: 414

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

 Additionally, the combination of Brand and Williams is merely the ordinary use of

 a common technique (limiting the time window for approving a transaction) to

 improve a similar two-factor authentication system in the same way (reducing

 fraudulent transactions). Ex-1003, ¶ 81.

               5.   Reasons to Combine Brand and Deibert

       A POSITA would have found it obvious to combine the teachings of Brand

 and Deibert for multiple reasons, including to produce the obvious, beneficial, and

 predictable result of automatically deactivating the authentication application. Ex-

 1003, ¶ 83.

       First, a POSITA, when considering the teachings of Brand, would have also

 considered the teachings of Deibert since they are analogous prior art pertaining to

 payment systems. Ex-1005, Abstract; Ex-1007, Abstract. Both Brand and Deibert

 describe authentication features that prevent fraud. Ex-1005, Abstract; Ex-1007,

 9:27-30; Ex-1003, ¶ 84.

       Second, Brand teaches that a user “initiates the authentication application on

 his/her mobile phone.” Ex-1005, 6:53-54. A POSITA would have recognized that

 once initiated, the authentication application would execute on mobile device until

 the application is deactivated or the mobile device loses power. Ex-1003, ¶ 85.

 During that time, the authentication application would consume resources

 including battery power. Accordingly, a POSITA would have recognized that


                                            21
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 23 of 230 PageID #: 415

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

 automatically deactivating the authentication application would have been

 desirable. Ex-1003, ¶ 85.

       Deibert teaches software “code relating to a timer that automatically

 deactivates any mobile payment applications.” Ex-1007, 6:49-53. A POSITA

 would have been motivated to combine Deibert’s teachings that describe the

 deactivation code with Brand’s authentication application so that the authentication

 application would deactivate automatically. Ex-1003, ¶ 86. In this way, the

 authentication application does not needlessly execute on the mobile device and

 consume system resources, e.g., the processor, memory, and battery (which can be

 used to process other applications). Ex-1003, ¶ 87. Automatically deactivating the

 authentication application would also make the application easier to use because

 the user would not have to remember to manually deactivate the application after

 accepting (or denying) the transaction. Ex-1003, ¶ 88. Additionally, if a user has a

 predetermined period of time during which a user can authenticate a transaction, it

 would have been obvious to a POSITA for the authentication application to

 automatically deactivate after the amount of the predetermined period of time

 expired, since any response would be untimely and therefore moot. Ex-1003, ¶ 88.

       Third, Deibert describes “code relating to a timer that automatically

 deactivates... applications after a predetermined timeout time has elapsed.” Ex-

 1007, 6:49-53. A POSITA would have been motivated to include a timer that

                                          22
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 24 of 230 PageID #: 416

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

 begins to count down for a predetermined time before deactivating Brand’s

 authentication application. Ex-1003, ¶ 89. This would beneficially save resources

 of the mobile device. Ex-1003, ¶ 89. This would also increase security of the

 authentication system, because once deactivated, the authentication application

 would require the user to reinitiate the application using user’s credentials and

 prevent a third-party from using the authentication application. Ex-1005, 6:53-55,

 8:51-56; Ex-1003, ¶ 89. Confirming this, Brand teaches that “a person who comes

 into possession of the mobile phone illegally will not even be able to activate the

 software application, let alone establish the communications link with the

 authentication server.” Ex-1005, 8:53-56.

       A POSITA looking to implement the deactivation code would recognize that

 the predetermined time period would need to start upon the occurrence of some

 event. Ex-1003, ¶ 90. An obvious event to start a timer would be when the

 authentication application is initiated. Ex-1003, ¶ 90; Ex-1005, 6:53-55. In this

 case, the timer would be long enough for the user to authenticate a transaction.

 Another obvious event would be when the authentication server received a

 message confirming/denying the transaction, since at that point the authentication

 application has fulfilled its purpose. Ex-1003, ¶ 90; Ex-1005, 6:53-55; 7:12-13,

 7:25-29. Either of those events would allow the user to authenticate the transaction




                                          23
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 25 of 230 PageID #: 417

                                                            IPR2019-01638 Petition
                                                   Inter Partes Review of 9,246,903

 while safeguarding the security of the authentication system and preserving

 resources of the mobile device. Ex-1003, ¶ 90.

       Fourth, a POSITA would have been familiar with conventional coding

 languages, such as Java, C++ or Perl, used to write software applications. Ex-1003,

 ¶ 91; see also Ex-1007, 10:47-50; Ex-1005, 9:25-26, 9:40-46; Ex-1001, 4:52-53,

 6:22-38. A POSITA would have considered this information when using Deibert’s

 code that “automatically deactivates” an application after a predetermined time

 period has lapsed with Brand’s authentication application. Ex-1003, ¶ 91. The

 combination is simply combining prior art elements (Deibert’s timer that

 automatically deactivates Brand’s authentication application) according to known

 methods (code written in a programming language) to yield predictable results

 (automatically deactivating the authentication application). Ex-1003, ¶ 91.

             6.     Claim 1

 [1.0] A method of authenticating a user to a transaction at a terminal,
 comprising the steps of:

       Brand discloses the preamble. Brand discloses “[a] method... for

 authenticating secure transactions between a transacting user and a secure

 transaction host.” Ex-1005, Abstract. Brand further discloses that the user performs

 a log-in process (a transaction) from a terminal such as “a personal computer




                                         24
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 26 of 230 PageID #: 418

                                                            IPR2019-01638 Petition
                                                   Inter Partes Review of 9,246,903

 (17), laptop or other Internet enabled device.” Ex-1005, 6:47-50; Ex-1003, p.

 43. Brand’s system is shown in Figure 1:

                         User        Terminal




                   Ex-1005, FIG. 1 (Annotated); Ex-1003, p. 44.

       Accordingly, Brand discloses a method of authenticating a user to a

 transaction conducted on a computer, which discloses “[a] method of

 authenticating a user to a transaction at a terminal.” Ex-1003, p. 44.

 [1.1] transmitting a user identification from the terminal to a transaction
 partner via a first communication channel;

       Brand discloses this limitation. First, Brand discloses the user “requesting

 login to his internet banking account” at a banking institution. Ex-1005, 7:1-3. The

 user logs in by “enter[ing] his account number (equivalent to a username) and


                                          25
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 27 of 230 PageID #: 419

                                                               IPR2019-01638 Petition
                                                      Inter Partes Review of 9,246,903

 password on the Internet banking website on his computer.” Ex-1005, 6:51-53.

 The user’s account number is a user identification because it identifies the user to a

 banking institution, and the banking institution operating the Internet banking

 website is a transaction partner. Ex-1003, pp. 44-45; Ex-1006, 1:47-53. As

 discussed in [1.0], the user’s computer is the terminal. Ex-1003, p. 46.

          Brand discloses that the account number is transmit[ted] to the banking

 institution because “the banking institution (15) requests authentication of the

 user” upon user logging in by entering “his account number... and password.” Ex-

 1005, 7:1-3, see also id. 66:50-53, Fig. 1 (line from 17 to 15); Ex-1003, p. 45. It

 would have been obvious that the account number and password are transmitted to

 the banking institution. Ex-1003, p. 45.

          Second, Brand discloses that the user “first accesses the website of the

 banking institution... from a personal computer (17), laptop or other Internet

 enabled device.” Ex-1005, 6:48-50. The Internet connection between the user’s

 computer and the banking institution is a first communication channel. Ex-1003, ¶

 p. 45.

          Brand’s Figure 1 illustrates the computer (terminal), the banking institution

 (transaction partner), and an Internet enabled connection between the computer

 and the banking institution (first communication channel). Ex-1005, Figure 1.




                                            26
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 28 of 230 PageID #: 420

                                                            IPR2019-01638 Petition
                                                   Inter Partes Review of 9,246,903


                  Terminal                  First
                                            Communication
                                            Channel




                                    Transaction Partner


                  Ex-1005, FIG. 1 (Annotated); Ex-1003, p. 46.

       Accordingly, Brand discloses transmitting an account number (username)

 over an Internet connection from the user’s computer to the banking institution,

 which discloses “transmitting a user identification from the terminal to a

 transaction partner via a first communication channel.” Ex-1003, p. 46.

 [1.2] providing an authentication step in which an authentication device uses a
 second communication channel for checking an authentication function that is
 implemented in a mobile device of the user,
       Brand discloses this limitation. First, Brand discloses an authentication step

 where “the banking institution (15) requests authentication of the user (9) from the



                                          27
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 29 of 230 PageID #: 421

                                                            IPR2019-01638 Petition
                                                   Inter Partes Review of 9,246,903

 authentication server.” Ex-1005, 7:1-3. The authentication server is an

 authentication device. Ex-1003, pp. 46-47.

       During the authentication step, “the authentication server (3) in turn sends

 a transaction confirmation request to the mobile phone (7) which is received

 by the software application.” Brand, 7:3-6. Brand discloses that “the user (9)

 initiates the authentication application” (authentication function) “on his/her

 mobile phone,” which is “a mobile communication device.” Ex-1005, 6:53-54;

 5:46-48; Ex-1003, p. 47. Thus, the authentication application on the mobile phone

 discloses an authentication function that is implemented in a mobile device of the

 user. Ex-1003, pp. 47-48.

       Second, Brand discloses that a “[c]ommunication between the application

 on the mobile phone (7) and the authentication server (3) takes place via a

 GSM network” which provides a “real-time communication link.” Ex-1005, 5:65-

 6:3, 6:53-54. The GSM network communication link is a second communication

 channel. Ex-1003, p. 48.

       Brand’s Figure 1 (below) illustrates an authentication server (authentication

 device), a mobile phone (mobile device) of a user, and a GSM network

 communication link (second communication channel):




                                         28
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 30 of 230 PageID #: 422

                                                           IPR2019-01638 Petition
                                                  Inter Partes Review of 9,246,903


               Mobile Device         User




               Second Communication                 Authentication
               Channel                              Device

                  Ex-1005, FIG. 1 (Annotated); Ex-1003, p. 49.

       Accordingly, Brand discloses an authentication server that authenticates a

 user by sending a request over a GSM network communication link to an

 authentication application in a user’s mobile device, which discloses “providing an

 authentication step in which an authentication device uses a second

 communication channel for checking an authentication function that is

 implemented in a mobile device of the user.” Ex-1003, p. 49.




                                         29
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 31 of 230 PageID #: 423

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

 [1.3.1] as a criterion for deciding whether the authentication to the transaction
 shall be granted or denied, having the authentication device check whether a
 predetermined time relation exists ...

       Brand and Williams render this limitation obvious. First, Brand discloses

 authentication where a pop-up of the authentication application “requests the user

 (9) to either confirm (accept) or deny (reject) the transaction by means of an

 appropriate key press,” and communicates a “result to [authentication] server.” Ex-

 1005, 7:6-13, 7:25-27. The authentication server (authentication device) checks the

 result because the server sends a corresponding positive or negative

 “authentication result” to a banking institution. Ex-1005, 7:13-15, 7:25-29; 8:25-

 32. Ex-1003, pp. 49-50.

       Second, Williams, which like Brand authenticates the user, teaches an

 authorisation module that causes an SMS message “identifying the card account,

 the transaction data and time, the merchant and the transaction value” to be sent “to

 the account holder’s nominated mobile device.” Ex-1006, 9-10. The authorisation

 module check[s] if a “return SMS message is received within a predetermined

 period of time,” which is a criterion. Ex-1006, 11. If so, the transaction shall be

 granted because “the authorisation module 3 instructs the transaction processing

 unit 2 to authorise the transaction.” Ex-1006, 11. “[I]f no such SMS message is

 received within this time, the transaction is not authorised,” and the transaction

 shall be denied. Ex-1006, 11. The predetermined period of time taught in Williams


                                          30
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 32 of 230 PageID #: 424

                                                            IPR2019-01638 Petition
                                                   Inter Partes Review of 9,246,903

 is a predetermined time relation which is checked “for deciding whether the

 authentication to the transaction shall be granted or denied.” Ex-1003, p. 51.

       It would have been obvious to a POSITA for Brand’s authentication server

 to check if a user’s response is received within a predetermined time period, as

 taught by Williams. Ex-1003, p. 52. First, it would make the transaction more

 secure by validating that the user possessed the mobile device when he initiated the

 transaction at the terminal. Ex-1003, p. 52. Second, it would reduce fraudulent

 transactions because the authentication server would not authenticate transactions

 after the predetermined time period expired. Ex-1003, p. 52. See Reasons to

 Combine Brand and Williams, § IX.C.4.

       Accordingly, Brand and Williams teach an authentication server that checks

 whether an authorization response was received during a predetermined time

 period, which renders obvious “as a criterion for deciding whether the

 authentication to the transaction shall be granted or denied, having the

 authentication device check whether a predetermined time relation exists.” Ex-

 1003, p. 52.




                                          31
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 33 of 230 PageID #: 425

                                                                IPR2019-01638 Petition
                                                       Inter Partes Review of 9,246,903

 [1.3.2] [a predetermined time relation exists] between the transmission of the
 user identification and a response from the second communication channel,
        Brand and Williams render this limitation obvious. First, as discussed in

 [1.1], Brand discloses that the terminal transmits user identification. Ex-1003, p.

 52.

        Second, Brand discloses an authentication application communicating a

 confirmation or denial “result” (response) to the authentication server

 (authentication device). Ex-1005, 7:12-13, 7:25-29; Ex-1003, pp. 52-53.

        Third, Williams teaches a user “entering data concerning a transaction,” e.g.

 a card name and number, and then transmitting a “notification message to a

 predetermined mobile communication device.” Ex-1006, 6. The user “reads the

 SMS message on his screen 7, and if it corresponds to a transaction of which he is

 aware, he sends a return SMS message.” Ex-1006, 10. The authorisation module

 checks if “an appropriate return SMS message is received within a predetermined

 period of time.” Ex-1006, 11. It would have been obvious to a POSITA that this

 “predetermined period of time” would be measured from when the transaction was

 first initiated, i.e., starting at the transmission of the user identification. Ex-1003, p.

 54. For example, if the relation between the time that the user enters data (e.g. card

 name and number) and the time the user sends a return SMS message that confirms

 the transaction is within the predetermined time period (predetermined time), the



                                             32
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 34 of 230 PageID #: 426

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903

 transaction is authorised. Ex-1003, p. 54. Alternatively, if a relation between the

 time the user enters data and the time the user sends a return SMS message is

 greater than the predetermined time period, the transaction is denied. Ex-1003, p.

 54; Ex-1006, 11.

       Fourth, as discussed in [1.2], Brand discloses that the mobile device and the

 authentication server communicate via a GSM network communication link

 (second communication channel). Thus, the response transmitted from the mobile

 device’s authentication application to the authentication server is transmitted over

 the second communication channel. Ex-1003, pp. 54-55.

       It would have been obvious to a POSITA to determine whether the time that

 Brand’s user transmitted user information to the banking institution and the time

 the user transmitted a confirmation or denial result to the authentication server falls

 within the predetermined time period taught in Williams. Ex-1003, p. 55. This

 would make the authentication system more secure by adding a safeguard that

 validates that a person possessed the mobile device when the transaction was

 initiated and authenticated. It would also reduce fraudulent transactions because

 transactions would not authenticate if the time interval exceeds the predetermined

 time period. Ex-1003, p. 55. See Reasons to Combine Brand and Williams, §

 IX.C.4.




                                           33
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 35 of 230 PageID #: 427

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903

       Accordingly, Brand and Williams teach permitting a transaction to be

 approved only during a limited time following the transaction’s initiation, which

 renders obvious “a predetermined time relation exists between the transmission of

 the user identification and a response from the second communication channel.”

 Ex-1003, p. 55.

 [1.4] ensuring that the authentication function is normally inactive and is
 activated by the user only preliminarily for the transaction,
       Brand and Deibert render this limitation obvious. First, as discussed in [1.1],

 Brand discloses a transaction that a user initiated at a terminal, and as discussed in

 [1.2], Brand discloses an authentication application (authentication function). Ex-

 1003, p. 55.

       Second, Brand discloses “[b]efore proceeding to login, the user (9) initiates

 the authentication application on his/her mobile phone.” Ex-1005, 6:53-55. A

 POSITA would have understood that an authentication application was previously

 inactive because the user must initiate (activate) it. Ex-1003, pp. 55-56.

       Third, in Brand the user initiates the authentication application “before

 proceeding to login” to the banking institution where the user conducts the

 transaction. Ex-1005, 6:53-54. Thus, Brand discloses “ensuring that the

 authentication function... is activated by the user only preliminarily for the

 transaction.” Ex-1003, p. 56.



                                           34
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 36 of 230 PageID #: 428

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

       Fourth, Deibert teaches “a timer that automatically deactivates any mobile

 payment applications after a predetermined timeout time has elapsed.” Ex-1007,

 6:49-53. The “timer... begins counting down” when “the mobile phone is ready to

 conduct a transaction.” Ex-1007, 9:35-38. A POSITA would have recognized that

 setting a timer that begins a countdown from a predetermined time period after an

 application is ready to conduct a transaction ensure[s] that the application is

 deactivated and “is normally inactive.” Ex-1003, pp. 56-57

       In light of Deibert’s teachings, it would have been obvious to a POSITA for

 Brand’s authentication application to include a timer that automatically deactivates

 the authentication application. Ex-1003, p. 57. This would make the authentication

 system more secure because a third-party who steals the user’s mobile device

 would not be able to fraudulently authenticate a transaction without first initiating

 the authentication application. Ex-1003, p. 57. This also conserves mobile device

 resources. Ex-1003, p. 57. See Reasons to Combine Brand and Deibert, § IX.C.5.

       Accordingly, Brand in combination with Deibert teaches that the

 authentication application is activated prior to proceeding with a login to conduct a

 transaction and is deactivated after a predetermined time period, which renders

 obvious “ensuring that the authentication function is normally inactive and is

 activated by the user only preliminarily for the transaction.” Ex-1003, p. 57.




                                           35
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 37 of 230 PageID #: 429

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

 [1.5] ensuring that said response from the second communication channel
 includes information that the authentication function is active,
       Brand discloses this limitation. First, as discussed in [1.3.1], Brand discloses

 a result (response) transmitted from the authentication application (authentication

 function) to the authentication server via the GSM network communication link

 (second communication channel). Ex-1005, 7:12-15, 7:25-29; Ex-1003, p. 57. The

 authentication “application triggers a pop-up” through which the user confirms or

 denies the transaction, and then generates a “confirmation” or “denial” result. Ex-

 1005, 7:6-15, 7:25-29. Brand further explains that the pop-up to obtain a user’s

 approval is optional. Ex-1005, 10:45-48 (“…a secure transaction may require the

 user to interactively confirm…”). It would have been obvious to a POSITA for the

 authentication application to be configurable to either present or suppress the

 individual transaction confirmation requests because Brand discloses that the pop-

 up behavior can be “configured.” Ex-1005, 14:30-37; Ex-1003, pp. 58-59. Where

 the user has configured the authentication application to suppress the confirmation

 requests, the authentication application would immediately respond to the message

 received from the authentication server. Thus, the authentication application

 “provides a way of using a person’s mobile phone to uniquely identify the user for

 authentication purposes” simply because the authentication application was active.

 Cf. Ex-1005, 10:48-50. Any of these potential response messages from the



                                          36
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 38 of 230 PageID #: 430

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

 authentication application to the authentication server would have demonstrated to

 the authentication server that the authentication application is active. Thus it would

 have been obvious to a POSITA for Brand’s response message to include[]

 information that the authentication function is active. Ex-1003, pp. 58-59.

       Second, Brand discloses that the authentication server checks that the

 authentication application is active because the authentication server receives and

 reads the result message from the authentication application to determine “if the

 authentication was successful.” Ex-1005, 7:8-15, 7:25-29, 8:25-32; Ex-1003, p. 59.

 Based on the type of the result, the authentication server sends a “positive” or

 “negative” authentication result to the banking institution server. Ex-1005, 7:8-15,

 7:27-29.

       Accordingly, Brand discloses that the authentication application is used to

 generate a result and transmits the result to the authentication server which checks

 the result, which discloses “ensuring that said response from the second

 communication channel includes information that the authentication function is

 active,” as claimed. Ex-1003, p. 59.

 [1.6] thereafter ensuring that the authentication function is automatically
 deactivated.
       Brand and Deibert render this limitation obvious. First, as discussed in [1.2],

 Brand discloses an authentication application (authentication function) that



                                          37
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 39 of 230 PageID #: 431

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903

 executes on a mobile device, and as discussed in [1.5], the authentication

 application generates a result (information that the authentication function is

 active). Ex-1003, p. 59.

       Second, as discussed in [1.4], Deibert teaches a timer that “automatically

 deactivates” an application after a predetermined time. Ex-1006, 6:49-52. A

 POSITA would have recognized that such a timer would ensure that the

 application is automatically deactivated. Ex-1003, pp. 59-60.

       In light of Deibert’s teachings, it would have been obvious to a POSITA for

 Brand’s authentication application to use a timer that automatically deactivates the

 authentication application after the authentication server receives a result that

 confirms or denies the transaction. Ex-1003, p. 60. This is because once the

 authentication server receives the result, the authentication application has fulfilled

 its purpose which is authenticating the user to a transaction. Ex-1003, p. 60. While

 the authentication application could deactivate immediately, a POSITA would

 have recognized that a user might perceive the sudden deactivation of the

 application as an abnormal termination (i.e., a “crash”) of the application. Thus, a

 POSITA would have found it obvious for the authentication application to remain

 active for a short period of time so that it can provide a completion message to the

 user (e.g., “Authentication response successfully sent. This application will now

 close.”). Ex-1003, p. 60. A POSITA would have recognized that Deibert’s

                                           38
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 40 of 230 PageID #: 432

                                                               IPR2019-01638 Petition
                                                      Inter Partes Review of 9,246,903

 deactivation timer would allow for this form of user interface feature, which

 improves the user’s interaction with the authentication application. Ex-1003, p. 60.

 Deactivating the authentication application automatically would make the

 authentication application easier to use because the application is deactivated

 without user intervention, freeing up resources of the mobile device. Ex-1003, p.

 60. See Reasons to Combine Brand and Deibert, § IX.C.5.

       Accordingly, Brand and Deibert teach a timer that sets a predetermined

 timeout time to deactivate an authentication application after the authentication

 server receives a result, which renders obvious “thereafter ensuring that the

 authentication function is automatically deactivated.” Ex-1003, p. 60.

                7.   Claim 2

 [2.0] The method according to claim 1, wherein the step of thereafter ensuring
 that the authentication function is automatically deactivated

       See analysis at [1.0]-[1.6]. Ex-1003, p. 61.

 [2.1] includes the step of deactivating the authentication function after a
 predetermined time interval after at least one of:

       Brand and Deibert render this limitation obvious. As discussed in [1.4],

 Deibert teaches “code relating to a timer that automatically deactivates any mobile

 payment applications after a predetermined timeout time has elapsed.” Ex-

 1007, 6:49-52. The predetermined time out is a predetermined time interval. Ex-

 1003, p. 61.


                                          39
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 41 of 230 PageID #: 433

                                                               IPR2019-01638 Petition
                                                      Inter Partes Review of 9,246,903

       It would have been obvious to a POSITA to use Deibert’s deactivation timer

 to deactivate Brand’s authentication application after a predetermined timeout

 time. Ex-1003, p. 61. This would make the authentication application easier to use

 because it would automatically deactivate without requiring user input after the

 predetermined time period expired. It would also free resources on the mobile

 device. Finally, it would make the authentication system more secure by requiring

 a user to reinitiate the authentication application to authenticate subsequent

 transactions. Ex-1003, pp. 61-62. See Reasons to Combine Brand and Deibert, §

 IX.C.5.

       Accordingly, Brand and Deibert teach deactivating an authentication

 application after a predetermined timeout time, which renders this limitation

 obvious. Ex-1003, p. 62.

 [2.2] [deactivating the authentication function after at least one of:] activation
 thereof and...
       As discussed in the claim construction section, the limitations in [2.2] and

 [2.3] are recited in the alternative, so a showing of either one in the prior art is

 sufficient to render the claim obvious. Brand and Deibert render obvious both

 limitations. Ex-1003, p. 62.

       First, as discussed in [1.4], Brand discloses activation of the authentication

 function when the authentication application is initiated.



                                            40
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 42 of 230 PageID #: 434

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903

       Second, as discussed in [2.1], Brand and Deibert teach deactivating the

 authentication application. Deibert’s deactivation timer begins counting down

 when “the mobile phone is ready to conduct the transaction.” Ex-1007, 9:35-38;

 see also id. 3:48-51.

       In light of Deibert’s teachings, it would have been obvious to a POSITA to

 start the countdown for a predetermined timeout time to deactivate Brand’s

 authentication application after the user initiated the application. Ex-1003, p. 62.

 This would make the application easier to use. Starting the deactivation timer when

 the authentication is activated would ensure that, irrespective of the user’s action or

 inaction, the authentication application does not remain active indefinitely. This

 would also free resources on the mobile device. Ex-1003, p. 62. Additionally,

 setting the countdown for a predetermined timeout time to deactivate the

 authentication application after it was activated is a simple matter of a design

 choice. Ex-1003, p. 62; see Reasons to Combine Brand and Deibert, § IX.C.5.

       Accordingly, Brand and Deibert teach deactivating the authentication

 application after a predetermined time period that starts when the authentication

 application is initiated, which renders obvious “[deactivating the authentication

 function after...] activation thereof,” as claimed. Ex-1003, pp. 62-63.




                                           41
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 43 of 230 PageID #: 435

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903

 [2.3] [deactivating the authentication function after at least one of ...] when an
 active state thereof has been checked.
       Brand and Deibert renders this limitation obvious. As discussed in [1.5],

 Brand’s disclosure of a result transmitted from the authentication application

 (authentication function) to the authentication server teaches that the authentication

 application is active. Ex-1003, p. 63. Brand further discloses that the authentication

 server checks that the authentication application is active because the server reads

 the result and sends a positive or negative “authentication result” to the banking

 institution server. Ex-1005, 7:8-15, 7:25-29, 8:25-31; Ex-1003, p. 63.

       As discussed in [1.6] and [2.2], it would have been obvious to a POSITA to

 use Deibert’s deactivation code to deactivate Brand’s authentication application

 after the authentication server receives a result from the authentication application.

 Ex-1003, p. 64. Additionally, initiating the timeout time to deactivate the

 authentication application after the authentication server receives the result is a

 simple matter of a design choice. Ex-1003, p. 64. See Reasons to Combine Brand

 and Deibert, § IX.C.5.

       Accordingly, Brand and Deibert teach deactivating the authentication

 application after the authentication server checks the result, which renders obvious

 “[deactivating the authentication function after...] when an active state thereof has

 been checked.” Ex-1003, p. 64.



                                           42
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 44 of 230 PageID #: 436

                                                               IPR2019-01638 Petition
                                                      Inter Partes Review of 9,246,903

                8.   Claim 3

 [3.0] The method of claim 1,

       See analysis at [1.0]-[1.6]. Ex-1003, p. 64.

 [3.1] wherein said authentication step includes the step of logging-on the mobile
 device to a mobile communications network that provides the second
 communication channel.
       Brand discloses this limitation. First, as discussed in [1.2], Brand discloses a

 communication link (second communication channel) in “a GSM network.” Ex-

 1005, 5:65-6:3. A POSITA would have been familiar with GSM as a well-known

 standard for digital cellular telephones. Ex-1003, p. 65. The GSM network is the

 “mobile communications network that provides the second communication

 channel.” Ex-1003, p. 65

       Second, Brand discloses that the mobile phone “establish[es] a

 communication link with the authentication server” via a GPRS signal. Ex-1005,

 11:6-14; 5:65-6:1. A POSITA would have understood that GPRS is a packet

 switched service that transmits voice and data using the GSM network’s

 infrastructure. Ex-1003, p. 65. Accordingly, for a mobile device to establish a

 communication link in the GSM network with a GPRS signal, the mobile device

 would first need to log[]-on to the GSM network to access the infrastructure. Ex-

 1003, p. 65.




                                          43
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 45 of 230 PageID #: 437

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

       Third, as discussed in [1.2], Brand discloses the authentication step. Ex-

 1003, p. 65. Brand further discloses that the communication link is established

 when the authentication “application sends the digital fingerprint (13) via the

 network (11) by means of a GPRS protocol to the authentication server,” which is

 during the authentication step. Ex-1005, 6:53-64; Ex-1003, p. 66

       Accordingly, by disclosing that the mobile device establishes a

 communication link over a GSM network when the authentication application is

 initiated, Brand discloses “wherein said authentication step includes the step of

 logging-on the mobile device to a mobile communications network that provides

 the second communication channel.” Ex-1003, p. 66.

       D.     Ground 2: Claims 5, 6, 7, 8, 10, and 11 are obvious over Brand,
              Williams, Deibert, and Carter

              1.    Carter

       Carter generally relates to authenticating transactions with a mobile device.

 Ex-1008, Abstract. Carter’s authentication system is illustrated in Figure 1 (below).




                                          44
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 46 of 230 PageID #: 438

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903




                                      Ex-1008, Figure 1


       Carter describes a mobile device (MS) that exchanges tokens with “server 7

 of the security system that opens a time and location transaction window in which

 trusted payments and transaction requests can be initiated and ‘passed on’ to the

 present existing card system.” Ex-1008, ¶¶ 103, 113. The security server “checks

 the location of the MS 1 associated with the card 2 to be authorised.” Ex-1008, ¶

 120. If MS 1 “is within a predetermined distance of the terminal 11, from which

 the authorisation is being sought, it returns an authorisation to the card server to

 propose to permit the transaction.” Ex-1008, ¶ 120. To determine location of the


                                           45
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 47 of 230 PageID #: 439

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

 MS, “GPS satellite system” or “GSM/UMTS, WiFi and other terrestrial radio

 based technology” may be used. Ex-1008, ¶¶ 104, 133-134.

               2.   Reasons to Combine Brand and Carter

       A POSITA would have been motivated to combine the teachings of Brand’s

 authentication system with Carter for multiple reasons, including to obtain the

 obvious, beneficial, and predictable result of improving the system’s security. Ex-

 1003, ¶ 97.

       As an initial matter, a POSITA when considering the teachings of Brand

 would have also considered the teachings of Carter, as they are analogous prior art

 both pertaining to the field of authenticating transactions. Ex-1005, Abstract; Ex-

 1008, Abstract; Ex-1003, ¶ 98.

                    a)   Determining location of the mobile device while
                    authenticating the transaction increases security of the
                    authentication system.

       Brand describes an authentication technique that relies on a user always

 being “in possession of his/her mobile phone” and “a one-to-one relationship

 between the digital fingerprint (13) and user.” Ex-1005, 6:18-21. A POSITA would

 have recognized that while Brand’s authentication system may still authenticate

 fraudulent transactions when a user mistakenly authenticates a transaction the user

 did not initiate. Ex-1003, ¶ 100. To prevent such occurrences, a POSITA would




                                          46
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 48 of 230 PageID #: 440

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

 have looked to techniques to further reduce the likelihood of mistaken

 authentications. Ex-1003, ¶ 100.

       Carter’s location technique would beneficially reduce instances when

 Brand’s authentication system authenticates fraudulent transactions. Ex-1003, ¶

 100. Carter teaches that “location based security may be used to increase the

 security of a great many ‘transactions.’” Ex-1008, ¶ 309. This is because Carter’s

 system “can check to see if the mobile device is near to a location” from which a

 user conducts a transaction, e.g., Brand’s terminal. Ex-1008, ¶ 46. A POSITA

 would have recognized that Carter’s system adds additional or supplements

 existing verifications that confirm that the user who possesses the mobile device is

 the same user conducting the transaction. Ex-1003, ¶ 101. Accordingly, it would

 have been obvious to a POSITA to implement Carter’s locating technique that

 determines whether Brand’s mobile device is proximate to the terminal from which

 the user conducts a transaction to make the authentication system more secure. Ex-

 1003, ¶ 101. Indeed, the system of Brand and Carter would prevent a user from

 inadvertently or mistakenly approving a transaction initiated at a terminal that is

 not near the user. Ex-1003, ¶ 101.




                                          47
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 49 of 230 PageID #: 441

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

                 b)     Using locating techniques is a cost-effective way to
                        increase security of the authentication system.

       A POSITA would have looked to cost-effective techniques that verified that

 a user possessed his mobile device. Ex-1003, ¶ 102. Brand describes cost as a

 factor for implementing authentication techniques. Ex-1005, 2:3-6, 2:16-18. Carter

 teaches existing location techniques, e.g., “a built-in or connected GPS... or other

 location determining capability” that the mobile device uses to determine its

 location. Ex-1008, ¶ 104. In this way, “no significant hardware modifications to

 the MS [mobile station] are needed.” Ex-1008, ¶ 104. Carter further teaches that

 “GPS receivers are now available ‘on-a-chip' and are as cheap as £8.” Ex-1008, ¶

 251, see also ¶ 334 (“[GPS] chips have become so cheap that adding their costs to

 the cost of manufacturing the appliance will be weighing advantageously against

 the cost of losses in connection with piracy.”). A POSITA looking at cost as a

 factor for making the authentication system more secure, would look to the

 teachings in Carter that determine location of the mobile device using cheap and

 existing techniques. Ex-1003, ¶ 102. Accordingly, it would have been obvious to a

 POSITA to implement existing location techniques taught in Carter in Brand’s

 mobile device as a cost-effective way to verify that a user possesses the mobile

 device when the user is conducting a transaction. Ex-1003, ¶ 102.




                                          48
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 50 of 230 PageID #: 442

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903

                 c)     Combining location with other authentication techniques
                        makes the authentication system more reliable.

       As discussed above, a POSITA would have found it obvious to combine the

 locating technique with other authentication techniques to authenticate the user.

 Ex-1003, ¶ 103. However, a POSITA would have recognized that locating

 techniques may not always be available. Ex-1003, ¶ 103. Carter describes that a

 GPS system has poor indoor coverage and also areas where radio networks are not

 available. Ex-1008, ¶¶ 137, 171. A POSITA would have recognized that in those

 cases the authentication system that relies on locating techniques may not be able

 to determine the location of the mobile device and its proximity to the terminal.

 Ex-1003, ¶ 103. Thus, the authentication system would not be able locate the user

 and might, therefore, deny the requested transaction. Ex-1003, ¶ 103.

       It would have been obvious to a POSITA that in such circumstances, the

 authentication system would rely on other techniques to authenticate the user to the

 transaction. Ex-1003, ¶ 104. Carter confirms this, stating that “known identity

 verification methods may prove useful in combination with other security systems

 features” when the locating technique is not available. Ex-1008, ¶ 171. Carter

 explains that this would “allow[] the security system to continue to validate the

 authenticity of a transaction based on these further identifying criteria, rather than

 necessarily geographical proximity.” Ex-1008, ¶ 171.



                                           49
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 51 of 230 PageID #: 443

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903

       In light of Carter’s teachings, it would have been obvious to a POSITA that

 the authentication system that authenticates the user by determining location of the

 mobile device would determine whether the authentication application is active

 when the locating technique is not working. Ex-1003, ¶¶ 105-107. This would

 make the authentication system more reliable because the authentication system

 would have another technique that it can use to authenticate a user to a transaction.

 Ex-1003, ¶¶ 105-106. Further, the authentication system would not treat genuine

 transactions as fraudulent because its location technique is not working. Ex-1003,

 ¶¶ 105-107.

                 d)     Increasing security of the authentication system by
                        encrypting user information and transmitting user
                        information over different channels.

       Brand describes a way to “authenticat[e] the identity of users conducting

 secure transactions” is to verify user information, such as “a login identifier

 (username) and a secret password” that a user enters to gain access to a program or

 website. Ex-1005, 1:6-8, 1:18-20; see also id. 6:47-55. Brand describes spyware,

 such as “key-logging” software that can be “secretly installed by criminals on

 computers” and allow “a third party to secretly record a user’s login identifier and

 password and use them at a later stage to gain unauthorized access to the user’s

 secure information.” Ex-1005, 1:41-49. Brand also describes that encrypting data

 “effectively prevents so-called ‘man-in-the-middle’ attacks.” Ex-1005, 10:20-21. A


                                           50
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 52 of 230 PageID #: 444

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

 POSITA would have recognized that encrypting a password during transmission

 does not protect it from being illicitly obtained via key-logging software. Ex-1003,

 ¶ 108. Accordingly, a POSITA would have recognized that techniques that protect

 user’s information are desirable because they prevent a third-party from stealing

 the information. Ex-1003, ¶ 108.

       First, Carter teaches that “improved security can be obtained when the

 payment data is split over two independent terminal stations and sent over two

 independent communication networks instead of one.” Ex-1008, ¶ 147. Carter

 teaches that “it is possible to use the MS as the ‘terminal’” that sends the PIN

 portion of the payment transaction while the rest of the user information is entered

 at the terminal. Ex-1008, ¶¶ 148-149. Carter explains that sending the PIN over

 MS makes “it harder for criminals to see what the PIN is, providing a further level

 of security.” Ex-1008, ¶ 149.

       It would have been obvious to a POSITA, in view of Carter’s teachings, to

 modify Brand’s system such that the user would enter a password using the mobile

 device instead of the terminal. Ex-1003, ¶ 110. This would make Brand’s

 authentication system more secure by bifurcating user’s information over different

 electronic devices and transmitting it over different channels. Ex-1003, ¶ 110. In

 this way, a third-party using spyware installed on a computer to observe a user




                                          51
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 53 of 230 PageID #: 445

                                                            IPR2019-01638 Petition
                                                   Inter Partes Review of 9,246,903

 logging into the banking website would not learn the user’s password because the

 user entered the password using the mobile device. Ex-1003, ¶ 110.

       Such a modification is simply the combination combining prior art elements

 (entering Brand’s user account and password using different terminals and

 transmitting them over different channels as taught in Carter) according to known

 methods (bifurcating login information across multiple devices) to yield

 predictable results (protecting information). Ex-1003, ¶ 111. A POSITA would

 have been readily able to predict the result of such a combination because sending

 the password separately is “a user friendly security feature” that does not unduly

 burden the authentication process. Ex-1008, ¶ 147; Ex-1003, ¶ 111.

       Second, Carter teaches that “the wireless communication means are adapted

 to establish communication tunnels between sender and receiver comprising VPN

 and wherein the data transported through said tunnels is encrypted” using

 “cryptographic and tunnelling means.” Ex-1008, ¶¶ 86-87. Carter further teaches

 that the GSM network employs “embedded security feature” including “AES

 (Advanced Encryption Standard) cryptography and state-of-the-art hashing

 methodologies.” Ex-1008, ¶ 185.

       It would have been obvious to a POSITA, in view of Carter’s teachings, for

 Brand’s mobile device to generate an encrypted password. Ex-1003, ¶ 113. This

 would make Brand’s authentication system more secure because the user’s

                                          52
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 54 of 230 PageID #: 446

                                                               IPR2019-01638 Petition
                                                      Inter Partes Review of 9,246,903

 information would not be transmitted unencrypted where it is susceptible to the

 “man-in-the-middle” attacks. Ex-1003, ¶ 113. Further, the third-party who obtains

 the encrypted user information would not be able to decrypt the information. Ex-

 1003, ¶ 113.

       Such a combination would have simply been combining prior art elements

 (encrypting Brand’s password as taught in Carter) according to known methods

 (e.g., AES encryption, hashing) to yield predictable results (preventing a third-

 party from obtaining the user’s password). Ex-1003, ¶ 114. A POSITA would have

 been readily able to predict the result of such a combination because Carter

 describes the result of its techniques and because a GSM system uses “embedded

 security features” including encryption and hashing. Carter, ¶ 185. Because

 encrypting wireless data was known in the art, such a combination would have

 been within the skill level of the POSITA. Ex-1003, ¶ 114; Ex-1008, ¶¶ 86-87.

                3.   Claim 5

 [5.0] The method of claim 1

       See analysis at [1.0]-[1.6]. Ex-1003, p. 78.

 [5.1] further comprising the step of having the authentication device determine a
 current location of the mobile device and

       Brand in combination with Carter renders this limitation obvious. First, as

 discussed in [1.2], Brand discloses an authentication server (authentication device).



                                          53
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 55 of 230 PageID #: 447

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

       Second, Carter teaches a security server that “checks the location of the MS

 1 associated with the card 2 to be authorised” as the user attempts to use “the card

 at the terminal.” Ex-1008, ¶¶ 120, 124. The MS is a mobile device. Ex-1008, ¶

 103. The location of the MS as the user uses “the card at the terminal” is a current

 location. Ex-1008, ¶ 124; Ex-1003, pp. 78-79.

       It would have been obvious to a POSITA for Brand’s authentication server

 to determine the location of the mobile device as taught in Carter to make the

 authentication system more secure by determining whether the location of the

 mobile device is proximate to the terminal where the user is conducting a

 transaction. Ex-1003, p. 79. This in turn would indicate whether the user initiating

 the transaction possesses the mobile device. Ex-1003, p. 79. See Reasons to

 Combine Brand and Carter, § IX.D.2.a.

       Accordingly, Brand and Carter teach an authentication server that

 determines the location of the mobile device, which renders obvious this limitation.

 Ex-1003, p. 79.

 [5.2] denying the authentication of the user when the locations of the terminal
 and of the mobile device do not fulfil a predetermined spatial relationship.
       Brand and Carter render this limitation obvious. Carter teaches that “security

 server 7 checks the location of the MS 1 associated with the card 2 to be

 authorised” with “respect of the location of the ... terminal.” Ex-1008, ¶¶ 120, 115.



                                          54
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 56 of 230 PageID #: 448

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

 If MS 1 “is within a predetermined distance of the terminal 11” the security

 server “returns an authorisation to the card server to propose to permit the

 transaction to take place.” Ex-1008, ¶ 120. Carter further teaches that “when the

 location verification fails,” the security system 7 “may prevent authorisation

 requests from a boundary terminal 11 ever reaching the card system 8,” thus

 denying the authentication of the user. Ex-1008, ¶ 115; Ex-1003, pp. 79-80.

 Because the verification fails when the MS is “outside of the acceptable vicinity”

 of the terminal, Carter teaches locations of the terminal and of the mobile device do

 not fulfil a predetermined spatial relationship. Ex-1008, ¶ 124; Ex-1003, pp. 80-

 81.

       It would have been obvious to a POSITA that Brand’s authentication server

 would not authenticate the user to the transaction when the user’s mobile device is

 not within a predetermined distance from a terminal as taught in Carter. Ex-1003,

 p. 81. This is an indication of a fraudulent transaction, and denying the transaction

 would make the authentication system more secure. Ex-1003, pp. 80-81. See

 Reasons to Combine Brand and Carter, § IX.D.2.a.

       Accordingly, Brand and Carter teach an authentication server that does not

 authenticate a transaction when the user’s mobile device is not within a

 predetermined distance from a terminal, which renders this limitation obvious. Ex-

 1003, p. 81.

                                          55
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 57 of 230 PageID #: 449

                                                               IPR2019-01638 Petition
                                                      Inter Partes Review of 9,246,903

              4.    Claim 6

 [6.0] The method according to claim 5,

       See analysis at [5.0]-[5.2]. Ex-1003, p. 81.

 [6.1] wherein the second communication channel involves a mobile
 communications network supporting Location Based Services, and

       Brand and Carter render this limitation obvious. First, as discussed in [1.2],

 the second communication channel is a GSM communication link. As discussed in

 [3.1], the GSM network is a mobile communication network.

       Second, Carter teaches that “locating technologies do exist such as using

 e.g. GSM/UMTS, WiFi and other terrestrial radio based technology.” Ex-1008, ¶

 133. Because GSM provides locating technologies, a POSITA would have

 recognized that Brand’s GSM network support[s] Location Based Services. Ex-

 1003, pp. 81-82.

       It would have been obvious to a POSITA to use the GSM network’s locating

 technologies to determine the location of Brand’s mobile device to make the

 authentication system more secure. Ex-1003, p. 82. A POSITA would have been

 motivated to use cheap, existing locating technologies that are already built into the

 GSM network. Ex-1003, p. 82; Ex-1008, ¶¶ 251, 334. See also Reasons to

 Combine Brand and Carter, § IX.D.2.a-b.




                                          56
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 58 of 230 PageID #: 450

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

       Accordingly, Brand and Carter teach a GSM network that supports locating

 technologies to locate a mobile device, which renders this limitation obvious. Ex-

 1003, p. 82.

 [6.2] further comprising the step of having the authentication device use these
 Location Based Services for locating the mobile device.
       Brand and Carter render this limitation obvious. First, as discussed in [1.2],

 Brand discloses an authentication server (authentication device).

       Second, Carter teaches the security server that “checks the location of the

 MS 1 associated with the card 2 to be authorised” using “the current GPS satellite

 system” or the locating technologies such as “GSM/UMTS, WiFi and other

 terrestrial radio based technology.” Ex-1008, ¶¶ 120, 133, see also id ¶¶ 84, 124.

 As discussed in [6.1], locating technologies provided by a GSM network are the

 Location Based Services. Ex-1003, pp. 82-83.

       It would have been obvious to a POSITA for Brand’s authentication server

 to determine the location of the mobile device using the GSM network’s locating

 technologies to make the authentication system more secure. Ex-1003, pp. 83-84;

 Ex-1008, ¶¶ 251, 334. See Reasons to Combine Brand and Carter, § IX.D.2.a-b.

       Accordingly, Brand and Carter teach the authentication server that uses

 locating technologies to locate a mobile station, which renders this limitation

 obvious. Ex-1003, p. 84.



                                          57
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 59 of 230 PageID #: 451

                                                               IPR2019-01638 Petition
                                                      Inter Partes Review of 9,246,903

               5.   Claim 7

 [7.0] The method according to claim 5,

       See analysis at [5.0]-[5.2]. Ex-1003, p. 84.

 [7.1] further comprising the step of having the mobile device detect its own
 location and

       Brand and Carter render this limitation obvious. First, as discussed in [1.2],

 Brand discloses a mobile device.

       Second, Carter teaches “[a] standard cellular phone (referred to as MS)

 with a built-in or connected GPS or equivalent receiver (or other location

 determining capability).” Ex-1008, ¶ 104; see also Ex-1008, ¶ 91 (“the location

 determining means of the mobile device comprises electronic direction finding

 means comprising compass, gyroscope or pedometer.”). A POSITA would have

 recognized that a mobile device with location determining capability would detect

 its own location. Ex-1003, pp. 84-85.

       It would have been obvious to a POSITA for Brand’s mobile device to use

 built-in locating technologies described in Carter because it would make the

 authentication system more secure. Ex-1003, p. 85. It would also be a cost-

 effective approach to security because mobile devices already included built-in

 location technologies and if they do not, the GPS receivers are cheap. Ex-1008, ¶¶

 104, 251, 334; Ex-1003, p. 85. See also Reasons to Combine Brand and Carter, §

 IX.D.2.a-b.

                                          58
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 60 of 230 PageID #: 452

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

       Accordingly, Brand and Carter teach a mobile device that has built-in

 locating technology that detects location this limitation. Ex-1003, p. 85.

 [7.2] send location information to the authentication device.

       Brand and Carter renders this limitation obvious. First, as discussed in [1.2],

 Brand discloses that the mobile device communicates with the authentication

 server (authentication device) over a GSM network.

       Second, Carter teaches that “security system 7 interfaces with the MS 1 via a

 standard wireless communications link.” Ex-1008, ¶ 120. The security system in

 Carter is analogous to the authentication server in Brand because both systems

 authenticate transactions. Ex-1005, 7:1-17, Ex-1008, ¶ 114-115; Ex-1003, p. 86.

 Carter further teaches that the security system takes locations “from two devices

 i.e. the MS and the terminal” and the “mobile device can be used to provide

 location information.” Ex-1008, ¶¶ 52, 65. It would have been obvious to a

 POSITA that for the mobile station to send its location information to the security

 system via the wireless communication link (e.g., GSM network link) because that

 is the only communication path depicted in Carter between the mobile station and

 the security system. Ex-1008, Fig. 1; Ex-1003, p. 86.

       In light of Carter’s teachings, it would have been obvious to a POSITA that

 the mobile device would determine and transmit its location to the authentication

 server in Brand. Ex-1003, p. 86. Brand’s authentication server already confirms (or


                                          59
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 61 of 230 PageID #: 453

                                                               IPR2019-01638 Petition
                                                      Inter Partes Review of 9,246,903

 denies) transactions based the “result” transmitted from the mobile device. Ex-

 1005, 7:12-15, 7:25-29. Adding location to the transmission would make the

 authentication system more secure because the authentication server would be able

 to use the location to confirm that the mobile device is proximate to the terminal.

 Ex-1003, pp. 86-87. Further, the combination would to be a cost-effective way for

 securing the authentication system. Ex-1003, p. 87; Ex-1008, ¶¶ 251, 334. See also

 Reasons to Combine Brand and Carter, §§ IX.D.2.a-b.

       Accordingly, Brand and Carter teach the authentication server that receives

 location information determined on the mobile device, which renders this

 limitation obvious. Ex-1003, p. 87.

              6.     Claim 8

 [8.0] The method according to claim 1, further comprising the steps of:
       See analysis at [1.0]-[1.6]. Ex-1003, p. 87.

 [8.1] having the authentication device determine a current location of the mobile
 device and

       See analysis at [5.1]. Ex-1003, p. 87.

 [8.2] authenticate the user when the locations of the terminal and of the mobile
 device fulfil a predetermined spatial relationship, and
       Brand and Carter render this limitation obvious. First, as discussed in [1.0],

 [1.2] Brand discloses authentication server (authentication device) that

 authenticate[s] the user to a transaction.



                                              60
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 62 of 230 PageID #: 454

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

       Second, as discussed in [5.2] Carter teaches the locations of the terminal and

 of the mobile device. Carter further teaches if MS “is within a predetermined

 distance of the terminal 11, from which the authorisation is being sought,” the

 security server “returns an authorisation to the card server to propose to permit the

 transaction to take place.” Ex-1008, ¶ 120. Thus, Carter teaches to authenticate the

 user to a transaction because the authorization returned to the card server allows

 the user to make purchases (transactions) “against the card.” Ex-1008, ¶ 124; Ex-

 1003, p. 88.

       It would have been obvious to a POSITA, in light of Carter’s teachings, for

 Brand’s authentication server to authenticate the user whose mobile device is

 within a predetermined distance from a terminal where the user conducts a

 transaction because it would make the authentication system more secure. Ex-

 1003, p. 88. For example, when a user’s mobile device and the terminal are

 predetermined distance from each other, the user likely possesses the mobile

 device, which indicates that the user is the one conducting the transaction. Ex-

 1003, p. 88. See also Reasons to Combine Brand and Carter, § IX.D.2.a.

       Accordingly, Brand and Carter teach an authentication server that authorizes

 a transaction when the user’s mobile station is predetermined distance from a

 terminal, which renders obvious this limitation. Ex-1003, p. 89.




                                          61
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 63 of 230 PageID #: 455

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

 [8.3] checking the active state of the authentication function in the mobile device
 only when said spatial relationship is not fulfilled.
       Brand and Carter render this limitation obvious. First, as discussed in [1.5],

 Brand discloses a result that indicates that the authentication application

 (authentication function) in the mobile device is active. As discussed in [2.3],

 Brand discloses that the authentication server check[s] the active state of the

 authentication application.

       Second, as discussed in [5.2], Carter describes that the authentication fails

 when the spatial relationship between the terminal and the mobile station is not

 fulfilled. Ex-1003, p. 89.

       Third, Carter describes “weaknesses of the current GPS system in terms of

 indoor coverage.” Ex-1008, ¶¶ 166, 171. This occurs when users are within large

 buildings, subways, or other physical locations with limited capability to receive

 location information. Ex-1003, p. 90. A POSITA would have recognized that the

 locating techniques that depend on a GPS signal would not work in places where

 the signal is unavailable. Ex-1003, p. 90. In this case, the authentication system

 would not be able to determine geographic proximity between the mobile device

 and the terminal, and the spatial relationship would be not fulfilled. Ex-1003, p.

 90. Carter teaches that when a signal used to determine location is not available

 other “known identity verification methods may prove useful... to continue to



                                           62
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 64 of 230 PageID #: 456

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903

 validate the authenticity of a transaction based on these further identifying criteria,

 rather than necessarily geographical proximity.” Ex-1008, ¶ 171.

       In light of the teachings in Carter, a POSITA would have also recognized

 that locating techniques may not always be available. Ex-1003, p. 90; Ex-1008, ¶¶

 166-167, 171. To make the authentication system more reliable, it would have been

 obvious to a POSITA to employ multiple authentication techniques to authenticate

 the use to the transaction. Ex-1003, pp. 90-91. Checking whether the authentication

 application is active, as taught in Brand, is another identity verification technique

 that authenticates the user to the transaction. Ex-1003, 91. It would have been

 obvious to a POSITA to employ Brand’s check of the authentication application as

 a backup alternative in the event that the mobile device’s location cannot be

 determined. Ex-1003, 91. In this way, the authentication system of Brand and

 Carter would continue to authenticate the user to the transaction and would not

 frustrate the user by preventing a transaction because of the drawbacks in locating

 technology. Ex-1003, 91. See also Reasons to Combine Brand and Carter, §

 IX.D.2.c.

       Accordingly, Brand and Carter teach that if the authentication server relying

 on locating technology is unable to determine the geographic proximity between

 the mobile device and the terminal, the authentication server would check a result




                                           63
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 65 of 230 PageID #: 457

                                                               IPR2019-01638 Petition
                                                      Inter Partes Review of 9,246,903

 that indicates that the authentication application is in an active state, which renders

 this limitation obvious. Ex-1003, p. 91.

              7.     Claim 10

 [10.0] The method according to claim 1,

       See analysis at [1.0]-[1.6]. Ex-1003, p. 91.

 [10.1] further comprising the step of transmitting a password to the transaction
 partner via the authentication device.
       Brand and Carter render this limitation obvious. First, as discussed in [1.1],

 Brand discloses a banking institution (transaction partner) and as discussed in

 [1.2], an authentication server (authentication device.)

       Second, Carter teaches that the mobile device “sends e.g. PIN Code and

 withdrawal amount to the clearing agent using another communication network

 10” which is connected to the security system. Ex-1008, ¶ 148. “[T]he security

 system can send these data in a strong hash encrypted format so that the four digit

 PIN and the amount is not human readable and only understood by the processing

 clearing agent” or “bank.” Ex-1008, ¶¶ 148, 119, see Figure. 1.

       A POSITA would have recognized that Brand’s banking institution is

 analogous to Carter’s bank, that Brand’s authentication server is analogous to

 Carter’s security system, and that Brand’s password is analogous to Carter’s PIN

 code. Ex-1003, p. 93.



                                            64
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 66 of 230 PageID #: 458

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

       It would have been obvious to a POSITA to transmit the user account

 number and user password using different communication networks, as taught in

 Carter, to make Brand’s authentication system more secure. Ex-1003, p. 93. This is

 because the system transmits the password by a mobile device and separately from

 a terminal that transmits the account number. Ex-1003, p. 93. This thwarts spyware

 attacks that seek to capture a user’s login credentials by recording the user’s

 keystrokes entered at a terminal. Ex-1003, p. 93; Ex-1005, 1:41-49. When the user

 account and password entered and transmitted using different devices and

 channels, it is harder for the unauthorized third-party to steal both the account

 number and the password. Ex-1003, pp. 93-94. It would have been obvious to a

 POSITA for the user’s mobile phone to transmit the user’s password to the banking

 institution via the authentication server because, as shown in Brand’s Fig. 1, that is

 the only communication path established between the mobile phone and the

 banking institution. See also Reasons to Combine Brand and Carter, § IX.D.2.d.

       Accordingly, Brand and Carter teach an authentication server that receives a

 password from a mobile device and sends the password to the banking institution,

 which renders this limitation obvious. Ex-1003, p. 94

              8.     Claim 11

 [11.0] The method according to claim 10, further comprising

       See analysis at [10.0]-[10.1]. Ex-1003, p. 94.

                                           65
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 67 of 230 PageID #: 459

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903

 [11.1] the steps of one of storing and generating the password in the mobile
 device and transmitting the password to the authentication device.
       As discussed regarding claim construction, this limitation requires either (1)

 storing and transmitting the password or (2) generating and transmitting the

 password. Brand and Carter render obvious the “generating” and “transmitting”

 steps. Ex-1003, p. 94.

       First, as discussed in [10.1], Carter teaches “transmitting the password to the

 authentication device.” Ex-1003, p. 94.

       Second, Carter teaches that “information or data to and from the mobile

 device, required to authenticate, identify, validate,... or determine is concealed

 using cryptographic and data tunnelling means,” such as AES cryptography and

 hashing. Ex-1008, ¶¶ 86-87. Since the user in Carter “enter[s] the PIN on the MS”

 and the mobile device “sends e.g. PIN Code,” the mobile device in Carter encrypts

 (generate[s]) the PIN Code before the encrypted PIN Code is transmitted through

 the tunnel. Ex-1008, ¶ 148.

       It would have been obvious to a POSITA to encrypt the password using

 Carter’s encryption techniques to securely transmit the password over a GSM

 network. Ex-1003, p. 95. Confirming this, Carter teaches that “embedded security

 features” including AES cryptography and hashing, were included in the




                                           66
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 68 of 230 PageID #: 460

                                                            IPR2019-01638 Petition
                                                   Inter Partes Review of 9,246,903

 “GSM/UMTS network” and were known to a POSITA. Ex-1003, pp. 95-96. See

 also Reasons to Combine Brand and Carter, § IX.D.2.d.

       Accordingly, Brand and Carter teach a mobile device that encrypts a password

 and sends the encrypted password to the authentication server, which renders

 obvious this limitation. Ex-1003, p. 96.

       E.     Ground 3: Claims 11 and 12 are obvious over Brand, Williams,
              Deibert, Carter, and Nielsen.

              1.    Nielsen

       Nielsen generally relates to “a system for managing password access to a

 plurality of remote servers, such as remote web sites.” Ex-1009, 3:53-55. Nielsen

 teaches a password management system that “maintains a database of passwords

 and user IDs as they are known to the remote sites.” Ex-1009, 3:67-4:2. “At least

 the password, and... the user ID are encrypted using a master password.” Ex-1009,

 4:21-23. Nielsen teaches that “[w]hen a request for authentication is received,” the

 password management system “intercepts the request,... decrypts the needed

 password and user ID using the master password.” Ex-1009, 4:3-8. The password

 management system then “forwards the decrypted password and user ID to the

 requesting remote site.” Ex-1009, 4:7-8.




                                            67
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 69 of 230 PageID #: 461

                                                            IPR2019-01638 Petition
                                                   Inter Partes Review of 9,246,903

              2.    Reasons to Combine Brand and Carter with Nielsen

        A POSITA would have been motivated to combine the teachings of Brand

 and Carter with Nielsen for multiple reasons, including the obvious, beneficial, and

 predictable result for making the authentication system easier to use. Ex-1003, ¶

 118.

        First, a POSITA considering the teachings of Brand and Carter would have

 also considered the teachings of Nielsen, as they are analogous prior art pertaining

 to the field of authentication. Ex-1005, Abstract; Ex-1008, Abstract; Ex-1009,

 Abstract; Ex-1003, ¶ 119.

        Second, the combination of Brand and Carter teaches a user password that is

 transmitted to a transaction partner via an authentication server. Ex-1003, ¶ 120. A

 POSITA would have recognized that in this system, a user accessing multiple

 transaction partners would need to remember multiple passwords to initiate the

 authentication process for each transaction partner. Ex-1003, ¶ 120. Remembering

 multiple passwords would make the log-in process difficult for the user. Ex-1003,

 ¶ 120. Some users would respond by reusing passwords or using an easy-to-guess

 password. Ex-1003, ¶ 120. A POSITA would have recognized that such passwords

 are weak and risk being discovered by unauthorized individuals. Ex-1009, 1:24-26;

 1005, 1:41-49; Ex-1003, ¶ 120.




                                          68
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 70 of 230 PageID #: 462

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

       Nielsen teaches “a single master password that will be used to access many

 remote servers.” Ex-1009, 3:64-67. The master password encrypts “passwords and

 user IDs for remote servers to which the user is registered.” Ex-1009, 1:65-2:1, see

 also 3:67-4:3.

       It would have been obvious to a POSITA, in view of Nielsen’s teachings, to

 employ a password database in the system of Brand and Carter because it would

 make the system easier to use. Ex-1003, ¶ 122. A user would need to remember

 only a single master password to log into multiple transaction partners, e.g.,

 banking institutions or other websites. Nielsen explains that since “only the master

 password need be remembered,” the master password, and “the passwords

 particular to specific remote sites may be made more random and thus more

 secure.” Ex-1009, 2:1-4; Ex-1003, ¶ 122.

       In modifying the system of Brand and Carter to include a password database

 like that in Nielsen, a POSITA would have recognized that the user would enter a

 master password using the mobile device, and that a system-specific password

 would need to be provided to the transaction partner. Ex-1003, ¶ 123. Thus, the

 password database would need to be located at either the mobile device or at the

 authentication server located on the communication path between the mobile

 device and the transaction partner:




                                          69
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 71 of 230 PageID #: 463

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903

                                                              System-specific
                                                              password required




                                      Master
                                      password
                                      entered




                     Possible locations for password database

                    Ex-1005, FIG. 1 (annotated); Ex-1003, ¶ 123.

       As there are only two options for where to locate the password database, a

 POSITA would have found it obvious to pursue both options. KSR Int’l Co. v.

 Teleflex Inc., 550 U.S. 398, 402 (2007). The first option, the user’s mobile device,

 is similar to the client system in Nielsen, as they each represent devices directly

 used by the end user. Ex-1009, Abstract. Thus, it would have been obvious to a

 POSITA to employ a password database on the mobile device itself. Ex-1003, ¶




                                           70
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 72 of 230 PageID #: 464

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

 124. This would allow the user to personally exercise control over access to the

 database. Ex-1003, ¶ 124.

       Alternatively, a POSITA would have recognized that the password database

 could be located at Brand’s authentication server. This would allow the password

 database to be stored on a “fixed disk drive,” as preferred in Nielsen. Ex-1009,

 4:27-28; Ex-1003, ¶ 125. Storing the password database on Brand’s authentication

 server would also prevent the database from being lost or compromised if the

 user’s mobile phone is lost, damaged, or stolen. Ex-1003, ¶ 125.

       Thus, a POSITA would have recognized that there are advantages to

 modifying either Brand’s mobile device or Brand’s authentication server to include

 a password database like that described in Nielsen. Ex-1003, ¶ 126.

       Any modification to the system of Brand and Carter would have been within

 a level of one of ordinary skill in the art because the master password system that

 encrypts and decrypts user passwords can be implemented using “any number of

 computer programming languages, such as Java scripting language, ‘C’, Pascal,

 FORTRAN, assembly language, etc.” Ex-1009, 6:66-7:1; Ex-1003, ¶ 127.

              3.    Claim 11

 [11.0] The method according to claim 10, further comprising

       See analysis at [10.0]-[10.1]. Ex-1003, p. 101.




                                          71
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 73 of 230 PageID #: 465

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

 [11.1] the steps of one of storing and generating the password in the mobile
 device and transmitting the password to the authentication device.
       As discussed regarding claim construction, this limitation requires either (1)

 storing and transmitting the password or (2) generating and transmitting the

 password. Brand, Carter, and Neilson render obvious the storing and transmitting.

 Ex-1003, p. 101.

       First, as discussed in [10.1] and in [11.1] for Ground #2, the prior art teaches

 transmitting the password to the authentication device. Ex-1003, p. 101.

       Second, Neilson teaches a password management system that “maintains a

 database of passwords... as they are known to the remote sites.” Ex-1009, 3:67-4:2.

 It would have been obvious to a POSITA that a database of passwords is used for

 storing the password. Ex-1003, p. 101.

       In light of Nielsen’s teachings, it would have been obvious to a POSITA to

 use a password management system in the system of Brand and Carter to make the

 authentication system easier to use because the user would need to remember a

 single master password. Ex-1003, p. 101. See also Reasons to Combine Brand,

 Carter, and Neilson, § IX.E.2.

       Accordingly, Brand and Carter combined with Nielsen teach a mobile device

 that stores encrypted passwords which are decrypted by a master password, which




                                          72
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 74 of 230 PageID #: 466

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

 renders obvious “storing… the password in the mobile device and transmitting the

 password to the authentication device.” Ex-1003, p. 102.

              4.    Claim 12

 [12.0] The method according to claim 10, further comprising

       See analysis at [10.0]-[10.1]. Ex-1003, p. 102.

 [12.1] the step of one of storing and converting the password in the
 authentication device.
       Brand, Carter, and Nielsen render this limitation obvious. As discussed

 above regarding claim construction, this limitation recites “storing” and

 “converting” as alternatives. A showing of either feature in the prior art renders

 this limitation obvious. Brand and Carter combined with Nielsen teach both

 limitations. Ex-1003, ¶ p. 102.

       First, as discussed in [1.2], Brand teaches an authentication server

 (authentication device).

       Second, as discussed in [11.1] in Ground #3, Neilson teaches a password

 management system that “maintains a database of passwords... as they are known

 to the remote sites.” Ex-1009, 3:67-4:2. Maintaining passwords in a database

 including storing passwords.

       Third, Neilson teaches that the passwords and user IDs are “encrypted using

 the master password.” Ex-1009, 4:3. Once the “request for authentication is

 received, the system... decrypts the needed password and user ID using the master

                                          73
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 75 of 230 PageID #: 467

                                                            IPR2019-01638 Petition
                                                   Inter Partes Review of 9,246,903

 password.” Ex-1009, 4:3-7. A POSITA would have recognized that decrypting a

 needed password using a master password is converting the master password to a

 different password. Ex-1003, p. 103; cf. Ex-1001, 10:24-25 (“…converts the

 universal password into a specific password…”).

       In light of Nielsen’s teachings, it would have been obvious to a POSITA to

 use the password management system in the authentication server taught in Brand

 and Carter. Ex-1003, p. 103. The combination would make the system easier to use

 because a user would remember one master password (and not multiple passwords)

 to access different transaction partners. Ex-1003, p. 103. See also Reasons to

 Combine Brand, Carter, and Neilson, § IX.E.2.

       Accordingly, Brand and Carter combined with Nielsen teach an

 authentication server that stores encrypted passwords which are decrypted by a

 master password, which renders obvious “the step of one of storing and converting

 the password in the authentication device.” Ex-1003, p. 104.

       F.     Ground 4: Claim 13 is obvious over Brand, Williams, Deibert,
              Dietrich.

              1.    Summary of Dietrich

       Dietrich relates generally to user authentication. Ex-1023, 2:3-12. Dietrich

 teaches “a user computer system” which can be “a mobile telecommunication

 appliance, particularly a smart phone.” Ex-1023, 9:28-33. “The user computer



                                          74
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 76 of 230 PageID #: 468

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

 system 100 has an interface 104 for communication with an ID token 106 which

 has an appropriate interface 108.” Ex-1023, 9:33-36. “The ID token 106 has...

 protected memory area.” Ex-1023, 10:7-8. The memory area stores “attributes... of

 the user 102, such as his name, place of residence, date of birth, sex, and/or

 attributes which relate to the ID token itself.” Ex-1023, 10:19-26. Dietrich teaches

 “reading... attributes stored in the protected memory area.” Ex-1023, 16:25-27.

              2.     Reasons to Combine Brand and Dietrich

        A POSITA would have found it obvious to combine the teachings of Brand

 with Dietrich for multiple reasons, including to obtain the beneficial and

 predictable result of making the authentication system more secure. Ex-1003, ¶

 133.

        First, a POSITA when considering the teachings of Brand would have also

 considered the teachings of Dietrich, as they are analogous prior art pertaining to

 the field of authentication. Ex-1005, Abstract; Ex-1023, 2:3-12; Ex-1003, ¶ 134.

 Dietrich’s tokens were commonly used for multi-factor authentication in financial

 transactions, such as those in Brand. Ex-1015, Abstract, 3:15-16, 6:40-44; Ex-

 1005, 6:36-42. Moreover, both address methods of using mobile devices as

 authentication devices within a multifactor system. Ex-1003, ¶ 135.

        Second, Brand teaches identity data, such as a fingerprint that the

 authentication application uses to log into “the authentication platform” and


                                          75
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 77 of 230 PageID #: 469

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903

 establish a “real-time communication link ... between the authentication server (3)”

 and the mobile phone.” Ex-1005, 6:55-64. Brand teaches that there is “a one-to-one

 relationship between the digital fingerprint (13)” used by the authentication

 application “and the user (9).” Ex-1005, 6:18-22. Because the authentication

 application uses the fingerprint to establish access to the authentication application,

 a POSITA would have recognized that safeguarding the fingerprint is desirable.

 Ex-1003, ¶ 136. Brand teaches that it is “essential that the phone’s fingerprint be

 kept in a secure storage location,” such as a “location on the phone where the

 phone’s operating system only will allow the authentication application... to access

 and change it.” Ex-1005, 9:7-13. Storing the fingerprint on the mobile device,

 however, does not safeguard the fingerprint from being stolen with the mobile

 device. Ex-1003, ¶ 137. Brand’ solution to phone theft is for the user “to report it

 to the authentication service provider” to block a third party from using the

 fingerprint to access the authentication server. Ex-1005, 10:33-37. A POSITA

 would have recognized that in the interim period – i.e. from the time the user’s

 mobile phone is stolen to the time that the user reports it to the authentication

 server provider, a third party may access the authentication application and attempt

 to authenticate transactions. Ex-1003, ¶ 137.

       Dietrich teaches an identity token with a protected memory area that stores

 user identity attributes “such as his name, place of residence, date of birth, sex,

                                           76
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 78 of 230 PageID #: 470

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903

 and/or attributes which relate to the ID token itself.” Ex-1023, 10:21-26. Dietrich

 further teaches that “attributes are read from the protected memory area” of the

 identity token interfacing with the mobile device and are transmitted using an

 “end-to-end encryption” technique. Ex-1023, 16:16-18; 16:30-17:2.

       In view of Dietrich’s teachings, it would have been obvious to a POSITA to

 store the fingerprint taught in Brand securely within an identity token that

 interfaces with a mobile device. Ex-1003, ¶ 139. Storing the fingerprint in an

 identity token allows a user to securely store the fingerprint and safeguard the

 fingerprint separately from the user’s mobile phone. Ex-1003, ¶ 139. In this way,

 even if a third party steals the user’s mobile phone, the third party will not able to

 access the authentication application and the authentication server to authenticate

 transactions. Ex-1003, ¶ 139.

       Third, the obviousness of incorporating Dietrich’s identity token into

 Brand’s authentication system is further evidenced by work of other artisans who

 incorporated the tokens into similar authentication systems to securely store data.

 Ex-1003, ¶ 140. Ex-1015, 3:15-16, 6:58-7:2. Because skilled artisans were

 incorporating identity tokens into authentication systems, a POSITA would have

 found it obvious to include Dietrich’s identity token into Brand’s authentication

 system. Ex-1003, ¶ 140.




                                           77
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 79 of 230 PageID #: 471

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

              3.      Claim 13

 [13.0] The method according to claim 1, further comprising the steps of:

       See analysis at [1.0]-[1.6]. Ex-1003, p. 108.

 [13.1] interfacing the mobile device to an identity token of the user to read
 identity data therefrom, and

       Brand and Dietrich render this limitation obvious. First, as discussed in

 [1.2], Brand discloses a mobile device. Brand further a “unique digital fingerprint.”

 Ex-1005, 6:4. The fingerprint is identity data because it is “uniquely associated

 with the specific mobile phone” of the user and identifies the mobile phone to “the

 authentication platform.” Ex-1005, 6:5-6, 6:55-64. Ex-1003, pp. 108-109.

       Second, like Brand, Dietrich also teaches a user computer system that may

 be “a mobile telecommunication appliance.” Ex-1023, 9:28-32. The user computer

 system “has an interface 104 for communication with an ID token 106 which has

 an appropriate interface 108.” Ex-1023, 9:33-36. The communication using

 interfaces 104, 108 teaches interfacing the mobile device to an identity token. Ex-

 1003, pp. 109-110.

       Third, Dietrich teaches that “ID token 106 has... protected memory areas.”

 Ex-1023, 5:15-16. The protected memory area “is used for storing attributes... of

 the user 102, such as his name, place of residence, date of birth, sex, and/or

 attributes which relate to the ID token itself.” Ex-1023, 10:19-26. Dietrich explains

 that “the interface 104 of the user computer system 100 may be in the form of an

                                          78
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 80 of 230 PageID #: 472

                                                               IPR2019-01638 Petition
                                                      Inter Partes Review of 9,246,903

 RFID reader” which is used to read “the desired attributes... from the protected

 memory area.” Ex-1023, 21:15-17, 25:20-24.

         It would have been obvious to a POSITA for the identity data, e.g.,

 fingerprint taught in Brand to be stored securely within an identity token as taught

 in Dietrich. Ex-1003, p. 111. Storing the fingerprint in the identity token secures

 the fingerprint from being stolen with the mobile device. Ex-1003, p. 111. Also,

 interfacing the identity token with the mobile device allows the user to securely

 store the fingerprint outside of the mobile device and use the mobile device to

 transmit the fingerprint to the authentication server. Ex-1003, p. 111; See also

 Reasons to Combine Brand and Dietrich, § IX.F.2.

         Accordingly, the combination of Brand and Dietrich teaches an identity

 token that has an interface with a mobile device that reads the fingerprint from the

 token, which renders obvious this limitation. Ex-1003, p. 111.

 [13.2] transmitting these identity data to the authentication device via the second
 communication channel.

         Brand discloses this limitation. First, discussed in [1.2], Brand discloses

 transmitting data from a mobile device to an authentication server (authentication

 device) over communication link in a GSM network (second communication

 channel). As discussed in [13.1], Brand discloses that the fingerprint is identity

 data.



                                            79
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 81 of 230 PageID #: 473

                                                             IPR2019-01638 Petition
                                                    Inter Partes Review of 9,246,903

       Second, Brand discloses that the authentication applications “sends the

 digital fingerprint (13) via the [GSM] network (11) ... to the authentication

 server (3).” Ex-1005, 6:55-57, 5:67.

       Accordingly, Brand discloses a mobile device that transmits the fingerprint

 to the authentication server over a GSM network, which renders obvious this

 limitation. Ex-1003, p. 112.

 X.    CONCLUSION

       Petitioner requests institution of an inter partes review and cancellation of

 the Challenged Claims.

                                               Respectfully submitted,


 Dated: September 24, 2019                     /David L. McCombs/
 HAYNES AND BOONE, LLP                         David L. McCombs
 2323 Victory Avenue, Suite 700                Lead Counsel for Petitioner
 Dallas, Texas 75219                           Registration No. 32,271
 Customer No. 27683




                                          80
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 82 of 230 PageID #: 474

                                                              IPR2019-01638 Petition
                                                     Inter Partes Review of 9,246,903

                       CERTIFICATE OF WORD COUNT

       Pursuant to 37 C.F.R. §42.24(d), Petitioner hereby certifies, in accordance

 with and reliance on the word count provided by the word-processing system used

 to prepare this Petition, that the number of words in this paper is 13,886. Pursuant

 to 37 C.F.R. §42.24(d), this word count excludes the table of contents, table of

 authorities, mandatory notices under §42.8, certificate of service, certificate of

 word count, appendix of exhibits, and any claim listing.




 Dated: September 24, 2019                      /David L. McCombs/
                                                David L. McCombs
                                                Lead Counsel for Petitioner
                                                Registration No. 32,271




                                           81
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 83 of 230 PageID #: 475

                                                           IPR2019-01638 Petition
                                                  Inter Partes Review of 9,246,903

                         CERTIFICATE OF SERVICE

       The undersigned certifies that, in accordance with 37 C.F.R. §42.6(e) and 37

 C.F.R. §42.105, service was made on Patent Owner as detailed below.

      Date of service September 24, 2019

   Manner of service FEDERAL EXPRESS

   Documents served Petition for Inter Partes Review Under 35 U.S.C. § 312
                    and 37 C.F.R. §42.104 of U.S. 9,246,903; Exhibits 1001-
                    1010, 1014-1015, 1020-1024; Petitioner’s Power of
                    Attorney; and Petitioner’s Notice For Filing Multiple
                    Petitions

      Persons served Richard M. Goldberg
                     25 East Salem Street, Suite 419
                     Hackensack, NJ 07601



                                      /David L. McCombs/
                                      David L. McCombs
                                      Lead Counsel for Petitioner
                                      Registration No. 32,271




                                        82
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 84 of 230 PageID #: 476




         EXHIBIT B
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 85 of 230 PageID #: 477
    Trials@uspto.gov                                                  Paper 9
    571-272-7822                                      Entered: March 27, 2020


           UNITED STATES PATENT AND TRADEMARK OFFICE


            BEFORE THE PATENT TRIAL AND APPEAL BOARD


                            CISCO SYSTEMS, INC.,
                                  Petitioner,

                                        v.

        MONEY AND DATA PROTECTION LIZENZ GMBH & CO. KG,
                         Patent Owner.


                                 IPR2019-01638
                               Patent 9,246,903 B2



    Before THOMAS L. GIANNETTI, BRYAN F. MOORE, and
    CHARLES J. BOUDREAU, Administrative Patent Judges.
    MOORE, Administrative Patent Judge.


                                   DECISION
                    Denying Institution of Inter Partes Review
                                 35 U.S.C. § 314
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 86 of 230 PageID #: 478
    IPR2019-01638
    Patent 9,246,903 B2
                              I.     INTRODUCTION
                                   A. Background
          Cisco Systems, Inc. (“Petitioner” or “Cisco”) filed a Petition
    requesting inter partes review of claims 1–3, 5–8, and 10–13 (the
    “challenged claims”) of U.S. Patent No. 9,246,903 B2 (Ex. 1001, the “’903
    patent”). Paper 3 (“Pet.”). Money And Data Protection Lizenz GMBH &
    Co. KG (“Patent Owner”) filed a Preliminary Response. Paper 8 (“Prelim.
    Resp.”).
          The standard for institution is set forth in 35 U.S.C. § 314, which
    provides that an inter partes review may not be instituted unless the
    information presented in the Petition and the Preliminary Response shows
    that “there is a reasonable likelihood that the petitioner would prevail with
    respect to at least 1 of the claims challenged in the petition.” 35 U.S.C.
    § 314; see also 37 C.F.R § 42.4(a) (“The Board institutes the trial on behalf
    of the Director.”).
          For the reasons that follow, we do not institute inter partes review of
    the challenged claims of the ’903 patent.
                               B. Related Proceedings
          The parties identify the following pending district court proceeding
    involving the ’903 patent: Money and Data Protection Lizenz GmbH & Co.
    KG v. Duo Security, Inc., 1-18-cv-01477 (D. Del.). Pet. 8; Paper 7, 1.
          Concurrently with the filing of this Petition, Petitioner also filed a
    petition challenging certain other claims of the ’903 patent in IPR2019-
    01639. Pet. 8; Paper 7, 1. Pursuant to the Trial Practice Guide update dated
    July 2019, Petitioner has filed a Notice addressing the issue of multiple
    petitions. Paper 2.



                                           2
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 87 of 230 PageID #: 479
    IPR2019-01638
    Patent 9,246,903 B2
                             C. Real Parties in Interest
          Petitioner identifies “Cisco Systems, Inc. and Duo Security, Inc.” as
    the real parties in interest. Pet. 7. Patent Owner identifies Money and Data
    Protection Lizenz GmbH & Co. KG, as the real party in interest. Paper 7, 1.
                                 D. The ’903 Patent
          The ’903 Patent describes “authenticating a user to a transaction.” Ex.
    1001, 1:3–4. The authentication system includes transaction terminal 10,
    remote transaction partner 12, mobile communication device 16, and
    authentication device 18. Id. at 4:41–45. As illustrated in Fig. 1 below, up
    to three separate communication channels (14, 20, 22) link the components.
    Id. at 4:39–49.




                                          3
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 88 of 230 PageID #: 480
    IPR2019-01638
    Patent 9,246,903 B2
    As shown in Figure 1, above, a user “operates the terminal 10 and sends a
    transaction request to the transaction partner 12.” Id. at 4:57–60; FIG. 1 (A).
    The request includes a “user-ID.” Id. at 4:60–61. “[T]he transaction partner
    12 forwards the user-ID to the authentication device 18.” Id. at 4:61–63,
    FIG. 1 (B). The “authentication device 18 retrieves the mobile telephone
    number and or the IMSI of the user and contacts the mobile device 16” to
    check whether an “authentication function . . . is active.” Id. at 4:63–5:1,
    FIG. 1 (C). When the authentication device 18 confirms “that the
    authentication function is active, the authentication device 18 sends an
    authentication signal to the transaction partner 12.” Id. at 5:1–3, FIG. 1 (D
    & E). The authentication signal “informs the transaction partner that this
    specific user is authenticated to the requested transaction.” Id. at 5:4–7. The
    transaction is then “performed via the terminal 10.” Id. at 5:7–9, FIG. 1 (F).
                                E. Illustrative Claims
          The ’903 patent has 26 claims. Eleven claims (1–3, 5–8, and 10–13)
    are challenged in the Petition. See Section I.G, infra. Of the challenged
    claims, only claim 1 is independent. Claim 1 recites:
                1. A method of authenticating a user to a transaction at a
          terminal, comprising the steps of:
          transmitting a user identification from the terminal to a
          transaction partner via a first communication channel,
          providing an authentication step in which an authentication
          device uses a second communication channel for checking an
          authentication function that is implemented in a mobile device
          of the user,
          as a criterion for deciding whether the authentication to the
          transaction shall be granted or denied, having the authentication
          device check whether a predetermined time relation exists
          between the transmission of the user identification and a
          response from the second communication channel,


                                           4
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 89 of 230 PageID #: 481
    IPR2019-01638
    Patent 9,246,903 B2
          ensuring that the authentication function is normally inactive
          and is activated by the user only preliminarily for the
          transaction,
          ensuring that said response from the second communication
          channel includes information that the authentication function is
          active, and
          thereafter ensuring that the authentication function is
          automatically deactivated
    Ex. 1001, 10:39–60.
                          F. References and Other Evidence
          The Petition relies on the following references:
          1. US 8,862,097 B2, issued Oct. 14, 2014 (filed Dec. 3, 2009) (Ex.
    1005, “Brand”),
          2. GB 2,398,159 A, published Aug. 11, 2004 (Ex. 1006, “Williams”),
          3. US 9,647,855 B2, issued May 9, 2017 (filed Jan. 9, 2008) (Ex.
    1007, “Deibert”),
          4. US 2011/0202466 A1, published Aug. 18, 2011 (Ex. 1008,
    “Carter”)
          5. US 6,182,229 B1, issued Jan. 30, 2001 (Ex. 1009, “Nielsen”), and
          6. WO 2009/089943 A1, published July 23, 2009 (Ex. 1010,
    “Dietrich”), English translation is Ex. 1023.
    Pet. 10–20.
          In addition, Petitioner submits the Declaration of Patrick McDaniel
    (Ex. 1003, “McDaniel Decl.”). Patent Owner has not submitted an expert
    declaration.
                        G. Asserted Grounds of Unpatentability
          Petitioner asserts the challenged claims are unpatentable on the
    following grounds.



                                          5
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 90 of 230 PageID #: 482
    IPR2019-01638
    Patent 9,246,903 B2

     Claim(s) Challenged Statutory Basis           References
     1–3                 35 U.S.C. § 103 Brand, Williams, and Deibert
                                         Brand, Williams, Deibert, and
     5–8, 10, 11         35 U.S.C. § 103
                                         Carter
                                         Brand, Williams, Deibert,
     11, 12              35 U.S.C. § 103
                                         Carter, and Nielsen
                                         Brand, Williams, Deibert, and
     13                  35 U.S.C. § 103
                                         Dietrich
    Pet. 14.
                          II.    PRELIMINARY MATTERS
                                A. Level of Ordinary Skill
          Petitioner contends:
          A Person of Ordinary Skill in The Art [] in October 2011 would
          have had a working knowledge of the authentication art that is
          pertinent to the ’903 Patent, including two-factor authentication
          using a mobile device. A [person of ordinary skill in the art at the
          time of the invention] would have had a bachelor’s degree in
          computer science, computer engineering, or an equivalent, and
          three years of professional experience. Lack of professional
          experience can be remedied by additional education, and vice
          versa.

    Pet. 11 (citing McDaniel Decl. ¶¶ 15–19). Patent Owner contends: A
    person of ordinary skill in the art at the time of the invention “would have
    had a bachelor’s degree in computer science, computer engineering, or an
    equivalent, and three years of work experience.” Prelim. Resp. 25. Patent
    Owner states specifically that it is unnecessary to define the working
    knowledge of the person of ordinary skill in the art at the time of the
    invention because by definition a person of ordinary skill in the art is skilled
    in the art that is relevant to the ’903 patent. Id.
          We do not discern that Petitioner’s statement of the “working
    knowledge” affects the analysis of obviousness in this decision. We do not



                                             6
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 91 of 230 PageID #: 483
    IPR2019-01638
    Patent 9,246,903 B2
    discern a difference between two or three years of working experience that
    affects the analysis of obviousness in this decision. We also regard
    Petitioner’s definition as consistent with the prior art before us. See Okajima
    v. Bourdeau, 261 F.3d 1350, 1355 (Fed. Cir. 2001) (prior art itself may
    reflect an appropriate level of skill). Thus, for the purpose of our decision,
    we adopt Petitioner’s proposal.
                                B. Claim Construction
          We interpret claim terms using “the same claim construction standard
    that would be used to construe the claim in a civil action under 35 U.S.C.
    282(b).” 37 C.F.R. § 42.100(b) (2019). In this context, claim terms “are
    generally given their ordinary and customary meaning” as understood by a
    person of ordinary skill in the art in question at the time of the invention.
    Phillips v. AWH Corp., 415 F.3d 1303, 1312–13 (Fed. Cir. 2005) (citations
    omitted) (en banc). “In determining the meaning of the disputed claim
    limitation, we look principally to the intrinsic evidence of record, examining
    the claim language itself, the written description, and the prosecution
    history, if in evidence.” DePuy Spine, Inc. v. Medtronic Sofamor Danek,
    Inc., 469 F.3d 1005, 1014 (Fed. Cir. 2006) (citing Phillips, 415 F.3d at
    1312–17). Extrinsic evidence is “less significant than the intrinsic record in
    determining ‘the legally operative meaning of claim language.’” Phillips,
    415 F.3d at 1317.
          Petitioner requests that we construe several terms (in claims 2, 11, and
    12) with language that, according to Petitioner “approximates Markush-style
    claiming of alternatives.” Id. at 11–13. Patent Owner does not argue that
    the patentability of any claim turns on the construction for any of the above
    terms. See generally Prelim. Resp. Additionally, issues related to claim 1



                                            7
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 92 of 230 PageID #: 484
    IPR2019-01638
    Patent 9,246,903 B2
    are dispositive of this decision. Thus, we see no need to construe any terms
    for the purposes of this decision.
                       C. Description of Prior Art References
          Petitioner’s challenge primarily relies on Brand, Williams, and
    Deibert. See Pet. 14. The remaining references (Carter, Nielsen, and
    Dietrich) are relied on as additional secondary references to address certain
    specific limitations in the dependent claims.
                                  1.     Brand (Exhibit 1005)
          Brand is a patent titled “Secure Transaction Authentication.” Ex.
    1005, code (54). Brand discloses a system “for authenticating secure
    transactions between a transacting user and a secure transaction host.” Ex.
    1005, Abstract. Figure 1, reproduced below, shows Brand’s authentication
    system including a user (9), user’s computer (17), banking institution (15),
    user’s mobile phone (7), and authentication server (3). Ex. 1005, 5:44,
    6:48–55.




                                            8
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 93 of 230 PageID #: 485
    IPR2019-01638
    Patent 9,246,903 B2




          Figure 1 above, shows Brand’s authentication system. Brand
    discloses that “to log into his or her internet banking account, the user (9)
    first accesses the website of the banking institution (15) at which his or her
    account is held, from a personal computer (17), laptop or other Internet
    enabled device.” Ex. 1005, 6:47–50. The user “enters his account number
    (equivalent to a username) and password on the Internet banking website on
    his computer.” Ex. 1005, 6:50–53.
          “Before proceeding to login, the user (9) initiates the authentication
    application on his/her mobile phone.” Ex. 1005, 6:53–55. The
    authentication application establishes a “real-time communication link” via
    “a GSM network” between “the authentication server” and “the mobile
    phone.” Ex. 1005, 6:62–64, 5:67.
          “Upon the user (9) requesting login to his internet banking account,
    the banking institution (15) requests authentication of the user (9) from the


                                           9
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 94 of 230 PageID #: 486
    IPR2019-01638
    Patent 9,246,903 B2
    authentication server.” Ex. 1005, 7:1–3. The authentication server “sends a
    transaction confirmation request to the mobile phone (7) which is received
    by the software application.” Ex. 1005, 7:3–6. The “software application
    triggers a pop-up on the monitor of the mobile phone” which allows “the
    user (9) to either confirm (accept) or deny (reject) the transaction.” Ex.
    1005, 7:6–12.
          If the user “confirms the transaction, the application communicates
    this confirmation result to the server” which “sends a positive authentication
    result to the banking institution server.” Ex. 1005, 7:12–15. The banking
    institution then allows the user “to proceed to its Internet banking account.”
    Ex. 1006, 7:15–17.
                               2. Williams (Ex. 1006)
          Williams is a patent titled “Electronic Payment Authorisation Using a
    Mobile Communications Device.” Ex. 1006, code (54). Williams relates to
    “a transaction authorisation system for electronic payments.” Ex. 1006, 8. 1
    Williams teaches that terminals are “linked to a card issuer’s central
    transaction processing unit.” Id. If the amount of a transaction is above
    some threshold, the authorization of the transaction is suspended until it can
    be authorized. Id. at 9. The transaction processing unit has an authorization
    module which causes a message generation module to transmit “a SMS
    message identifying the card account, the transaction data and time, the
    merchant and the transaction value” to “a mobile communication
    device. . . for the card account.” Id. The account holder “sends a return
    SMS message . . . using his mobile device.” Id. at 10. If the “return SMS


    1
     This decision cites to the original page numbers not the page numbers
    added to the Exhibit.

                                          10
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 95 of 230 PageID #: 487
    IPR2019-01638
    Patent 9,246,903 B2
    message is received within a predetermined period of time, the authorisation
    module 3 instructs the transaction processing unit 2 to authorise the
    transaction.” Id. at 11.
                                    3.   Deibert (Ex. 1007)
          Deibert is a patent titled “Mobile Phone Payment with Disabling
    Feature.” Ex. 1007, code (54). Deibert relates to “contactless” mobile
    device payments. Id. at Abstract. Deibert describes mobile payment
    applications which allow wireless transmission of data allowing a payment
    transaction. Id. at 6:45–48. In Deibert, the user authenticates himself by
    providing a single authentication factor (i.e., “entering a password into the
    mobile phone application, in order to authenticate the consumer 30 and
    prevent fraud.” (id. at 9:28–30)). If authentication is successful, the user’s
    mobile phone executes a payment application “that stores payment details,
    such as a credit card number and related information.” Id. at 2:49–51. For
    example, when a user wishes to make a purchase, he places his mobile
    phone “in proximity to an access device associated with the merchant. The
    mobile payment application may then send the payment details to the access
    device over a wireless connection.” Id. at 2:51–55. Deibert also discloses
    that when the mobile phone is ready to conduct a transaction, the phone
    begins counting down from a predetermined timeout time. Id. at 9:30–38. If
    no payment transaction occurs before the timeout time elapses, the mobile
    payment application is disabled or deactivated. Id. at 9:38–40. Thus,
    Deibert includes “a timer that automatically deactivates any mobile payment
    application[] after a predetermined timeout time has elapsed.” Id. at 6:50–
    52.




                                           11
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 96 of 230 PageID #: 488
    IPR2019-01638
    Patent 9,246,903 B2
                              4. Carter (Exhibit 1008)
          Carter is a patent titled “Multifactor Authentication.” Ex. 1008, code
    (54). Carter generally relates to authenticating transactions with a mobile
    device. Id. at Abstract. Carter’s authentication system is illustrated in
    Figure 1, reproduced below.




          Carter’s authentication system is illustrated in Figure 1, above. Carter
    describes a mobile device (MS) that exchanges tokens with “server 7 of the
    security system that opens a time and location transaction window in which
    trusted payments and transaction requests can be initiated and ‘passed on’ to
    the present existing card system.” Id. ¶¶ 103, 113. The security server
    “checks the location of the MS 1 associated with the card 2 to be
    authorised.” Id. ¶ 120. If MS 1 “is within a predetermined distance of the
    terminal 11, from which the authorisation is being sought, it returns an
    authorisation to the card server to propose to permit the transaction.” Id.


                                          12
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 97 of 230 PageID #: 489
    IPR2019-01638
    Patent 9,246,903 B2
    ¶ 120. To determine location of the MS, “GPS satellite system” or
    “GSM/UMTS, WiFi and other terrestrial radio based technology” may be
    used. Id. ¶¶ 104, 133–134.
                             5. Nielsen (Exhibit 1009)
          Nielsen is a patent titled “Password Helper Using a Client-Side
    Master Password Which Automatically Presents the Appropriate Server-Side
    Password in a Particular Remote Server.” Ex. 1009, code (54). Nielsen
    generally relates to “a system for managing password access to a plurality of
    remote servers such as remote web sites.” Id. at 3:53–55. Nielsen teaches a
    password management system that “maintains a database of passwords and
    user IDs as they are known to the remote sites.” Id. at 3:67–4:2. “At least
    the password, and . . . the user ID are encrypted using a master password.”
    Id. at 4:21–23. Nielsen teaches that “[w]hen a request for authentication is
    received,” the password management system “intercepts the request, . . .
    decrypts the needed password and user ID using the master password, and
    forwards the decrypted password and user ID to the requesting remote site.”
    Id. at 4:3–8.
                    6. Dietrich (Exhibit 1023 (English Translation))
          Dietrich is a patent titled “Method for Reading Attributes from an ID
    Token.” Ex. 1023, code (54). Dietrich relates generally to user
    authentication. Id. at 2:3–12. Dietrich teaches “a user computer system”
    which can be “a mobile telecommunication appliance, particularly a smart
    phone.” Id. at 9:28–33. “The user computer system 100 has an interface
    104 for communication with an ID token 106 which has an appropriate
    interface 108.” Id. at 9:33–36. “The ID token 106 has . . . protected
    memory area.” Ex. 1023, 10:7–8. The memory area stores “attributes... of
    the user 102, such as his name, place of residence, date of birth, sex, and/or

                                            13
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 98 of 230 PageID #: 490
    IPR2019-01638
    Patent 9,246,903 B2
    attributes which relate to the ID token itself.” Id. at 10:19–26. Dietrich
    teaches “reading . . . attributes stored in the protected memory area.” Id. at
    16:25–27.
                III.   ANALYSIS OF THE CHALLENGED CLAIMS
                                    A. Obviousness
          A claim is unpatentable under 35 U.S.C. § 103(a) if the differences
    between the claimed subject matter and the prior art are such that the subject
    matter, as a whole, would have been obvious at the time the invention was
    made to a person having ordinary skill in the art to which said subject matter
    pertains. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). The
    question of obviousness is resolved on the basis of underlying factual
    determinations, including (1) the scope and content of the prior art; (2) any
    differences between the claimed subject matter and the prior art; (3) the level
    of skill in the art; and (4) where in evidence, so-called “secondary
    considerations,” including commercial success, long-felt but unsolved needs,
    failure of others, and unexpected results. Graham v. John Deere Co., 383
    U.S. 1, 17–18 (1966) (“the Graham factors”).
        B. Challenge to Claims 1–3 based on Brand, Williams, and Deibert
          Petitioner contends these claims would have been obvious over the
    combination of Brand, Williams, and Deibert. Pet. 15–44. Petitioner
    supports this assertion with testimony from its expert, Dr. McDaniel.
    McDaniel Decl. ¶¶ 75–93.
                                   1.    Rationale to Combine
                              a.        Brand and Deibert
          Petitioner also argues that a person of ordinary skill would have been
    motivated to combine Brand and Deibert. Pet. 21–24. Petitioner contends
    that both Brand and Deibert describe authentication features that prevent

                                            14
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 99 of 230 PageID #: 491
    IPR2019-01638
    Patent 9,246,903 B2
    fraud. Pet. 21 (citing McDaniel Decl. ¶ 84; Ex. 1005, Abstract; Ex. 1007,
    9:27–30). Petitioner asserts that after Brand initiates an authentication
    application, a person of ordinary skill in the art at the time of the invention
    would have known that the application continues until the phone loses power
    or the application is deactivated. Id. (citing McDaniel Decl. ¶ 84; Ex. 1005,
    6:53–54). Thus, according to Petitioner, a person of ordinary skill in the art
    at the time of the invention would recognize automatically deactivating an
    authentication application would be desirable. Id. (citing McDaniel Decl. ¶
    85). In other words, Petitioner suggests deactivating the application would
    save battery life.
          According to Petitioner, “Deibert teaches software ‘code relating to a
    timer that automatically deactivates any mobile payment applications after a
    predetermined timeout time has elapsed.’” Pet. 22 (quoting Ex. 1007, 6:49–
    53). Petitioner contends that adding Deibert’s automatic deactivation feature
    to Brand would make Brand’s application easier to use than with manual
    deactivation and would also increase security because the user would
    otherwise have to reinitialize the application with the user’s credentials if it
    deactivates. Id. (citing McDaniel Decl. ¶¶ 86–89). Petitioner also asserts a
    person of ordinary skill in the art at the time of the invention would
    recognize the predetermined time would start either when the authentication
    application is initiated or when the requested transaction is confirmed or
    denied. Id. (citing McDaniel Decl. ¶ 90).
          Petitioner further contends a person of ordinary skill in the art at the
    time of the invention would have had a reasonable expectation of success in
    making the combination. Id. at 24. Petitioner asserts a [person of ordinary
    skill in the art at the time of the invention] would have been familiar with
    conventional coding languages in order to code the combination and thus the

                                           15
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 100 of 230 PageID #: 492
    IPR2019-01638
    Patent 9,246,903 B2
    “combination is simply combining prior art elements (Deibert’s timer that
    automatically deactivates Brand’s authentication application) according to
    known methods (code written in a programming language) to yield
    predictable results (automatically deactivating the authentication
    application).” Id. at 24 (citing McDaniel Decl. ¶ 91). Petitioner supports
    these assertions with testimony from Dr. McDaniel. See McDaniel Decl.
    ¶¶ 83–91.
          Patent Owner responds that a person of ordinary skill in the art at the
    time of the invention would not have added Deibert’s automatic deactivation
    to Brand. Prelim. Resp. 39. Specifically, Patent Owner argues that
    deactivation and the necessary associated reinitialization would frustrate
    both Brand’s purpose of allowing multiple transactions in one session and
    Deibert’s purpose to allow the user to interact with the system by logging on
    only once. Id. at 41–42 (citing Ex. 1005, 7:18–24; Ex. 1007, 9:45–53).
    Patent Owner further argues that adding such a feature could deactivate the
    pop-up notification of Brand and prevent the user from manually confirming
    or denying a transaction. Id. at 39.
          Patent Owner relies on Brand’s statement that a session can last
    though subsequent transactions (i.e., continuous and ongoing) depending on
    “the type of transaction that the user (9) attempts to perform and the decision
    of the bank on how to implement the security layer provided by the
    invention.” Id. at 41–42 (citing Ex. 1005, 7:21–24). Therefore, Patent
    Owner suggests, the intent in Brand is to allow an open session with
    multiple transactions. Id.
          Patent Owner further argues that Brand and Deibert are directed to
    “completely different aspects of a payment system” because, among other
    things, Brand is directed to a two-factor authentication system, whereas

                                           16
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 101 of 230 PageID #: 493
    IPR2019-01638
    Patent 9,246,903 B2
    Deibert is directed to a one-factor authentication system. Prelim. Resp. 40.
    Additionally, Patent Owner argues that Petitioner’s asserted motivations of
    increasing security and making the system easier to use are inconsistent with
    each other because additional security inevitably involves making the system
    harder to use. Prelim. Resp. 41.
          Patent Owner also asserts that Deibert’s teaching that there is a “code
    relating to a timer that automatically deactivates any mobile payment
    application” is directed to payment applications, not authentication
    applications. Prelim. Resp. 42–43. In Deibert, Patent Owner suggests,
    deactivation is directed to the mobile payment applications—the payment
    application facilitates payment transaction and must be running for the
    transaction to be completed. Id. In fact, the mobile payment application in
    Deibert serves a different function than the authentication application in
    Brand—i.e., Deibert’s mobile payment application simply completes a
    transaction, but Brand’s authentication application performs the act of
    confirming or denying the transaction. In Brand, the authentication
    application must be running for the user to receive the pop-up which
    confirms the transaction (Pet. 36 (citing Ex. 1005, 7:6–15, 7:25–29), while
    in Deibert, the transaction is already authorized and the mobile payment
    application must be running only to send the contactless transaction to the
    terminal (see Ex. 1007, 3:57–59; see also Pet. 22 (discussing Deibert’s
    deactivation function)).
          We agree with Patent Owner that Brand and Deibert operate in
    different ways (i.e., one-factor vs. two-factor authentication) and Petitioner
    combines different functions (mobile payment vs. authentication), without
    explaining sufficiently why those functions would have been combined. We
    are also not persuaded by Petitioner’s conclusory references to saving

                                          17
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 102 of 230 PageID #: 494
    IPR2019-01638
    Patent 9,246,903 B2
    battery life, making Brand’s application easier to use, and increasing
    security—particularly when balanced against the fact that Deibert’s
    deactivation conflicts with Brand’s stated ability to hold a session open
    through multiple transactions.
          Finally, Patent Owner argues that the combination would not be
    “combining prior art elements . . . according to known methods . . . to yield
    predictable results.” Prelim. Resp. 43–44. We agree. We are also not
    persuaded by Petitioner’s assertion that because both Brand and Deibert are
    implemented in programming code, it would be a simple combination. Pet.
    24. This statement, by itself, does not provide any rationale for combining
    the cited teachings and certainly does not provide a sufficiently “articulated
    reasoning with some rational underpinning to support the legal conclusion of
    obviousness.” KSR, 550 U.S. at 418 (quoting In re Kahn, 441 F.3d 977, 988
    (Fed. Cir. 2006)).
          In summary, based on the information set forth in the Petition and the
    testimony of Dr. McDaniel, we are not persuaded that Petitioner has
    demonstrated sufficiently both the motivation to combine these references
    and the reasonable expectation of success as to its ground based on Brand,
    Williams, and Deibert.
                                        b.        Brand and Williams
          Petitioner argues that a person of ordinary skill would have been
    motivated to combine Brand and Williams. Pet. 18–21. Petitioner contends
    Brand and Williams are both directed to payment transaction authorization
    and two-factor authentication. Id. at 19 (citing Ex. 1005, Abstract, 10:59–
    62; Ex. 1006, Abstract, 8–11; McDaniel Decl. ¶ 76).
          Petitioner argues Brand’s two-factor authentication using a mobile
    phone is “desirable.” Id. Specifically, according to Petitioner, a person of

                                             18
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 103 of 230 PageID #: 495
    IPR2019-01638
    Patent 9,246,903 B2
    ordinary skill in the art “would have recognized such techniques are
    desirable, as they increase the authentication system’s security and reduce
    fraud where a third-party, acting as a user, initiates a transaction.” Id. (citing
    McDaniel Decl. ¶ 77).
          Petitioner contends that Williams’s system of sending an SMS
    message to confirm transactions improves security. Id. at 19–20. Petitioner
    states “Williams’ predetermined period of time during which a transaction
    may be authorized improves the security of Williams’ system and assists in
    preventing the authorization of fraudulent transactions. Without any such
    time limit, a requested transaction would remain pending until the user
    responds. This could lead to the user unintentionally or mistakenly
    approving a transaction that the user did not request (i.e., a fraudulent
    transaction).” Id. (internal citations omitted (citing McDaniels Decl. ¶ 70)).
          As to the motivation to combine Brand and Williams, Petitioner
    argues it would have been obvious to a person of ordinary skill in the art to
    employ a time limit (i.e., similar to Williams’s time limit) in Brand’s system,
    such that a user would have a limited period of time to validate that the user
    possesses the mobile device. Pet. 20 (citing Ex. 1003 ¶ 79). According to
    Petitioner:
          This would contribute to the overall security of the authentication
          system. Including a predetermined time period is a way to
          validate that the user possessed the mobile device between the
          time the user initiated the transaction at his computer and the
          transaction was confirmed (or denied) at the authentication
          server. Ex-1003, ¶ 80; Ex-1005, 10:48-50. If the authentication
          server has not received a confirmation message after the
          predetermined time interval expired, the authentication server
          would determine that the transaction is fraudulent. Ex-1003,
          ¶ 80. When a user does not approve a transaction in a timely



                                           19
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 104 of 230 PageID #: 496
    IPR2019-01638
    Patent 9,246,903 B2
          manner, there is an increased risk that the transaction is
          fraudulent. Ex-1003, ¶ 80.

    Id. (citing McDaniel Decl. ¶ 79). Additionally, according to Petitioner, it
    was known in the art that security is enhanced “by limiting the time when
    authentication is possible.” Id. (quoting Ex. 1014, 17:4–5 (a supporting
    prior art reference (McCorkle) that is not part of the ground).
          Finally, Petitioner contends a person of ordinary skill in the art would
    have had a reasonable expectation of success in making the combination. Id.
    at 20–21. Petitioner asserts “such a combination would have simply been
    combining prior art elements (Williams’ time-limited window for
    responding and Brand’s accept/deny message) according to known methods
    (rejecting transactions for which a timely response is not received) to yield
    predictable results (validating that the user possesses the mobile device at
    the time of a transaction).” Id. at 20 (citing McDaniel Decl. ¶ 81).
    Petitioner further argues the combination of Brand and Williams is “merely
    the ordinary use of a common technique (limiting the time window for
    approving a transaction) to improve a similar two-factor authentication
    system in the same way (reducing fraudulent transactions).” Id. at 21.
    Petitioner supports these assertions with testimony from Dr. McDaniel. See
    McDaniel Decl. ¶¶ 75–81.
          Patent Owner responds that Petitioner’s argument for combining the
    references, as supported by Dr. McDaniel, are based on hindsight. Prelim.
    Resp. 53. Petitioner also asserts that “[w]hile Brand and Williams are
    generally related to payment transaction authorization, Brand explicitly
    discourages the use of Williams’s SMS messaging application and teaches
    away from such an implementation.” Id. at 50–51. Patent Owner cites
    Brand as “disparag[ing]” SMS messaging applications, calling them


                                          20
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 105 of 230 PageID #: 497
    IPR2019-01638
    Patent 9,246,903 B2
    “susceptible to abuse,” “relatively high cost,” and “prone to ‘mistakes.’” Id.
    at 51. Patent Owner also asserts that the one embodiment in Brand that uses
    an SMS message is not related to timing and is not cited by Petitioner. Id.
    Thus, according to Patent Owner, a person of ordinary skill in the art “would
    not have combined Williams’s SMS messaging system with Brand’s system
    that forms its own direct, secure, and continuous connection between the
    mobile phone and the authentication server.” Id. at 52.
           Patent Owner asserts “a [person of ordinary skill in the art at the time
    of the invention], upon reading Brand and Williams, would . . . not have
    arrived at the claimed predetermined time relation.” Prelim. Resp. 52.
    Patent Owner asserts that a person of ordinary skill in the art at the time of
    the invention would be led to an alternate solution, i.e., “would have
    implemented a system that counts down the time for Brand’s user to select
    accept or deny on the pop-up notification on the user’s mobile phone. That
    timer would have begun at the time that the pop-up notification appears on
    the user’s mobile phone, not at a time that the user identification is
    transmitted over the first communication channel or a response is
    transmitted over a second communication channel.” Prelim. Resp. 52–53.
           We also agree with Patent Owner that the timer in Williams is used
    for a purpose, i.e., SMS messaging, that Brand disparages. Prelim. Resp.
    51–52. We also agree with Patent Owner that Petitioner’s arguments
    regarding motivation to combine the references are based on hindsight.
    Prelim. Resp. 53. For example, as explained further in Section III.B.2.,
    infra, Petitioner does not explain why the predetermined time would start
     when the user enters their identification in a system when combining a direct
     message system with a system based on SMS messages and when neither
     reference has any disclosure about the start of the predetermined time. Thus,

                                           21
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 106 of 230 PageID #: 498
    IPR2019-01638
    Patent 9,246,903 B2
    we are not persuaded that Petitioner’s articulated reasoning for why one of
    ordinary skill in the art would have been motivated to make the proposed
    combination is based on rational underpinnings. See KSR Int’l Co., 550 U.S.
    at 418.
           Petitioner’s expert’s declarant (McDaniel Decl. ¶¶ 75–81) essentially
    repeats the assertions of the Petition and provides no persuasive facts or data
    to support his opinion of obviousness. Therefore, we give such conclusory,
    unsupported assertions by Petitioner’s expert little weight. See In re Am.
    Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1368 (Fed. Cir. 2004) (“[T]he Board
    is entitled to weigh the declarations and conclude that the lack of factual
    corroboration warrants discounting the opinions expressed in the
    declarations.”); see also 37 C.F.R. § 42.65(a) (“Expert testimony that does
    not disclose the underlying facts or data on which the opinion is based is
    entitled to little or no weight.”).
           We are also not persuaded by Petitioner’s assertion that the
    combination of Brand and Williams would have simply been combining
    prior art elements according to known methods to yield predictable results.
    This statement, by itself, does not provide any rationale for combining the
    cited teachings and certainly does not provide a sufficiently “articulated
    reasoning with some rational underpinning to support the legal conclusion of
    obviousness.” KSR, 550 U.S. at 418 (quoting Kahn, 441 F.3d 977 at 988).
    Petitioner does not explain persuasively how or why a person of ordinary
    skill would have combined the cited teachings. See id. (“Often, it will be
    necessary for a court to . . . determine whether there was an apparent reason
    to combine the known elements in the fashion claimed by the patent at
    issue.”).



                                          22
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 107 of 230 PageID #: 499
    IPR2019-01638
    Patent 9,246,903 B2
          In sum, we are not convinced that Petitioner has presented a sufficient
    rationale, apart from hindsight, demonstrating that a person of ordinary skill
    would have combined Brand with Deibert and/or Williams.
                              2.   Teaching of Claim Limitations
          In addition, even if Petitioner had sufficiently demonstrated that
    Brand, Williams, and Deibert would have been combined, the references in
    combination still would fail to teach or suggest at least one element of the
    challenged claims. Specifically, independent claim 1 recites, in relevant
    part, “as a criterion for deciding whether the authentication to the transaction
    shall be granted or denied, having the authentication device check whether a
    predetermined time relation exists between the transmission of the user
    identification and a response from the second communication channel”
    (“time window limitation”). Pet. 30–34. Petitioner has failed to persuade us
    that the references relied on in the Petition disclose this claimed feature.
          Petitioner relies on the combination of Brand and Williams to meet
    this limitation. Id. Petitioner relies on Brand’s teaching that authentication
    where a pop-up of the authentication application “requests the user (9) to
    either confirm (accept) or deny (reject) the transaction by means of an
    appropriate key press,” and communicates a “result to [authentication]
    server” as the claimed deciding whether the authentication to the transaction
    shall be granted or denied. Id. at 30 (citing Ex. 1005, 7:6–13, 7:25–27).
    Petitioner also relies on Williams’s authorization module, which checks if a
    “return SMS message is received within a predetermined period of
    time,” as the claimed criterion. Id. (citing Ex. 1006, 11). As to the limitation
    “[a predetermined time relation exists] between the transmission of the user
    identification and a response,” Petitioner relies on Williams teaching of “a
    user ‘entering data concerning a transaction,’ e.g. a card name and number

                                           23
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 108 of 230 PageID #: 500
    IPR2019-01638
    Patent 9,246,903 B2
    [see Ex. 1006, 9–10], and then transmitting a ‘notification message to a
    predetermined mobile communication device.’” Pet. 32 (citing Ex. 1006, 6).
    Additionally, Petitioner states:
          It would have been obvious to a [person of ordinary skill in the
          art at the time of the invention] that this “predetermined period
          of time” would be measured from when the transaction was first
          initiated, i.e., starting at the transmission of the user
          identification. Ex-1003, p. 54.

    Id. at 32–33. In other words, Petitioner relies on the knowledge of one of
    ordinary skill to show that the start of the predetermined time in Williams
    would be when the user information was sent. Id. 2
          Patent Owner asserts Williams’s timer would not meet the limitation
    to starting the timer’s predetermined time relation at “transmission of the
    user identification” because “William’s [sic] timer begins counting down
    when the initial notification SMS message is sent to the phone, not when the
    user provides his user identification.” Prelim. Resp. 48. Patent Owner
    acknowledges that Petitioner relies on the knowledge of one of ordinary skill
    in the art on page 32 of the Petition, but argues that “Petitioner and its expert
    have failed to show that the [person of ordinary skill in the art at the time of
    the invention] would have, not just could have, made the modification of
    the prior art to arrive at the claimed invention. Prelim. Resp. 49 (citing
    Belden Inc. v. Berk-Tek LLC, 805 F.3d 1064, 1073 (Fed. Cir. 2015)3;




    2
      The alleged motivation to combine these teachings is discussed in Section
    III.B.1.b., supra.
    3
      Patent Owner cited “Belden Inc. v. Berk-Tek LLC, No. 14-1575 (Fed. Cir.
    2015) 2015.” Prelim. Resp. 49.

                                           24
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 109 of 230 PageID #: 501
    IPR2019-01638
    Patent 9,246,903 B2
    Metalcraft of Mayville, Inc. v. Toro Co., 848 F.3d 1358, 1367 (Fed. Cir.
    2017)4).
          Ultimately, Petitioner asserts:
          It would have been obvious to a [person of ordinary skill in the art
          at the time of the invention] to determine whether the time that
          Brand’s user transmitted user information to the banking
          institution and the time the user transmitted a confirmation or
          denial result to the authentication server falls within the
          predetermined time period taught in Williams. Ex-1003, p. 55.
          This would make the authentication system more secure by adding
          a safeguard that validates that a person possessed the mobile
          device when the transaction was initiated and authenticated. It
          would also reduce fraudulent transactions because transactions
          would not authenticate if the time interval exceeds the
          predetermined time period. Ex-1003, p. 55. See Reasons to
          Combine Brand and Williams, § IX.C.4.

    Id. at 33. In other words, Petitioner appears to state that, although neither
    Brand nor Williams teaches the time window of the claims, one of ordinary
    skill would have been motivated to modify Brand to add the claimed time
    window limitation to make the transaction more secure. We determine that
    this contention by Petitioner is speculative and based on hindsight.
    Petitioner’s does not meet the standard set forth by the authorities requiring
    “specific reasoning, based on evidence of record, to support the legal
    conclusion of obviousness.” In re Magnum Oil Tools Int'l, Ltd., 829 F.3d
    1364, 1380 (Fed. Cir. 2016). Thus, we are not persuaded by Petitioner’s
    arguments.
          Petitioner’s expert essentially repeats the assertions of the Petition and
    provides no persuasive facts or data to support his opinion that the


    4
     Patent Owner cites this case as “Metalcraft of Mayville, Inc. v. The Toro
    Company, No.-16-2433 (Fed. Cir. 2017).” Prelim. Resp. 49.

                                            25
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 110 of 230 PageID #: 502
    IPR2019-01638
    Patent 9,246,903 B2
    combination of Brand and Williams teaches these claim limitations. We
    give such conclusory, unsupported assertions by Petitioner's expert little
    weight. See In re Am. Acad. of Sci. Tech Ctr., 367 F.3d at 1368 (“[T]he
    Board is entitled to weigh the declarations and conclude that the lack of
    factual corroboration warrants discounting the opinions expressed in the
    declarations.”); see also 37 C.F.R. § 42.65(a) (“Expert testimony that does
    not disclose the underlying facts or data on which the opinion is based is
    entitled to little or no weight.”); Seabery N. Am., Inc. v. Lincoln Glob., Inc.,
    IPR2016–00749, Paper 13 at 14 (PTAB Sept. 21, 2016) (Institution
    Decision). In the absence of persuasive argument or evidence, we determine
    Petitioner has failed to adequately show the combination of Brand and
    Williams teaches or suggests this limitation to a person of ordinary skill.
          For at least the reasons discussed above, Petitioner has not
    demonstrated a reasonable likelihood of prevailing on its obviousness
    challenge based on Brand, Williams, and Deibert.
                    C. Challenge to Claims 5, 6, 7, 8, 10, and 11
                      based on Brand, Williams, Deibert, and Carter
          Petitioner contends these claims would have been obvious over the
    combination of Brand, Williams, Deibert, and Carter. Pet. 44–67. Petitioner
    supports this assertion with testimony from Dr. McDaniel. McDaniel Decl.
    ¶¶ 94–115.
          Patent Owner argues that Carter does not remedy the deficiencies of
    Brand, Williams, and Deibert as to teaching the limitations of claim 1.
    Prelim. Resp. 54. We agree. Petitioner does not rely on Carter as curing any
    of the deficiencies discussed above. Thus, based on the information set forth
    in the Petition and the testimony of Dr. McDaniel, we are not persuaded that
    Petitioner has demonstrated sufficiently both the motivation to combine


                                           26
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 111 of 230 PageID #: 503
    IPR2019-01638
    Patent 9,246,903 B2
    these references and the reasonable expectation of success as to its ground
    based on Brand, Williams, Deibert, and Carter.
        D. Challenge to Claims 11 and 12 based on Brand, Williams, Deibert,
                               Carter, and Nielsen
          Petitioner contends these claims would have been obvious over the
    combination of Brand, Williams, Deibert, Carter, and Nielsen. Pet. 67–74.
    Petitioner supports this assertion with testimony from its expert, Dr.
    McDaniel. McDaniel Decl. ¶¶ 116–129.
          Patent Owner argues that Nielsen does not remedy the deficiencies of
    Brand, Williams, and Deibert as to the limitation of claim 1. Prelim. Resp.
    55–56. We agree. Petitioner does not rely on Nielsen as curing any of the
    deficiencies discussed above. Thus, based on the information set forth in the
    Petition and the testimony of Dr. McDaniel, we are not persuaded that
    Petitioner has demonstrated sufficiently both the motivation to combine
    these references and the reasonable expectation of success as to its ground
    based on Brand, Williams, Deibert, Carter, and Nielsen.
     E. Challenge to Claim 13 based on Brand, Williams, Deibert, and Dietrich
          Petitioner contends these claims would have been obvious over the
    combination of Brand, Williams, Deibert, and Dietrich. Pet. 74–80.
    Petitioner supports this assertion with testimony from its expert, Dr.
    McDaniel. McDaniel Decl., 130–142.
          Patent Owner argues that Dietrich does not remedy the deficiencies of
    Brand, Williams, and Deibert as to the limitations of claim 1. Prelim. Resp.
    56–57. We agree. Petitioner does not rely on Dietrich as curing any of the
    deficiencies discussed above. Thus, based on the information set forth in the
    Petition and the testimony of Dr. McDaniel, we are not persuaded that
    Petitioner has demonstrated sufficiently both the motivation to combine


                                          27
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 112 of 230 PageID #: 504
    IPR2019-01638
    Patent 9,246,903 B2
    these references and the reasonable expectation of success as to its ground
    based on Brand, Williams, Deibert, and Dietrich.
                               IV.        CONCLUSION
          We determine that Petitioner has not demonstrated a reasonable
    likelihood of prevailing on its challenges to claims 1–3, 5–8, and 10–13 of
    the ’903 patent.
                                     V.     ORDER
          Upon consideration of the record before us, it is:
          ORDERED that the Petition is DENIED and no trial is instituted.




                                            28
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 113 of 230 PageID #: 505
    IPR2019-01638
    Patent 9,246,903 B2
    FOR PETITIONER:

    David McCombs
    Theodore Foster
    Dina Blikshteyn
    HAYNES AND BOONE, LLP
    david.mccombs.ipr@haynesboone.com
    ipr.theo.foster@haynesboone.com
    dina.blikshteyn.ipr@haynesboone.com



    FOR PATENT OWNER:

    Scott Weingaertner
    Grace Wang
    WHITE & CASE LLP
    scott.weingaertner@whitecase.com
    grace.wang@whitecase.com




                                       29
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 114 of 230 PageID #: 506




         EXHIBIT C
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 115 of 230 PageID #: 507




          UNITED STATES PATENT AND TRADEMARK OFFICE

                                ———————

            BEFORE THE PATENT TRIAL AND APPEAL BOARD

                                ———————

                            CISCO SYSTEMS, INC.,
                                  Petitioner,

                                        v.

         MONEY AND DATA PROTECTION LIZENZ GMBH & CO. KG
                          Patent Owner

                                ———————

                                 IPR2019-01639
                            U.S. Patent No. 9,246,903


                  PETITION FOR INTER PARTES REVIEW
                 UNDER 35 U.S.C. §312 AND 37 C.F.R. §42.104



                        Claims 14-17, 19, 21-22, and 24-26
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 116 of 230 PageID #: 508

                                                                                     IPR2019-01639 Petition
                                                                            Inter Partes Review of 9,246,903

                                                TABLE OF CONTENTS

  PETITIONER’S EXHIBIT LIST ..............................................................................5

  I.      INTRODUCTION ...........................................................................................7

  II.     MANDATORY NOTICES .............................................................................7

          A.       Real Party-in-Interest ........................................................................... 7

          B.       Related Matters..................................................................................... 7

          C.       Lead and Back-up Counsel and Service Information .......................... 8

  III.    GROUNDS FOR STANDING ........................................................................8

  IV.     NOTE ...............................................................................................................9

  V.      ’903 PATENT ..................................................................................................9

  VI.     LEVEL OF ORDINARY SKILL ..................................................................10

  VII. CLAIM CONSTRUCTION ..........................................................................10

          A.       “deactivate the authentication function one of: after it has been
                   active for a predetermined time interval after its state has been
                   checked.” ............................................................................................ 11

          B.       “wherein the connector is one of a USB connector and a micro-
                   USB connector.”................................................................................. 12

          C.       “an acoustic transducer for providing an acoustic feedback signal
                   upon at least one of activation and deactivation of the
                   authentication function.” .................................................................... 12

  VIII. RELIEF REQUESTED AND REASONS THEREFORE ............................12

  IX.     IDENTIFICATION OF HOW THE CLAIMS ARE UNPATENTABLE ....12

          A.       Challenged Claims ............................................................................. 12



                                                              2
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 117 of 230 PageID #: 509

                                                                              IPR2019-01639 Petition
                                                                     Inter Partes Review of 9,246,903

       B.    Statutory Grounds for Challenges ...................................................... 13

       C.    Preliminary: Claim 1 is obvious over Brand, Williams, and
             Deibert ................................................................................................ 14

             1.       Brand ........................................................................................ 14

             2.       Williams ................................................................................... 17

             3.       Deibert ...................................................................................... 17

             4.       Reasons to Combine Brand and Williams ............................... 18

             5.       Reasons to Combine Brand and Deibert .................................. 20

             6.       Claim 1 ..................................................................................... 24

       D.    Ground #1: Claims 14, 21, and 24-26 are obvious over Brand,
             Williams, Deibert, and Rahman. ........................................................ 38

             1.       Rahman .................................................................................... 38

             2.       Reasons to Combine Brand and Rahman ................................ 39

             3.       Reasons to Combine Brand, Deibert, and Rahman ................. 48

             4.       Claim 14 ................................................................................... 49

             5.       Claim 21 ................................................................................... 56

             6.       Claim 24 ................................................................................... 60

             7.       Claim 25 ................................................................................... 64

             8.       Claim 26 ................................................................................... 65

       E.    Ground #2: Claims 15-17 are obvious over Brand, Williams,
             Deibert, Rahman, and Partovi. ........................................................... 68

             1.       Partovi ...................................................................................... 68



                                                       3
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 118 of 230 PageID #: 510

                                                                                  IPR2019-01639 Petition
                                                                         Inter Partes Review of 9,246,903

                  2.       Reasons to Combine Brand and Partovi .................................. 69

                  3.       Claim 15 ................................................................................... 72

                  4.       Claim 16 ................................................................................... 73

                  5.       Claim 17 ................................................................................... 74

          F.      Ground #3: Claim 19 is obvious over Brand, Williams, Deibert,
                  Rahman, and Carter. ........................................................................... 75

                  1.       Carter ........................................................................................ 76

                  2.       Reasons to Combine Brand and Carter .................................... 76

                  3.       Claim 19 ................................................................................... 77

          G.      Ground #4: Claim 22 is obvious over Brand, Williams, Deibert,
                  Rahman, and Russell. ......................................................................... 80

                  1.       Russell ...................................................................................... 80

                  2.       Reasons to combine Brand and Russell ................................... 80

                  3.       Claim 22 ................................................................................... 82

  X.      CONCLUSION..............................................................................................83

  CERTIFICATE OF WORD COUNT ......................................................................85

  CERTIFICATE OF SERVICE ................................................................................86




                                                            4
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 119 of 230 PageID #: 511

                                                            IPR2019-01639 Petition
                                                   Inter Partes Review of 9,246,903

                        PETITIONER’S EXHIBIT LIST

                                  September 24, 2019

   Ex-1001       U.S. 9,246,903

   Ex-1002       Prosecution History of U.S. 9,246,903

   Ex-1003       Declaration of Patrick McDaniel, Ph.D., under 37 C.F.R. §1.68

   Ex-1004       Curriculum Vitae of Patrick McDaniel, Ph.D.

   Ex-1005       U.S. Patent No. 8,862,097 to Brand et al.

   Ex-1006       U.K. Patent Application 2,398,159 to Williams

   Ex-1007       U.S. Patent No. 9,647.855 to Deibert

   Ex-1008       U.S. Publication No. 2011/0202466 to Carter

   Ex-1009       Reserved

   Ex-1010       Reserved

   Ex-1011       U.S. Patent No. 8,306,532 to Rahman et al.

   Ex-1012       U.S. Publication No. 2011/0050164 to Partovi at al.

   Ex-1013       U.S. Patent No. 9,659,297 to Russell et al.

   Ex-1014       U.S. Patent No. 7,039,392 to McCorkle et al.

   Ex-1015       Reserved

   Ex-1016       U.S. Patent No. 8,750,473 to Cook

   Ex-1017       U.S. Patent No. 8,175,535 to Mu

   Ex-1018       U.S. Patent No. 7,248,017 to Cheng et al.

   Ex-1019       U.S. Patent No. 6,184,652 to Yang




                                          5
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 120 of 230 PageID #: 512

                                                          IPR2019-01639 Petition
                                                 Inter Partes Review of 9,246,903

   Ex-1020       Patrick McDaniel. Computer and Network
                 Authentication. Handbook of Information Security, John Wiley and
                 Sons. September 2006. Editor: Hossein Bidgoli. URL:
                 http://patrickmcdaniel.org/pubs/mcdaniel-netauth.pdf

   Ex-1021       Patrick McDaniel. Authentication. The Internet Encyclopedia, John
                 Wiley and Sons. 2002. URL:
                 http://patrickmcdaniel.org/pubs/mcdaniel-authentication.pdf

   Ex-1022       Anthony Nicholson, Mark D. Corner, and Brian D. Noble, “Mobile
                 Device Security using Transient Authentication,” IEEE
                 Transactions on Mobile Computing, 5(11):1489–1502, November
                 2006.

   Ex-1023       Reserved

   Ex-1024       Information Disclosure Statement submitted in U.S. App. No.
                 12/334,957 on June 3, 2009.




                                        6
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 121 of 230 PageID #: 513

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

  I.    INTRODUCTION

        Pursuant to 35 U.S.C. §§ 311, 314(a), and 37 C.F.R. § 42.100, Cisco

  Systems, Inc. (“Petitioner”) respectfully requests that the Board review and cancel

  as unpatentable under (pre-AIA) 35 U.S.C. §103(a) claims 14-17, 19, 21-22, and

  24-26 (hereinafter, the “Challenged Claims”) of U.S. 9,246,903 (“’903 Patent,”

  Ex-1001).

        The ’903 Patent describes two-factor authentication technology for

  authenticating a user to a transaction. As shown below and in the Declaration of

  Patrick McDaniel (Ex-1003), these concepts were well-known before the ’903

  Patent was filed. The primary reference (“Brand,” Ex-1005), describes a two-factor

  authentication system. The other claimed concepts—such as deactivating an

  application and a mobile device with a controller and a transceiver—were also

  well-known and obvious to combine. The combination of prior art concepts in the

  Challenged Claims was obvious.

  II.   MANDATORY NOTICES

        A.    Real Party-in-Interest

        Pursuant to 37 C.F.R. § 42.8(b)(1), Petitioner certifies that the real parties-

  in-interest are Cisco Systems, Inc. and Duo Security, Inc.

        B.     Related Matters

        Pursuant to 37 C.F.R. § 42.8(b)(2), to the best knowledge of the Petitioner,


                                            7
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 122 of 230 PageID #: 514

                                                                 IPR2019-01639 Petition
                                                        Inter Partes Review of 9,246,903

  the ’903 Patent is involved in the following cases:

              Case Heading                        Number       Court            Filed

   Money and Data Protection Lizenz         1-18-cv-01477       DED        September 25,
   GmbH & Co. KG v. Duo Security,                                              2018
   Inc.


  Petitioner is also concurrently filing a petition for inter partes review of claims 1-

  3, 5-8, and 10-13 of the ’903 Patent.

         C.    Lead and Back-up Counsel and Service Information

    Lead Counsel
    David L. McCombs                              Phone: (214) 651-5533
    HAYNES AND BOONE, LLP                         Fax: (214) 200-0853
    2323 Victory Ave. Suite 700                   david.mccombs.ipr@haynesboone.com
    Dallas, TX 75219                              USPTO Reg. No. 32,271

    Back-up Counsel
    Theodore M. Foster                            Phone: (972) 739-8649
    HAYNES AND BOONE, LLP                         Fax: (214) 200-0853
    2323 Victory Ave. Suite 700                   ipr.theo.foster@haynesboone.com
    Dallas, TX 75219                              USPTO Reg. No. 57,456

    Dina Blikshteyn                               Phone: (212) 835-4809
    HAYNES AND BOONE, LLP                         Fax: (214) 200-0853
    2323 Victory Ave. Suite 700                   dina.blikshteyn.ipr@haynesboone.com
    Dallas, TX 75219                              USPTO Reg. No. 63,962

         Please address all correspondence to lead and back-up counsel. Petitioner

  consents to service in this proceeding by email at the addresses above.

  III.   GROUNDS FOR STANDING

         Petitioner certifies that the ’903 Patent is eligible for inter partes review


                                              8
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 123 of 230 PageID #: 515

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

  (“IPR”) and that Petitioner is not barred or estopped from challenging the patent

  claims on the grounds identified. 37 C.F.R. § 42.104(a).

  IV.   NOTE

        Unless otherwise noted, all emphasis in any quoted material has been added.

  V.    ’903 PATENT

        The ’903 Patent describes “authenticating a user to a transaction.” Ex-1001,

  1:3-4. The authentication system, illustrated in Fig. 1 below, includes transaction

  terminal 10, remote transaction partner 12, mobile communication device 16, and

  authentication device 18. Ex-1001, 4:41-45. Up to three separate communication

  channels (14, 20, 22) link the components. Ex-1001, 4:39-49.




                                            9
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 124 of 230 PageID #: 516

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903




                                   Ex-1001, FIG. 1

  VI.   LEVEL OF ORDINARY SKILL

        A Person of Ordinary Skill in The Art (“POSITA”) in October 2011 would

  have had a working knowledge of the authentication art that is pertinent to the ’903

  Patent, including two-factor authentication using a mobile device. A POSITA

  would have had a bachelor’s degree in computer science, computer engineering, or

  an equivalent, and three years of professional experience. Lack of professional

  experience can be remedied by additional education, and vice versa. Ex-1003, ¶¶

  15-19.

  VII. CLAIM CONSTRUCTION


                                          10
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 125 of 230 PageID #: 517

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

        This Petition analyzes claims according to their ordinary and customary

  meaning as would be understood by one of ordinary skill in the art in view of the

  specification. Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc);

  Ex-1003, ¶¶ 49-50.

        Various claims recite quasi-Markush terms (see M.P.E.P. 2117), which are

  construed below.

        A.     “deactivate the authentication function one of: after it has been
               active for a predetermined time interval after its state has been
               checked.”

        This limitation, recited in claim 14, was expressly amended to remove the

  words “and” and “or” between two potential Markush group alternatives. See Ex-

  1002, 56. Thus, the plain language recites a single limitation, not alternatives.

  Accordingly, a plain and ordinary meaning of this claim language is: deactivate the

  authentication function after it has been active for a predetermined time interval

  after its state has been checked. Ex-1003, ¶ 56.

        Alternatively, the specification describes multiple embodiments for timing

  the deactivation of the authentication function. This petition shows that the

  limitation is taught even if interpreted as a Markush group, i.e.: deactivate the

  authentication function (1) after it has been active for a predetermined time

  interval or (2) after its state has been checked. Ex-1003, ¶ 57.




                                            11
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 126 of 230 PageID #: 518

                                                                 IPR2019-01639 Petition
                                                        Inter Partes Review of 9,246,903

          B.    “wherein the connector is one of a USB connector and a micro-
                USB connector.”

          This limitation is recited in claim 17. The ’903 Patent describes a “USB

  socket” and a “micro-USB socket” as alternatives. Ex-1001, 8:59-62. Accordingly,

  a plain and ordinary meaning of this limitation is wherein the connector is (1) a

  USB connector or (2) a micro-USB connector. Ex-1003, ¶ 58.

          C.    “an acoustic transducer for providing an acoustic feedback signal
                upon at least one of activation and deactivation of the
                authentication function.”

          This limitation is recited in claim 26. The ’903 Patent describes “a buzzer 49

  is provided for giving an acoustic feedback when the authentication function has

  been activated.” Ex-1001, 8:50-52. Accordingly, for the purposes of this

  proceeding, a plain and ordinary meaning of this limitation is: an acoustic

  transducer for providing an acoustic feedback signal upon (1) activation of the

  authentication function or (2) deactivation of the authentication function. Ex-1003,

  ¶ 59.

  VIII. RELIEF REQUESTED AND REASONS THEREFORE

          Petitioner asks that the Board institute a trial for inter partes review of the

  Challenged Claims and cancel these claims.

  IX.     IDENTIFICATION OF HOW THE CLAIMS ARE UNPATENTABLE

          A.    Challenged Claims

          This Petition challenges claims 14-17, 19, 21-22, and 24-26 of the ’903

                                              12
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 127 of 230 PageID #: 519

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

  Patent.

           B.    Statutory Grounds for Challenges

        Ground            Claim(s)                           Basis
          n/a1       1                35 U.S.C. § 103 (Pre-AIA) over Brand, Williams,
                                      and Deibert
           #1        14, 21, 24, 25, 35 U.S.C. § 103 (Pre-AIA) over Brand, Williams,
                     and 26          Deibert, and Rahman
           #2        15, 16, and 17   35 U.S.C. § 103 (Pre-AIA) over Brand, Williams,
                                      Deibert, Rahman, and Partovi
           #3        19               35 U.S.C. § 103 (Pre-AIA) over Brand, Williams,
                                      Deibert, Rahman, and Carter
           #4        22               35 U.S.C. § 103 (Pre-AIA) over Brand, Williams,
                                      Deibert, Rahman, and Russell

           U.S. Patent No. 8,862,097 to Brand (Ex-1005, “Brand”) was filed on

  December 3, 2009.

           U.K. Patent Application GB2,398,159 to Williams (Ex-1006, “Williams”)

  published on August 11, 2004. Williams’ publication status is confirmed by its

  citation on an Information Disclosure Statement by the applicants in U.S. App. No.

  12/334,957 on June 3, 2009. See Ex-1024.

           U.S. Patent No. 9,647,855 to Deibert (Ex-1007, “Deibert”), was filed on


  1
      All challenged claims depend from claim 1, thus requiring this petition to address

  its limitations.


                                             13
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 128 of 230 PageID #: 520

                                                             IPR2019-01639 Petition
                                                    Inter Partes Review of 9,246,903

  January 9, 2008.

        U.S. Publication No. 2011/0202466 to Carter (Ex-1008, “Carter”), was filed

  on October 19, 2009.

        U.S. Patent No. 8,306,532 to Rahman (Ex-1011, “Rahman”) was filed on

  June 26, 2009.

        U.S. Publication No. 2011/0050164 to Partovi (Ex-1012, “Partovi”) was

  filed on April 28, 2010.

        U.S. Patent No. 9,659,297 to Russell (Ex-1013, “Russell”) was filed on

  August 7, 2008.

        Brand, Deibert, Carter, Rahman, Partovi, and Russell are prior art under 35

  U.S.C. § 102(e).

        Williams is prior art under 35 U.S.C. § 102(b).

        Petitioner’s proposed combinations permit but do not require the physical

  incorporation of elements. See In re Mouttet, 686 F.3d 1322, 1332 (Fed. Cir.

  2012); Ex-1003, ¶ 64.

        C.     Preliminary: Claim 1 is obvious over Brand, Williams, and
               Deibert

               1.    Brand

        Like the ’903 Patent, Brand (Ex-1005) discloses a system “for authenticating

  secure transactions between a transacting user and a secure transaction host.” Ex-



                                          14
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 129 of 230 PageID #: 521

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

  1005, Abstract. Figure 1 (below) shows Brand’s authentication system including a

  user (9), user’s computer (17), banking institution (15), user’s mobile phone (7),

  and authentication server (3). Ex-1005, 5:44, 6:48-55.




                                 Ex-1005, FIG. 1

        Brand discloses that “to log into his or her internet banking account, the user

  (9) first accesses the website of the banking institution (15) at which his or her

  account is held, from a personal computer (17), laptop or other Internet enabled

  device.” Ex-1005, 6:47-50. The user “enters his account number (equivalent to a

  username) and password on the Internet banking website on his computer.” Ex-

  1005, 6:50-53.




                                            15
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 130 of 230 PageID #: 522

                                                                IPR2019-01639 Petition
                                                       Inter Partes Review of 9,246,903

          “Before proceeding to login, the user (9) initiates the authentication

  application on his/her mobile phone.” Ex-1005, 6:53-55. The authentication

  application establishes a “real-time communication link” via “a GSM network”

  between “the authentication server” and “the mobile phone.” Ex-1005, 6:62-64,

  5:67.

          “Upon the user (9) requesting login to his internet banking account, the

  banking institution (15) requests authentication of the user (9) from the

  authentication server.” Ex-1005, 7:1-3. The authentication server “sends a

  transaction confirmation request to the mobile phone (7) which is received by the

  software application.” Ex-1005, 7:3-6. The “software application triggers a pop-up

  on the monitor of the mobile phone” which allows “the user (9) to either confirm

  (accept) or deny (reject) the transaction.” Ex-1005, 7:6-12.

          If the user “confirms the transaction, the application communicates this

  confirmation result to the server” which “sends a positive authentication result to

  the banking institution server.” Ex-1005, 7:12-15. The banking institution then

  allows the user “to proceed to its Internet banking account.” Ex-1006, 7:15-17.




                                             16
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 131 of 230 PageID #: 523

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

                 2.    Williams

          Like Brand, Williams relates to “a transaction authorisation[2] system for

  electronic payments.” Ex-1006, 8. Williams teaches that terminals are “linked to a

  card issuer’s central transaction processing unit.” Ex-1006, 8. The transaction

  processing unit has an authorisation module which causes a message generation

  module to transmit “a SMS message identifying the card account, the transaction

  data and time, the merchant and the transaction value...” to “a mobile

  communication device... for the card account.” Ex-1006, 9. The account holder

  “sends a return SMS message... using his mobile device.” Ex-1006, 10. If the

  “return SMS message is received within a predetermined period of time, the

  authorisation module 3 instructs the transaction processing unit to authorise the

  transaction.” Ex-1006, 11.

                 3.    Deibert

          Deibert relates to mobile device payments. Ex-1007, Abstract. Deibert

  describes “mobile payment applications.” Ex-1007, 6:45-48. An application

  includes “a timer that automatically deactivates any mobile payment application[]

  after a predetermined timeout time has elapsed.” Ex-1007, 6:50-52.




  2
      As a U.K. patent, Williams uses British English spellings.


                                             17
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 132 of 230 PageID #: 524

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

               4.     Reasons to Combine Brand and Williams

        A POSITA would have found it obvious to combine the teachings of Brand

  and Williams for multiple reasons, including to obtain predictable and beneficial

  results that validate that the user possesses the mobile device while conducting a

  transaction. Ex-1003, ¶ 75.

        First, a POSITA, when considering the teachings of Brand, would have also

  considered the teachings of Williams since they are analogous prior art pertaining

  specifically to payment transaction authorization and two-factor authentication.

  Ex-1005, Abstract, 10:59-62; Ex-1006, Abstract, 8-11; Ex-1003, ¶ 76.

        Second, the two authentication factors in Brand are “something the person to

  be authenticated has” (e.g., a mobile device) and “something he or she knows (for

  example a username and password).” Ex-1005, 2:40-44. Requiring “the user to

  interactively confirm (accept) or deny (reject) the transaction” validates that the

  user possesses the mobile device. Ex-1005, 10:46-48. A POSITA would have

  recognized such techniques are desirable, as they increase the authentication

  system’s security and reduce fraud where a third-party, acting as a user, initiates a

  transaction. Ex-1003, ¶ 77.

        Williams similarly describes authenticating a transaction via a user’s mobile

  phone. Ex-1006, Abstract. When a transaction is requested, Williams’ system

  sends an SMS message to the user’s mobile phone. Ex-1006, 10. The transaction is


                                            18
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 133 of 230 PageID #: 525

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

  authorized only if the user’s “return SMS message” is “received within a

  predetermined period of time.” Ex-1006, 11.

        A POSITA would have recognized that Williams’ predetermined period of

  time during which a transaction may be authorized improves the security of

  Williams’ system and assists in preventing the authorization of fraudulent

  transactions. Ex-1003, ¶ 79. Without any such time limit, a requested transaction

  would remain pending until the user responds. This could lead to the user

  unintentionally or mistakenly approving a transaction that the user did not request

  (i.e., a fraudulent transaction). Ex-1003, ¶ 79.

        It would have been obvious to a POSITA to employ a similar time limit in

  Brand’s system, such that a user would have a limited period of time to validate

  that the user possesses the mobile device. Ex-1003, ¶ 79. This would contribute to

  the overall security of the authentication system. Including a predetermined time

  period is a way to validate that the user possessed the mobile device between the

  time the user initiated the transaction at his computer and the transaction was

  confirmed (or denied) at the authentication server. Ex-1003, ¶ 80; Ex-1005, 10:48-

  50. If the authentication server has not received a confirmation message after the

  predetermined time interval expired, the authentication server would determine

  that the transaction is fraudulent. Ex-1003, ¶ 80. When a user does not approve a

  transaction in a timely manner, there is an increased risk that the transaction is

                                            19
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 134 of 230 PageID #: 526

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

  fraudulent. Ex-1003, ¶ 80. More generally, it was known in the art that security is

  enhanced “by limiting the time when authentication is possible.” Ex-1014, 17:4-5.

        Third, such a combination would have simply been combining prior art

  elements (Williams’ time-limited window for responding and Brand’s accept/deny

  message) according to known methods (rejecting transactions for which a timely

  response is not received) to yield predictable results (validating that the user

  possesses the mobile device at the time of a transaction). Ex-1003, ¶ 81.

  Additionally, the combination of Brand and Williams is merely the ordinary use of

  a common technique (limiting the time window for approving a transaction) to

  improve a similar two-factor authentication system in the same way (reducing

  fraudulent transactions). Ex-1003, ¶ 81.

                5.    Reasons to Combine Brand and Deibert

        A POSITA would have found it obvious to combine the teachings of Brand

  and Deibert for multiple reasons, including to produce the obvious, beneficial, and

  predictable result of automatically deactivating the authentication application. Ex-

  1003, ¶ 83.

        First, a POSITA, when considering the teachings of Brand, would have also

  considered the teachings of Deibert since they are analogous prior art pertaining to

  payment systems. Ex-1005, Abstract; Ex-1007, Abstract. Both Brand and Deibert




                                             20
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 135 of 230 PageID #: 527

                                                             IPR2019-01639 Petition
                                                    Inter Partes Review of 9,246,903

  describe authentication features that prevent fraud. Ex-1005, Abstract; Ex-1007,

  9:27-30; Ex-1003, ¶ 84.

        Second, Brand teaches that a user “initiates the authentication application on

  his/her mobile phone.” Ex-1005, 6:53-54. A POSITA would have recognized that

  once initiated, the authentication application would execute on mobile device until

  the application is deactivated or the mobile device loses power. Ex-1003, ¶ 85.

  During that time, the authentication application would consume resources

  including battery power. Accordingly, a POSITA would have recognized that

  automatically deactivating the authentication application would have been

  desirable. Ex-1003, ¶ 85.

        Deibert teaches software “code relating to a timer that automatically

  deactivates any mobile payment applications.” Ex-1007, 6:49-53. A POSITA

  would have been motivated to combine Deibert’s teachings that describe the

  deactivation code with Brand’s authentication application so that the authentication

  application would deactivate automatically. Ex-1003, ¶ 86. In this way, the

  authentication application does not needlessly execute on the mobile device and

  consume system resources, e.g., the processor, memory, and battery (which can be

  used to process other applications). Ex-1003, ¶ 87. Automatically deactivating the

  authentication application would also make the application easier to use because

  the user would not have to remember to manually deactivate the application after

                                          21
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 136 of 230 PageID #: 528

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

  accepting (or denying) the transaction. Ex-1003, ¶ 88. Additionally, if a user has a

  predetermined period of time during which a user can authenticate a transaction, it

  would have been obvious to a POSITA for the authentication application to

  automatically deactivate after the amount of the predetermined period of time

  expired, since any response would be untimely and therefore moot. Ex-1003, ¶ 88.

        Third, Deibert describes “code relating to a timer that automatically

  deactivates... applications after a predetermined timeout time has elapsed.” Ex-

  1007, 6:49-53. A POSITA would have been motivated to include a timer that

  begins to count down for a predetermined time before deactivating Brand’s

  authentication application. Ex-1003, ¶ 89. This would beneficially save resources

  of the mobile device. Ex-1003, ¶ 89. This would also increase security of the

  authentication system, because once deactivated, the authentication application

  would require the user to reinitiate the application using user’s credentials and

  prevent a third-party from using the authentication application. Ex-1005, 6:53-55,

  8:51-56; Ex-1003, ¶ 89. Confirming this, Brand teaches that “a person who comes

  into possession of the mobile phone illegally will not even be able to activate the

  software application, let alone establish the communications link with the

  authentication server.” Ex-1005, 8:53-56.

        A POSITA looking to implement the deactivation code would recognize that

  the predetermined time period would need to start upon the occurrence of some

                                           22
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 137 of 230 PageID #: 529

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

  event. Ex-1003, ¶ 90. An obvious event to start a timer would be when the

  authentication application is initiated. Ex-1003, ¶ 90; Ex-1005, 6:53-55. In this

  case, the timer would be long enough for the user to authenticate a transaction.

  Another obvious event would be when the authentication server received a

  message confirming/denying the transaction, since at that point the authentication

  application has fulfilled its purpose. Ex-1003, ¶ 90; Ex-1005, 6:53-55; 7:12-13,

  7:25-29. Either of those events would allow the user to authenticate the transaction

  while safeguarding the security of the authentication system and preserving

  resources of the mobile device. Ex-1003, ¶ 90.

        Fourth, a POSITA would have been familiar with conventional coding

  languages, such as Java, C++ or Perl, used to write software applications. Ex-1003,

  ¶ 91; see also Ex-1007, 10:47-50; Ex-1005, 9:25-26, 9:40-46; Ex-1001, 4:52-53,

  6:22-38. A POSITA would have considered this information when using Deibert’s

  code that “automatically deactivates” an application after a predetermined time

  period has lapsed with Brand’s authentication application. Ex-1003, ¶ 91. The

  combination is simply combining prior art elements (Deibert’s timer that

  automatically deactivates Brand’s authentication application) according to known

  methods (code written in a programming language) to yield predictable results

  (automatically deactivating the authentication application). Ex-1003, ¶ 91.




                                           23
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 138 of 230 PageID #: 530

                                                             IPR2019-01639 Petition
                                                    Inter Partes Review of 9,246,903

              6.     Claim 1

  [1.0] A method of authenticating a user to a transaction at a terminal,
  comprising the steps of:
        Brand discloses the preamble. Brand discloses “[a] method... for

  authenticating secure transactions between a transacting user and a secure

  transaction host.” Ex-1005, Abstract. Brand further discloses that the user performs

  a log-in process (a transaction) from a terminal such as “a personal computer

  (17), laptop or other Internet enabled device.” Ex-1005, 6:47-50; Ex-1003, p.

  43. Brand’s system is shown in Figure 1:


                          User       Terminal




                    Ex-1005, FIG. 1 (Annotated); Ex-1003, p. 44




                                          24
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 139 of 230 PageID #: 531

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

        Accordingly, Brand discloses a method of authenticating a user to a

  transaction conducted on a computer, which discloses “[a] method of

  authenticating a user to a transaction at a terminal.” Ex-1003, p. 44.

  [1.1] transmitting a user identification from the terminal to a transaction
  partner via a first communication channel;
        Brand discloses this limitation. First, Brand discloses the user “requesting

  login to his internet banking account” at a banking institution. Ex-1005, 7:1-3. The

  user logs in by “enter[ing] his account number (equivalent to a username) and

  password on the Internet banking website on his computer.” Ex-1005, 6:51-53.

  The user’s account number is a user identification because it identifies the user to a

  banking institution, and the banking institution operating the Internet banking

  website is a transaction partner. Ex-1003, pp. 44-45; Ex-1006, 1:47-53. As

  discussed in [1.0], the user’s computer is the terminal. Ex-1003, p. 46.

        Brand discloses that the account number is transmit[ted] to the banking

  institution because “the banking institution (15) requests authentication of the

  user” upon user logging in by entering “his account number... and password.” Ex-

  1005, 7:1-3, see also id. 66:50-53, Fig. 1 (line from 17 to 15); Ex-1003, p. 45. It

  would have been obvious that the account number and password are transmitted to

  the banking institution. Ex-1003, p. 45.




                                             25
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 140 of 230 PageID #: 532

                                                                IPR2019-01639 Petition
                                                       Inter Partes Review of 9,246,903

           Second, Brand discloses that the user “first accesses the website of the

  banking institution... from a personal computer (17), laptop or other Internet

  enabled device.” Ex-1005, 6:48-50. The Internet connection between the user’s

  computer and the banking institution is a first communication channel. Ex-1003, ¶

  p. 45.

           Brand’s Figure 1 illustrates the computer (terminal), the banking institution

  (transaction partner), and an Internet enabled connection between the computer

  and the banking institution (first communication channel). Ex-1005, Figure 1.

                     Terminal                  First
                                               Communication
                                               Channel




                                       Transaction Partner


                      Ex-1005, FIG. 1 (Annotated); Ex-1003, p. 46


                                             26
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 141 of 230 PageID #: 533

                                                             IPR2019-01639 Petition
                                                    Inter Partes Review of 9,246,903

        Accordingly, Brand discloses transmitting an account number (username)

  over an Internet connection from the user’s computer to the banking institution,

  which discloses “transmitting a user identification from the terminal to a

  transaction partner via a first communication channel.” Ex-1003, p. 46.

  [1.2] providing an authentication step in which an authentication device uses a
  second communication channel for checking an authentication function that is
  implemented in a mobile device of the user,
        Brand discloses this limitation. First, Brand discloses an authentication step

  where “the banking institution (15) requests authentication of the user (9) from the

  authentication server.” Ex-1005, 7:1-3. The authentication server is an

  authentication device. Ex-1003, pp. 46-47.

        During the authentication step, “the authentication server (3) in turn sends

  a transaction confirmation request to the mobile phone (7) which is received

  by the software application.” Brand, 7:3-6. Brand discloses that “the user (9)

  initiates the authentication application” (authentication function) “on his/her

  mobile phone,” which is “a mobile communication device.” Ex-1005, 6:53-54;

  5:46-48; Ex-1003, p. 47. Thus, the authentication application on the mobile phone

  discloses an authentication function that is implemented in a mobile device of the

  user. Ex-1003, pp. 47-48.

        Second, Brand discloses that a “[c]ommunication between the application

  on the mobile phone (7) and the authentication server (3) takes place via a


                                           27
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 142 of 230 PageID #: 534

                                                             IPR2019-01639 Petition
                                                    Inter Partes Review of 9,246,903

  GSM network” which provides a “real-time communication link.” Ex-1005, 5:65-

  6:3, 6:53-54. The GSM network communication link is a second communication

  channel. Ex-1003, p. 48.

        Brand’s Figure 1 (below) illustrates an authentication server (authentication

  device), a mobile phone (mobile device) of a user, and a GSM network

  communication link (second communication channel):


               Mobile Device          User




               Second Communication                   Authentication
               Channel                                Device

                  Ex-1005, FIG. 1 (Annotated); Ex-1003, p. 49

        Accordingly, Brand discloses an authentication server that authenticates a

  user by sending a request over a GSM network communication link to an


                                          28
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 143 of 230 PageID #: 535

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

  authentication application in a user’s mobile device, which discloses “providing an

  authentication step in which an authentication device uses a second

  communication channel for checking an authentication function that is

  implemented in a mobile device of the user.” Ex-1003, p. 49.

  [1.3.1] as a criterion for deciding whether the authentication to the transaction
  shall be granted or denied, having the authentication device check whether a
  predetermined time relation exists ...
        Brand and Williams render this limitation obvious. First, Brand discloses

  authentication where a pop-up of the authentication application “requests the user

  (9) to either confirm (accept) or deny (reject) the transaction by means of an

  appropriate key press,” and communicates a “result to [authentication] server.” Ex-

  1005, 7:6-13, 7:25-27. The authentication server (authentication device) checks the

  result because the server sends a corresponding positive or negative

  “authentication result” to a banking institution. Ex-1005, 7:13-15, 7:25-29; 8:25-

  32. Ex-1003, pp. 49-50.

        Second, Williams, which like Brand authenticates the user, teaches an

  authorisation module that causes an SMS message “identifying the card account,

  the transaction data and time, the merchant and the transaction value” to be sent “to

  the account holder’s nominated mobile device.” Ex-1006, 9-10. The authorisation

  module check[s] if a “return SMS message is received within a predetermined

  period of time,” which is a criterion. Ex-1006, 11. If so, the transaction shall be


                                           29
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 144 of 230 PageID #: 536

                                                             IPR2019-01639 Petition
                                                    Inter Partes Review of 9,246,903

  granted because “the authorisation module 3 instructs the transaction processing

  unit 2 to authorise the transaction.” Ex-1006, 11. “[I]f no such SMS message is

  received within this time, the transaction is not authorised,” and the transaction

  shall be denied. Ex-1006, 11. The predetermined period of time taught in Williams

  is a predetermined time relation which is checked “for deciding whether the

  authentication to the transaction shall be granted or denied.” Ex-1003, p. 51.

        It would have been obvious to a POSITA for Brand’s authentication server

  to check if a user’s response is received within a predetermined time period, as

  taught by Williams. Ex-1003, p. 52. First, it would make the transaction more

  secure by validating that the user possessed the mobile device when he initiated the

  transaction at the terminal. Ex-1003, p. 52. Second, it would reduce fraudulent

  transactions because the authentication server would not authenticate transactions

  after the predetermined time period expired. Ex-1003, p. 52. See Reasons to

  Combine Brand and Williams, § IX.C.4.

        Accordingly, Brand and Williams teach an authentication server that checks

  whether an authorization response was received during a predetermined time

  period, which renders obvious “as a criterion for deciding whether the

  authentication to the transaction shall be granted or denied, having the

  authentication device check whether a predetermined time relation exists.” Ex-

  1003, p. 52.

                                           30
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 145 of 230 PageID #: 537

                                                                 IPR2019-01639 Petition
                                                        Inter Partes Review of 9,246,903

  [1.3.2] [a predetermined time relation exists] between the transmission of the
  user identification and a response from the second communication channel,
         Brand and Williams render this limitation obvious. First, as discussed in

  [1.1], Brand discloses that the terminal transmits user identification. Ex-1003, p.

  52.

         Second, Brand discloses an authentication application communicating a

  confirmation or denial “result” (response) to the authentication server

  (authentication device). Ex-1005, 7:12-13, 7:25-29; Ex-1003, pp. 52-53.

         Third, Williams teaches a user “entering data concerning a transaction,” e.g.

  a card name and number, and then transmitting a “notification message to a

  predetermined mobile communication device.” Ex-1006, 6. The user “reads the

  SMS message on his screen 7, and if it corresponds to a transaction of which he is

  aware, he sends a return SMS message.” Ex-1006, 10. The authorisation module

  checks if “an appropriate return SMS message is received within a predetermined

  period of time.” Ex-1006, 11. It would have been obvious to a POSITA that this

  “predetermined period of time” would be measured from when the transaction was

  first initiated, i.e., starting at the transmission of the user identification. Ex-1003, p.

  54. For example, if the relation between the time that the user enters data (e.g. card

  name and number) and the time the user sends a return SMS message that confirms

  the transaction is within the predetermined time period (predetermined time), the



                                              31
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 146 of 230 PageID #: 538

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

  transaction is authorised. Ex-1003, p. 54. Alternatively, if a relation between the

  time the user enters data and the time the user sends a return SMS message is

  greater than the predetermined time period, the transaction is denied. Ex-1003, p.

  54; Ex-1006, 11.

        Fourth, as discussed in [1.2], Brand discloses that the mobile device and the

  authentication server communicate via a GSM network communication link

  (second communication channel). Thus, the response transmitted from the mobile

  device’s authentication application to the authentication server is transmitted over

  the second communication channel. Ex-1003, pp. 54-55.

        It would have been obvious to a POSITA to determine whether the time that

  Brand’s user transmitted user information to the banking institution and the time

  the user transmitted a confirmation or denial result to the authentication server falls

  within the predetermined time period taught in Williams. Ex-1003, p. 55. This

  would make the authentication system more secure by adding a safeguard that

  validates that a person possessed the mobile device when the transaction was

  initiated and authenticated. It would also reduce fraudulent transactions because

  transactions would not authenticate if the time interval exceeds the predetermined

  time period. Ex-1003, p. 55. See Reasons to Combine Brand and Williams, §

  IX.C.4.




                                            32
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 147 of 230 PageID #: 539

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

        Accordingly, Brand and Williams teach permitting a transaction to be

  approved only during a limited time following the transaction’s initiation, which

  renders obvious “a predetermined time relation exists between the transmission of

  the user identification and a response from the second communication channel.”

  Ex-1003, p. 55.

  [1.4] ensuring that the authentication function is normally inactive and is
  activated by the user only preliminarily for the transaction,
        Brand and Deibert render this limitation obvious. First, as discussed in [1.1],

  Brand discloses a transaction that a user initiated at a terminal, and as discussed in

  [1.2], Brand discloses an authentication application (authentication function). Ex-

  1003, p. 55.

        Second, Brand discloses “[b]efore proceeding to login, the user (9) initiates

  the authentication application on his/her mobile phone.” Ex-1005, 6:53-55. A

  POSITA would have understood that an authentication application was previously

  inactive because the user must initiate (activate) it. Ex-1003, pp. 55-56.

        Third, in Brand the user initiates the authentication application “before

  proceeding to login” to the banking institution where the user conducts the

  transaction. Ex-1005, 6:53-54. Thus, Brand discloses “ensuring that the

  authentication function... is activated by the user only preliminarily for the

  transaction.” Ex-1003, p. 56.



                                            33
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 148 of 230 PageID #: 540

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

        Fourth, Deibert teaches “a timer that automatically deactivates any mobile

  payment applications after a predetermined timeout time has elapsed.” Ex-1007,

  6:49-53. The “timer... begins counting down” when “the mobile phone is ready to

  conduct a transaction.” Ex-1007, 9:35-38. A POSITA would have recognized that

  setting a timer that begins a countdown from a predetermined time period after an

  application is ready to conduct a transaction ensure[s] that the application is

  deactivated and “is normally inactive.” Ex-1003, pp. 56-57

        In light of Deibert’s teachings, it would have been obvious to a POSITA for

  Brand’s authentication application to include a timer that automatically deactivates

  the authentication application. Ex-1003, p. 57. This would make the authentication

  system more secure because a third-party who steals the user’s mobile device

  would not be able to fraudulently authenticate a transaction without first initiating

  the authentication application. Ex-1003, p. 57. This also conserves mobile device

  resources. Ex-1003, p. 57. See Reasons to Combine Brand and Deibert, § IX.C.5.

        Accordingly, Brand in combination with Deibert teaches that the

  authentication application is activated prior to proceeding with a login to conduct a

  transaction and is deactivated after a predetermined time period, which renders

  obvious “ensuring that the authentication function is normally inactive and is

  activated by the user only preliminarily for the transaction.” Ex-1003, p. 57.




                                            34
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 149 of 230 PageID #: 541

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

  [1.5] ensuring that said response from the second communication channel
  includes information that the authentication function is active,
        Brand discloses this limitation. First, as discussed in [1.3.1], Brand discloses

  a result (response) transmitted from the authentication application (authentication

  function) to the authentication server via the GSM network communication link

  (second communication channel). Ex-1005, 7:12-15, 7:25-29; Ex-1003, p. 57. The

  authentication “application triggers a pop-up” through which the user confirms or

  denies the transaction, and then generates a “confirmation” or “denial” result. Ex-

  1005, 7:6-15, 7:25-29. Brand further explains that the pop-up to obtain a user’s

  approval is optional. Ex-1005, 10:45-48 (“…a secure transaction may require the

  user to interactively confirm…”). It would have been obvious to a POSITA for the

  authentication application to be configurable to either present or suppress the

  individual transaction confirmation requests because Brand discloses that the pop-

  up behavior can be “configured.” Ex-1005, 14:30-37; Ex-1003, pp. 58-59. Where

  the user has configured the authentication application to suppress the confirmation

  requests, the authentication application would immediately respond to the message

  received from the authentication server. Thus, the authentication application

  “provides a way of using a person’s mobile phone to uniquely identify the user for

  authentication purposes” simply because the authentication application was active.

  Cf. Ex-1005, 10:48-50. Any of these potential response messages from the



                                           35
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 150 of 230 PageID #: 542

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

  authentication application to the authentication server would have demonstrated to

  the authentication server that the authentication application is active. Thus it would

  have been obvious to a POSITA for Brand’s response message to include[]

  information that the authentication function is active. Ex-1003, pp. 58-59.

        Second, Brand discloses that the authentication server checks that the

  authentication application is active because the authentication server receives and

  reads the result message from the authentication application to determine “if the

  authentication was successful.” Ex-1005, 7:8-15, 7:25-29, 8:25-32; Ex-1003, p. 59.

  Based on the type of the result, the authentication server sends a “positive” or

  “negative” authentication result to the banking institution server. Ex-1005, 7:8-15,

  7:27-29.

        Accordingly, Brand discloses that the authentication application is used to

  generate a result and transmits the result to the authentication server which checks

  the result, which discloses “ensuring that said response from the second

  communication channel includes information that the authentication function is

  active,” as claimed. Ex-1003, p. 59.




                                           36
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 151 of 230 PageID #: 543

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

  [1.6] thereafter ensuring that the authentication function is automatically
  deactivated.
        Brand and Deibert render this limitation obvious. First, as discussed in [1.2],

  Brand discloses an authentication application (authentication function) that

  executes on a mobile device, and as discussed in [1.5], the authentication

  application generates a result (information that the authentication function is

  active). Ex-1003, p. 59.

        Second, as discussed in [1.4], Deibert teaches a timer that “automatically

  deactivates” an application after a predetermined time. Ex-1006, 6:49-52. A

  POSITA would have recognized that such a timer would ensure that the

  application is automatically deactivated. Ex-1003, pp. 59-60.

        In light of Deibert’s teachings, it would have been obvious to a POSITA for

  Brand’s authentication application to use a timer that automatically deactivates the

  authentication application after the authentication server receives a result that

  confirms or denies the transaction. Ex-1003, p. 60. This is because once the

  authentication server receives the result, the authentication application has fulfilled

  its purpose which is authenticating the user to a transaction. Ex-1003, p. 60. While

  the authentication application could deactivate immediately, a POSITA would

  have recognized that a user might perceive the sudden deactivation of the

  application as an abnormal termination (i.e., a “crash”) of the application. Thus, a



                                            37
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 152 of 230 PageID #: 544

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

  POSITA would have found it obvious for the authentication application to remain

  active for a short period of time so that it can provide a completion message to the

  user (e.g., “Authentication response successfully sent. This application will now

  close.”). Ex-1003, p. 60. A POSITA would have recognized that Deibert’s

  deactivation timer would allow for this form of user interface feature, which

  improves the user’s interaction with the authentication application. Ex-1003, p. 60.

  Deactivating the authentication application automatically would make the

  authentication application easier to use because the application is deactivated

  without user intervention, freeing up resources of the mobile device. Ex-1003, p.

  60. See Reasons to Combine Brand and Deibert, § IX.C.5.

        Accordingly, Brand and Deibert teach a timer that sets a predetermined

  timeout time to deactivate an authentication application after the authentication

  server receives a result, which renders obvious “thereafter ensuring that the

  authentication function is automatically deactivated.” Ex-1003, p. 60.

        D.     Ground #1: Claims 14, 21, and 24-26 are obvious over Brand,
               Williams, Deibert, and Rahman.

               1.    Rahman

        Rahman generally relates to mobile stations with subscriber identities for

  establishing “wireless communication” with multiple networks. Ex-1011, 3:6-14.




                                           38
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 153 of 230 PageID #: 545

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

         Rahman also teaches a mobile station that includes a “transceiver (XCVR),”

  a “microprocessor,” and a “speaker.” Ex-1011, 17:5, 17:61-63, 16:61-63. The

  mobile station includes physical or user interface elements, e.g. keypad, stylus,

  touch sensitive display, for “user input selections.” Ex-1011, 17:49-59.

               2.    Reasons to Combine Brand and Rahman

         A POSITA would have found it obvious to combine the teachings of Brand

  with Rahman for multiple reasons, including to obtain the obvious, beneficial, and

  predictable results of transmitting data in a wireless network, providing a user-

  friendly interface, executing applications, and issuing audible alerts. Ex-1003, ¶

  148.

         As an initial matter, a POSITA when considering the teachings of Brand

  would have also considered the teachings of Rahman, as they are analogous art

  with both describing mobile communication systems. Ex-1005, 6:53-64, 7:3-15;

  Ex-1011, 16:52-18-33; Ex-1003, ¶ 149.

                     a)     A transceiver for wireless communication.

         Brand teaches a mobile device that communicates over a “two-way

  communication network.” Ex-1005, 5:65-6:3. A POSITA would have recognized

  that a mobile device requires a component for communicating over a two-way

  communication network. Ex-1003, ¶ 152.




                                           39
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 154 of 230 PageID #: 546

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

        Rahman teaches a wireless device, e.g., a smartphone or a handset that

  includes a transceiver for “two-way wireless communication” in a GSM network.

  Ex-1011, 16:55-59.

        It would have been obvious to a POSITA for Brand’s mobile device to

  include a wireless transceiver. Ex-1003, ¶ 154. A transceiver would beneficially

  allow a user to communicate over a wireless network, such as a GSM network

  taught in both Brand and Rahman. Ex-1003, ¶ 154; Ex-1005, 5:67, 6:53-64, 7:3-15;

  Ex-1011, 17:7-10.

        Combining Rahman’s wireless transceiver with Brand’s mobile device

  would have been predictable and there would have been reasonable expectation of

  success. Ex-1003, ¶ 155. Wireless transceivers were a conventional and preferred

  way for communicating with mobile devices over a wireless network. Ex-1013,

  14:25-29; Ex-1017, 2:20-25; see also Ex-1005, 5:65-6:3; Ex-1011, 17:7-10; Ex-

  1003, ¶ 155.

                  b)    A user-friendly interface for initiating applications.

        Brand teaches a user who “initiates the authentication application on his/her

  mobile phone.” Ex-1005, 6:53-54. A POSITA would have recognized that

  initiating an application via a user-interface would be desirable. Ex-1003, ¶ 156.

        Rahman teaches a wireless device that includes user interface elements, such

  as a keypad, stylus, and display for “user input selections.” Ex-1011, 17:48-59.


                                           40
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 155 of 230 PageID #: 547

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

         In light of Rahman’s teachings, it would have been obvious to a POSITA for

  Brand’s mobile device to include one or more user interface elements. Ex-1003, ¶

  158. Doing so would beneficially provide a user with a user-friendly interface for

  issuing instructions that initiate and manipulate applications available on (or

  through) the mobile device. Ex-1003, ¶ 158.

         Combining the elements in Rahman’s mobile device would have been

  predictable and a POSITA would have had to a reasonable expectation of success.

  Ex-1003, ¶ 159. A POSITA would have known that mobile devices commonly

  included elements to receive user input and trigger an action in response to the

  input. Ex-1003, ¶ 159; See Ex-1013, 40:43-53.

         Further, the combination is simply the use of prior art elements (Rahman’s

  user interface element with Brand’s mobile device), according to known

  techniques (software that is responsive to user input) to yield predictable results

  (initiating an application). Ex-1003, ¶ 160. Such a combination would have been

  easily accomplished using software programmed to initiate an application in

  response to a user pressing a key or a button, touching a touchscreen, etc., which

  would have been within the skill level of a POSITA and predictable. Ex-1003, ¶

  160.

                  c)     An electronic processor for executing the authentication
                         application.



                                            41
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 156 of 230 PageID #: 548

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

        Brand teaches an authentication application that is “running in the Java

  Virtual Machine (JVM) runtime environment” included in the mobile device. Ex-

  1005, 9:40-46. A POSITA would have recognized that an electronic processor

  would run an application. Ex-1003, ¶ 161.

        Rahman teaches a microprocessor that “serves as a programmable controller

  for the wireless device” and “controls all operations of the wireless device 100 in

  accord with programming that it executes,” e.g. applications. Ex-1011, 17:60-63,

  18:11-16; see also id. 19:15-17.

        In view of Rahman’s teachings, it would have been obvious to a POSITA for

  a microprocessor in Brand’s mobile device to execute an authentication

  application. Ex-1003, ¶ 163. It was known for a microprocessor to execute an

  application to perform tasks. Ex-1003, ¶ 163. Further, an application is written

  using software code (e.g. Java, C++, or Perl) is conventionally executed with a

  microprocessor. Ex-1003, ¶ 163; see also Ex-1007, 10:47-51.

        Further, the combination is simply the use of prior art elements (Rahman’s

  microprocessor and Brand’s authentication application), according to known

  methods (a microprocessor executing software code) to yield predictable results

  (executing an authentication application). Ex-1003, ¶ 164.

                  d)     A body to protect the internal components of the mobile
                         device



                                           42
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 157 of 230 PageID #: 549

                                                             IPR2019-01639 Petition
                                                    Inter Partes Review of 9,246,903

        Brand teaches a mobile device with a housing. Ex-1005, Figure 1. A

  POSITA would have recognized that a housing for protecting the internal

  components of a mobile device would be desirable. Ex-1003, ¶ 165.

        Rahman teaches a housing that surrounds a microprocessor, transceiver, and

  memory of the mobile device. Ex-1011, Figure 5.

        It would have been obvious to a POSITA for a microprocessor (and other

  components) to be inside the housing of a mobile device and thus protected from

  damage caused by environment, a user, and ordinary wear-and-tear. Ex-1003, ¶

  167; see Ex-1013, 14:4-10, 17:49-52 (describing a cellular telephone with a

  processor “supported by an external housing”).

        The combination is simply combining prior art elements (Rahman’s housing

  and Brand’s mobile device), according to known methods (packaging device

  components within a housing) to yield predictable results (protecting the

  components). Ex-1003, ¶ 168.

                  e)    A mobile device that includes multiple mobile addresses for
                        connecting to wireless networks that use different
                        technologies

        First, Brand teaches a communication link “established between the server

  and the transacting user’s mobile communication device.” Ex-1005, 4:3-5. The link

  can be a “GSM or CDMA communications link.” Ex-1005, 4:57-60. A POSITA

  would have recognized that GSM and CDMA networks have different underlying


                                          43
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 158 of 230 PageID #: 550

                                                             IPR2019-01639 Petition
                                                    Inter Partes Review of 9,246,903

  technologies and for a mobile device cannot operate in both unless the device is

  compatible with both technologies. Ex-1003, ¶ 169. A POSITA would have

  recognized that a mobile device that operates in CDMA and GSM networks is

  desirable because a user would have coverage in areas covered by only GSM or

  CDMA. A user would also be able to use a single mobile device that connects to

  both networks. Ex-1003, ¶ 170.

        Brand further teaches that “the International Mobile Subscriber Identity

  (IMSI) number of the SIM card [is] assigned to the user and used in the mobile

  phone.” Ex-1005, 6:9-11. A POSITA would have recognized that the IMSI is a

  mobile address because it identifies a mobile device in the GSM network. Ex-

  1003, ¶ 171. The CDMA network does not use a SIM card or an IMSI number to

  identify a mobile device. Ex-1003, ¶ 171. Instead, the CDMA network identifies a

  mobile device using a mobile identification number (MIN) that can be

  programmed into the device. Ex-1003, ¶ 171. A MIN is also a mobile address. Ex-

  1003, ¶ 171. Because GSM uses IMSI and CDMA uses MIN to identify the mobile

  device, a POSITA would have recognized that a mobile device would need two

  addresses to function in GSM and CDMA networks. Ex-1003, ¶ 171.

        Rahman teaches multiple “subscriber identifiers of the mobile station.” Ex-

  1011, 3:18-20. The subscriber identity is “represented by an IMSI” or “by an




                                          44
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 159 of 230 PageID #: 551

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

  Mobile Directory Number and Mobile Identification Number pair (MDN/MIN)

  pair.” Ex-1011, 4:37-48, 4:5-8.

        In view of Rahman’s teachings, it would have been obvious for Brand’s

  mobile device to have multiple mobile addresses to connect to networks that use

  different technologies, e.g., CDMA and GSM. Ex-1003, ¶ 173. In this way, the

  mobile device would have coverage in locations covered by only a CDMA or GSM

  network. Ex-1003, ¶ 173. This would allow the user greater access to Brand’s

  authentication system. Ex-1003, ¶ 173.

        Second, Brand’s mobile device establishes a communication link over a

  GSM or CDMA network. Ex-1005, 4:57-60. A POSITA would have recognized

  that to establish a communication link, the mobile device would first register with

  the network by authenticating its IMSI or MIN number. Ex-1003, ¶ 174.

        Rahman teaches that “once the network has been selected, the mobile station

  selects the identity associated with the selected network.” Ex-1011, 7:30-32. “The

  mobile station will then use the selected identity to register the mobile device with

  the selected network... to avail itself of wireless communication services.” Ex-

  1011, 7:32-35.

        In light of Rahman’s teachings, it would have been obvious to a POSITA

  that Brand’s mobile device would register with the networks. Ex-1003, ¶ 176.

  Once registered, the mobile device would be able to use the “wireless

                                           45
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 160 of 230 PageID #: 552

                                                             IPR2019-01639 Petition
                                                    Inter Partes Review of 9,246,903

  communication services” of the network, including establishing a wireless

  communication link between the mobile device and the authentication server for

  authentication. Ex-1011, 7:32-35; Ex-1005, 6:60-64; Ex-1003, ¶ 176.

        Third, as discussed at IX.D.2.b, it would have been obvious to a POSITA for

  Brand’s mobile device to receive user input using a keyboard, touchscreen display,

  etc. Ex-1003, ¶ 177. Rahman teaches that an element receives “user input of

  selections... during mobile subscriber identity operation.” Ex-1011, 17:48-53. A

  POSITA would have recognized that user input during subscriber identity selection

  would select a mobile device’s network. Ex-1003, ¶ 177. This beneficially allows a

  user to choose a network among the available networks and select a network with

  favorable call or text messaging rates, quality of service, and/or domestic and

  international roaming charges. Ex-1003, ¶ 177.

        Fourth, as discussed above, it would have been obvious to a POSITA for

  Brand’s mobile device to store multiple mobile addresses to connect to multiple

  networks. Ex-1003, ¶ 178. POSITA would have also recognized that it is also

  desirable for the mobile device to automatically select a wireless network and the

  corresponding subscriber identity to register the mobile device with the network.

  Ex-1003, ¶ 178. This would make the mobile device easier to use because an

  algorithm would be able to select a desirable wireless network. Ex-1003, ¶ 178.




                                           46
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 161 of 230 PageID #: 553

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

        Rahman teaches “an identity selection algorithm, which selects a subscriber

  identity of the mobile station.” Ex-1011, 6:16-17. It would have been obvious to a

  POSITA to select a subscriber identity using an algorithm to provide a flexible

  approach to connecting to a corresponding wireless network. Ex-1003, ¶ 179. In

  this way, the algorithm can automatically select an optimal subscriber identity

  which is used to connect to the wireless network based on pre-programmed

  criteria. Ex-1003, ¶ 179. Further, using an algorithm to select a subscriber identity

  would be cost effective because an algorithm would be able to evaluate the cost of

  operating the mobile device in different networks and select a cost-effective

  network. Ex-1003, ¶ 179.

                  f)     An acoustic transducer for issuing notifications.

        Brand teaches a mobile device that includes “an appropriate alarm to attract

  the users (9) attention.” Ex-1005, 7:6-8. Such alarms were known to be desirable

  and were common used. Ex-1003, ¶ 180; Ex-1007, 8:16-17.

        Rahman teaches a mobile device with a speaker “for audio signal output.”

  Ex-1011, 16:61-63.

        It would have been obvious to a POSITA for Brand’s mobile device to have

  a speaker for issuing an audible alarm. A speaker would make the mobile device

  easier to use because an audible alarm would notify a user of an event, even if the




                                           47
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 162 of 230 PageID #: 554

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

  user was not looking at or interacting with the mobile device at the time of the

  event. Ex-1003, ¶ 182.

        A POSITA would have also recognized that a mobile device emitting an

  alarm would benefit Brand’s authentication system. Ex-1003, ¶ 183. A POSITA

  would have recognized that a mobile device issuing an audible alarm when the

  authentication application has successfully initiated is desirable because the alarm

  would indicate that the authentication application is active. Ex-1003, ¶ 183. This is

  beneficial because a user is notified that a communication link with the

  authentication server was established and the mobile device is ready to receive a

  request to confirm a transaction. Ex-1003, ¶ 183.

        Further, the combination is simply combining prior art elements (Rahman’s

  audio signal output with Brand’s mobile device), according to known method

  (audio output via a speaker) to yield predictable results (issuing an audible alert

  when the application is initialized). Ex-1003, ¶ 184. Further, the combination

  would have had a reasonable expectation of success, because mobile devices

  routinely included speakers that issued audible alerts. Ex-1003, ¶ 184; Ex-1016,

  Figure 1, 7:14-17, 7:30-31.

               3.     Reasons to Combine Brand, Deibert, and Rahman

        As discussed in IX.C.5, Brand and Deibert render obvious automatically

  deactivating Brand’s authentication application. Ex-1003, ¶ 186.


                                            48
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 163 of 230 PageID #: 555

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

        As discussed in IX.D.2.f, Brand and Rahman render obvious generating an

  audible alert using a speaker. Ex-1003, ¶ 187.

        It would have been obvious to a POSITA for Brand’s mobile device to issue

  an audible alert when the authentication application deactivates. Ex-1003, ¶ 188.

  An audible alert would have been desirable because it would beneficially inform

  the user that the application has successfully deactivated. Ex-1003, ¶ 188. This

  would beneficially notify the user that the application will not receive further

  messages that prompt the user to authenticate a transaction. Ex-1003, ¶ 188.

        Further, the combination is simply combining prior art elements (Rahman’s

  audio signal output and Brand and Deibert’s application deactivation), according to

  known methods (audio output via a speaker) to yield predictable results (alerting

  the user). Ex-1003, ¶ 189.

               4.     Claim 14

  [14.0] A mobile device for use with the authentication method according to claim
  1, comprising:

        See analysis at [10.0]-[10.1]. Ex-1003, p. 127.

  [14.1] a wireless transceiver,

        Brand and Rahman render this limitation obvious. First, Brand discloses that

  a mobile device communicates “via a GSM network.” Ex-1005, 5:65-67. Brand

  discloses that an authentication application executing in a mobile device receives

  “a transaction confirmation request” and sends a “result.” Ex-1005, 7:3-5, 7:12-13,

                                            49
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 164 of 230 PageID #: 556

                                                            IPR2019-01639 Petition
                                                   Inter Partes Review of 9,246,903

  7:25-27. Accordingly, Brand discloses that the mobile device sends and receives

  messages.

        Second, Rahman, which like Brand describes mobile devices, teaches a

  mobile device with “at least one digital transceiver (XCVR).” Ex-1011, 17:4-5.

  The “transceiver 108 provides two-way wireless communication of

  information,” (Ex-1011, 17:18-19) and is illustrated below:


                                                         Mobile Device




                                                      Wireless
                                                      Transceiver

                      Ex-1011, FIG. 5 (Annotated); Ex-1003, p. 130..

        In light of Rahman’s teachings, it would have been obvious to a POSITA for

  Brand’s mobile device to use a transceiver for two-way wireless communications



                                         50
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 165 of 230 PageID #: 557

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

  to transmit and receive information over a wireless network. Ex-1003, p. 130.

  Wireless transceivers were routinely used in mobile devices. Ex-1003, p. 130. See

  also Reasons to Combine Brand and Rahman, § IX.D.2.a.

        Accordingly, Brand in combination with Rahman teaches a mobile device

  with a wireless transceiver. Ex-1003, p. 130.

  [14.2] an ON-switch and
        Brand and Rahman render this limitation obvious. First, Brand discloses a

  user who “initiates the authentication application on his/her mobile phone.” Ex-

  1005, 6:53-54.

        Second, Rahman teaches physical and user interface “elements” such as a

  keypad, stylus and touch sensitive display. Ex-1011, 17:47-48, 17:57-59. The

  elements may be used for “user input selections.” Ex-1011, 17:49-51, see also id.

  17:53-55.

        A POSITA would have recognized that any of the elements taught in

  Rahman is an ON-switch. Ex-1003, p. 131. The specification describes an ON-

  switch as “a button, so that the user may activate the authentication function ... by

  pressing the button,” “an input device for inputting some secret code,” or “a

  biometric sensor” that activates a transceiver acting as an authentication function.

  Ex-1001, 8:42-49.




                                            51
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 166 of 230 PageID #: 558

                                                             IPR2019-01639 Petition
                                                    Inter Partes Review of 9,246,903

        It would have been obvious to a POSITA for one of Rahman’s user input

  elements to initiate the authentication application executing on Brand’s mobile

  device. This would provide a user with an easy-to-use user interface for quickly

  initializing an authentication application when conducting a transaction. Ex-1003,

  p. 131. Additionally, using a stylus, keypad, or touchscreen display as an ON-

  switch was a well-known technique within the skill set of a POSITA. Ex-1003, pp.

  131-132. See also Reasons to Combine Brand and Rahman, § IX.D.2.b.

        Accordingly, the combination of Brand and Rahman teaches a mobile device

  with a stylus, a keypad, or a touchscreen display, which renders obvious “an ON-

  switch,” as claimed. Ex-1003, p. 132.

  [14.3.0] an electronic controller that implements said authentication function
  and
        Brand and Rahman render this limitation obvious. First, as discussed in

  [1.2], Brand discloses an authentication application (authentication function),

  which “runs in the JVM [Java Virtual Machine] environment” in the mobile

  device. Ex-1005, 9:40-46.

        Second, Rahman teaches a microprocessor (electronic controller) that is “a

  programmable controller” and “controls” (implements) “all operations of the

  wireless device 100 in accord with programming that it executes” including

  applications. Ex-1011, 17:60-63, 18:11-16; Ex-1003, pp. 132-133.



                                           52
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 167 of 230 PageID #: 559

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

        It would have been obvious to a POSITA for a microprocessor (as in

  Rahman) to execute Brand’s authentication application. This would authenticate a

  user to a transaction. Ex-1003, p. 133. Also, it was routine for mobile devices to

  use microprocessors to execute an application. Ex-1003, p. 133. See also Reasons

  to Combine Brand and Rahman, § IX.D.2.c.

        Accordingly, the combination of Brand and Rahman teaches a mobile device

  with a microprocessor that executes an authentication application, which renders

  obvious this limitation. Ex-1003, p. 133.

  [14.3.1] [an electronic controller that…] is configured to activate the
  authentication function in response to the ON-switch being operated and
        Brand and Rahman render this limitation obvious. First, as discussed in

  [1.2], Brand discloses an authentication application (authentication function) that

  the user “initiates... on his/her mobile phone.” Ex-1005, 6:53-55.

        Second, as discussed in [14.3.0], Brand and Rahman teach a microprocessor

  (electronic controller) that implements the authentication application. Ex-1011,

  17:60-63.

        Third, as discussed in [14.2], Brand and Rahman teach an ON-switch which

  receives user input (being operated) that activates the authentication application.

  Ex-1003, p. 134.




                                           53
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 168 of 230 PageID #: 560

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

        In light of Rahman’s teachings, it would have been obvious to a POSITA

  that a user interface element would initiate an authentication application in

  response to user input. This would make the authentication system easier to user by

  providing a user with a user-friendly interface for initiating the authentication

  application. Ex-1003, p. 134. See also Reasons to Combine Brand and Rahman, §

  IX.D.2.b.

        It would have been obvious to a POSITA that the microprocessor would be

  “configured…” such as through the use of software instructions. Ex-1003, p. 134,

  Ex-1011, 17:60-18:22.

        Accordingly, the combination of Brand and Rahman teaches a

  microprocessor that activates an authentication application in response to receiving

  user input via a keypad, stylus, or a touch sensitive display, which renders obvious

  “[an electronic controller that…] is configured to activate the authentication

  function in response to the ON-switch being operated.” Ex-1003, p. 134.

  [14.3.2] [an electronic controller that… is configured to…] deactivate the
  authentication function one of: after it has been active for a predetermined time
  interval after its state has been checked.

        Brand, Deibert, and Rahman render this limitation obvious. First, as

  discussed in [14.3.0] and [14.3.1], Brand and Rahman render obvious “an

  electronic controller that implements said authentication function and is

  configured to…,” and as discussed in [1.4] and [1.6], Brand and Deibert teach to


                                            54
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 169 of 230 PageID #: 561

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

  deactivate the authentication function. As discussed regarding claim construction,

  the plain language does not recite the after limitations as alternatives.

        Second, as discussed in [1.4], Brand discloses activation of the

  authentication function when the authentication application is initiated.

        Third, as discussed in [1.4], Deibert describes “code relating to a timer that

  automatically deactivates any mobile payment applications after a

  predetermined timeout time has elapsed.” Ex-1006, 6:49-53. The predetermined

  timeout time is a predetermined time interval. Ex-1003, p. 135.

        For the reasons discussed in [1.5], Brand’s disclosure of a result transmitted

  from the authentication application teaches that the authentication application is

  active. Ex-1003, p. 136. Brand further discloses that the authentication server

  checks that the authentication application is active because the server reads the

  result and sends a positive or negative “authentication result” to the banking

  institution server. Ex-1005, 7:8-15, 7:25-29, 8:25-31.

        It would have been obvious to a POSITA to use the deactivation code in

  Deibert to deactivate Brand’s authentication application after the authentication

  server receives and reads a result from the authentication application for the

  reasons discussed [1.6]. Ex-1003, p. 136. This is because after the authentication

  server receives the result from the authentication application, the authentication

  application has fulfilled its purpose in Brand’s authentication system. Ex-1003,

                                            55
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 170 of 230 PageID #: 562

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

  ¶ 90. Thus, it would have been obvious to present the user with a message

  indicating that the result had been successfully transmitted and that the

  authentication application would soon deactivate. Ex-1003, ¶ 90. To provide this

  functionality, the authentication application would start a deactivation timer after

  the authentication server receives the result from the authentication application.

  See Reasons to Combine Brand and Deibert, § IX.C.5.

        Accordingly, Brand and Deibert teach deactivating the authentication

  application after a predetermined time period beginning when the authentication

  result is received, which renders obvious to “deactivate the authentication

  function... after it has been active for a predetermined time interval after its state

  has been checked.” Ex-1003, pp. 134-135.

        Alternatively, if the claim language is interpreted as having an “or” inserted

  between the two “after” clauses, then the claim remains obvious over the prior art

  for the reasons discussed above and in [1.6]. Ex-1003, p. 136. For example,

  Deibert initiates a “countdown timer” “once the mobile payment application has

  been executed.” Ex-1007, 3:48-51. “If the predetermined timeout time elapses”

  then “the mobile payment application deactivates.” Ex-1007, 3:63-64.

               5.     Claim 21

  [21.0] The device according to claim 14, comprising

        See analysis at [14.0]-[14.3.2]. Ex-1003, p. 136.


                                            56
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 171 of 230 PageID #: 563

                                                             IPR2019-01639 Petition
                                                    Inter Partes Review of 9,246,903

  [21.1] a body that encapsulates at least the controller and prevents access
  thereto.
        Brand and Rahman render this limitation obvious. First, as discussed in [14.0],

  Brand discloses a mobile device. Brand further discloses a mobile device that has a

  housing (body):


                Mobile Device with a Body




                         FIG. 1 (Annotated); Ex-1003, p. 137.

        Second, as illustrated in Figure 4, Rahman also teaches that mobile devices

  12, 13, and 33 each have a housing (body).




                                          57
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 172 of 230 PageID #: 564

                                                            IPR2019-01639 Petition
                                                   Inter Partes Review of 9,246,903




                              Mobile Device with a Body

                          FIG. 4 (Annotated); Ex-1003, p. 138.


        As illustrated in Figure 5, Rahman teaches that the housing encapsulates the

  microprocessor, transceiver, and Flash/RAM memories (at least the controller)

  inside the mobile device:




                                         58
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 173 of 230 PageID #: 565

                                                            IPR2019-01639 Petition
                                                   Inter Partes Review of 9,246,903




                                                    Controller




                             Body

                     FIG. 5 (Annotated); Ex-1003, p. 139

        A POSITA would have recognized that encapsulating a microprocessor and

  other components inside the housing of the mobile device would prevent[] access

  to these components. Ex-1003, p. 139.

        It would also have been obvious to a POSITA for a microprocessor (and

  other components) to be inside the body of Brand’s mobile device. Ex-1003, p.

  139. The body would protect the components from external elements, such as

  water, heat, etc., that could damage them. Ex-1003, p. 139. Also, it would have

  been obvious to a POSITA for the microprocessor and other components be inside


                                          59
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 174 of 230 PageID #: 566

                                                             IPR2019-01639 Petition
                                                    Inter Partes Review of 9,246,903

  the body of the mobile device to deter an unauthorized user from obtaining easy

  access to the components. Ex-1003, pp. 139-140. See also Reasons to Combine

  Brand and Rahman, § IX.D.2.d.

        Accordingly, the combination of Brand and Rahman teaches a

  microprocessor, transceiver, and memory that are included inside a housing of a

  mobile device, which renders obvious “a body that encapsulates at least the

  controller and prevents access thereto.” Ex-1003, p. 140.

               6.    Claim 24

  [24.0] The device according to claim 14, comprising
        See analysis at [14.0]-[14.3.2]. Ex-1003, p. 140.

  [24.1] a storage for a plurality of mobile addresses,
        Brand and Rahman render this limitation obvious. First, as discussed in

  [14.1], Brand discloses a mobile device.

        Second, Brand discloses that “a mobile phone memory normally includes

  designated storage areas.” Ex-1005, 9:37-38.

        Third, Rahman also teaches “subscriber identifiers of the mobile station

  stored in memory of the mobile station.” Ex-1011, 3:18-21. Rahman further

  teaches that the subscriber identities are “represented by an IMSI” or “by an

  Mobile Directory Number and Mobile Identification Number pair (MDN/MIN).”

  Ex-1011, 4:1-2, 4:5-8; see id. 6:9-11.


                                             60
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 175 of 230 PageID #: 567

                                                             IPR2019-01639 Petition
                                                    Inter Partes Review of 9,246,903

        As discussed in IX.D.2.f, a POSITA would have recognized that the IMSI,

  MDN, and MIN are examples of mobile addresses because they identify the

  address of a mobile device in a particular network. Ex-1003, p. 141. The

  specification describes a mobile telephone number as an example of a mobile

  address. See Ex-1001, 3:1-2, 4:55. Ex-1003, pp. 141-142.

        It would have been obvious to a POSITA to store subscriber identities in a

  memory storage of Brand’s mobile device. Ex-1003, p. 142. This would

  beneficially allow the mobile device to connect and operate in wireless networks,

  such as GSM and CDMA networks that use different subscriber identifiers and

  allow a user better access to the authentication system in areas covered by GSM or

  CDMA network. Ex-1003, p. 142. See also Reasons to Combine Brand and

  Rahman, § IX.D.2.e.

        Accordingly, the combination of Brand and Rahman teaches a storage in the

  mobile device that stores subscriber identities, which renders obvious this

  limitation. Ex-1003, p. 142.

  [24.2] and an input including the ON-switch and

        See analysis at [14.2]-[14.3.1]. Ex-1003, p. 142.




                                           61
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 176 of 230 PageID #: 568

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

  [24.3] [an input] adapted to selectively activate one of a plurality of
  authentication functions each of which is assigned to a different one of said
  mobile addresses.

        Brand and Rahman render this limitation obvious. First, as discussed in

  [24.1], Rahman teaches using multiple subscriber identities (plurality of mobile

  addresses).

        Second, Rahman teaches multiple networks supporting “3GPP2 (1xRTT,

  EVDO)” and “3GPP (LTE/GSM/UMTS) access technologies.” Ex-1011, 5:64-66.

  Rahman teaches that a subscriber identity “must be selected to register the mobile

  station with the selected network.” Ex-1011, 7:26-27. “The mobile station will then

  use the selected identity to register the mobile device with the selected network.”

  Ex-1011, 7:32-35. A POSITA would have recognized that the registration process

  between the mobile device with the wireless network authenticates the mobile

  device to the network and is an authentication function. Ex-1003, p. 143. Thus, the

  registration processes between the mobile device and multiple wireless networks

  teach “a plurality of authentication functions.” Ex-1003, p. 143. Further, because

  the mobile station will “use the selected identity to register the mobile device with

  the selected network,” Rahman teaches that each authentication function is

  assigned to a different one of said mobile addresses. Ex-1011, 7:32-35; Ex-1003,

  p. 143.




                                           62
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 177 of 230 PageID #: 569

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

        It would have been obvious to a POSITA for Brand’s mobile device to

  register with a selected wireless network using the subscriber identity assigned to

  that network, as described in Rahman. Ex-1003, p. 143. Registration with the

  wireless network would beneficially provide the mobile device with wireless

  communication services associated with the network, including establishing a

  communication link to the authentication server that authenticates a user to a

  transaction. Ex-1003, p. 143. See also Reasons to Combine Brand and Rahman, §

  IX.D.2.e.

        Third, Rahman teaches an element (ON-switch) which receives “user input

  of selections ... during mobile subscriber identity operation.” Ex-1011, 17:48-53. A

  POSITA would have recognized that the user input selections can select a wireless

  network. Ex-1003, p. 144. The mobile device would then match the input with a

  corresponding subscriber identity “to register the mobile device with the selected

  network” which teaches input adapted to selectively activate one of a plurality

  authentication functions. Ex-1011, 7:32-35; Ex-1003, p. 144.

        It would have been obvious to a POSITA that the mobile device in Brand

  would receive user input that selects a wireless network and causes the mobile

  device to register with the network as taught in Rahman. This would provide a user

  with a flexible approach for selecting a favorable wireless network. Ex-1003, p.




                                           63
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 178 of 230 PageID #: 570

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

  144; Ex-1011, 14:32-37. See also Reasons to Combine Brand and Rahman, §

  IX.D.2.e.

        Accordingly, Brand combined with Rahman teaches receiving a user input

  that selects a wireless network that the mobile device matches with the subscriber

  identity to register the mobile device with the selected network, which renders

  obvious an input “adapted to selectively activate one of a plurality of

  authentication functions each of which is assigned to a different one of said mobile

  addresses”. Ex-1003, p. 144.

               7.    Claim 25

  [25.0] The device according to claim 14, comprising

        See analysis at [14.0]-[14.3.2]. Ex-1003, p. 145.

  [25.1] a storage for a plurality of mobile addresses,
        See analysis at [24.1]. Ex-1003, p. 145.

  [25.2] wherein the controller is configured to select one out of the plurality of
  mobile addresses according to a predetermined algorithm.

        Brand and Rahman render this limitation obvious. First, as discussed in

  [14.3.0] and [14.3.1], Rahman teaches a microprocessor (controller) configured to

  perform operations on the mobile device, and as discussed in [24.1] Rahman

  teaches subscriber identities (plurality of mobile addresses). Ex-1003, p. 145.

        Second, Rahman teaches a “mobile station having multiple subscriber

  identities ... utilizes an identity selection algorithm, which selects a subscriber

                                           64
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 179 of 230 PageID #: 571

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

  identity of the mobile station.” Ex-1011, 6:12-18. Rahman also teaches example

  algorithms that select a subscriber identity based on “network selected for wireless

  communications.” Ex-1011, 11:5-11, 6:18-19.

         In light of Rahman’s teachings, it would have been obvious to a POSITA to

  use an algorithm that selects a mobile address for Brand’s mobile device to connect

  to a wireless network. Ex-1003, p. 146. Using an algorithm would make the mobile

  device easier to use because an algorithm would automatically select a mobile

  address to connect the mobile device to a favorable wireless network. Ex-1003, p.

  146. See also Reasons to Combine Brand and Rahman, § IX.D.2.e.

         Accordingly, the combination of Brand and Rahman teaches a

  microprocessor in the mobile device that uses an algorithm to select from among

  different subscriber identities, which renders obvious this limitation. Ex-1003, p.

  146.

               8.     Claim 26

  [26.0] The device according to claim 14, comprising

         See analysis at [14.0]-[14.3.2]. Ex-1003, p. 146.

  [26.1] an acoustic transducer for providing an acoustic feedback signal

         Brand and Rahman render this limitation obvious. First, Brand discloses that

  the authentication application “triggers... an appropriate alarm to attract the users




                                           65
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 180 of 230 PageID #: 572

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

  (9) attention.” Ex-1005, 7:6-8. A POSITA would have recognized the desirability

  of a speaker that generates an alarm. Ex-1003, p. 147.

        Second, Rahman teaches a wireless device that includes “a speaker 104 for

  audio signal output.” Ex-1011, 16:52-54; 16:61-63. A speaker is an acoustic

  transducer and the audio signal output that the speaker provide[s] is an acoustic

  feedback signal. Ex-1016, 9:64; Ex-1003, p. 147.

        In light of Rahman’s teachings, it would have been obvious to a POSITA

  that a speaker in Brand’s mobile device would emit an audio signal to alert a user.

  Ex-1003, pp. 147-148. Audio signals “provide further information to the user.” Ex-

  1012, ¶ 88. In the authentication system, an audio signal would beneficially alert

  the user that the authentication application has successfully activated or

  deactivated. Ex-1003, p. 148. See also Reasons to Combine Brand and Rahman, §

  IX.D.2.f.

        Accordingly, the combination of Brand and Rahman teaches a mobile device

  that includes a speaker that emits an audio signal, which renders obvious this

  limitation. Ex-1003, p. 148.




                                           66
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 181 of 230 PageID #: 573

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

  [26.2] [providing an acoustic feedback signal] upon at least one of activation ...
  of the authentication function.
        As discussed in the claim construction section, the language in [26.2] and

  [26.3] recites two alternative limitations. The prior art renders both limitations

  obvious. Ex-1003, p. 148.

        First, as discussed in [1.4], Brand discloses that the user “initiates the

  authentication application” (activation of the authentication function). Ex-1005,

  6:53-55. As discussed in [26.1], Brand and Rahman teach a mobile device that

  emits an alert (acoustic feedback signal).

        It would have been obvious to a POSITA for Brand’s mobile device to

  generate an audible alert as taught in Rahman upon activation of the authentication

  application. Ex-1003, p. 148. This would notify the user that the authentication

  application was successfully activated and is about to receive a request for a user to

  confirm a transaction. Ex-1003, p. 148. Issuing an alert that an application was

  activated was technique known to a POSITA. Ex-1003, p. 148; see also Ex-1007,

  8:10-18, 8:52-56. See also Reasons to Combine Brand and Rahman, § IX.D.2.f.

        Accordingly, the combination of Brand and Rahman teaches a mobile device

  that issues an alert when an authentication application is activated, which renders

  this limitation obvious. Ex-1003, p. 149.




                                            67
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 182 of 230 PageID #: 574

                                                             IPR2019-01639 Petition
                                                    Inter Partes Review of 9,246,903

  [26.3] [providing an acoustic feedback signal] upon at least one of ...
  deactivation of the authentication function.
        Brand, Deibert, and Rahman render this limitation obvious. As discussed in

  [1.6], Brand and Deibert render obvious deactivat[ing] the authentication function

  and as discussed in [26.2], Brand and Rahman teach a speaker generating an audio

  signal output (acoustic feedback signal).

        It would have been obvious to a POSITA for Brand’s mobile device to emit

  an audio signal when the authentication application is deactivated as taught in

  Deibert because it would notify the user that the authentication application has

  successfully deactivated. Ex-1003, p. 149; See also Reasons to Combine Brand,

  Deibert, and Rahman, § IX.D.3 and Reasons to Combine Brand and Rahman, §

  IX.D.2.f.

        Accordingly, the combination of Brand, Deibert, and Rahman teaches a

  mobile device that issues an audio signal when an authentication application is

  deactivated, which renders obvious this limitation Ex-1003, p. 149.

        E.     Ground #2: Claims 15-17 are obvious over Brand, Williams,
               Deibert, Rahman, and Partovi.

               1.    Partovi

        Partovi generally relates to charging techniques. Ex-1012, Abstract. Partovi

  teaches that “mobile devices incorporate rechargeable batteries” and charging the

  mobile devices “through ... USB or mini usb connector.” Ex-1012, ¶¶ 66, 69.


                                              68
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 183 of 230 PageID #: 575

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

               2.    Reasons to Combine Brand and Partovi

         A POSITA would have found it obvious to combine the teachings of Brand

  with Partovi for multiple reasons, including to obtain the obvious, beneficial, and

  predictable result of providing power to Brand’s mobile device. Ex-1003, ¶ 194.

         As an initial matter, a POSITA when considering the teachings of Brand

  would have also considered the teachings of Partovi, because both references

  describe mobile devices. Ex-1005, 6:53-64, 7:3-15; Ex-1012, Abstract; Ex-1003, ¶

  195.

                     a)     Rechargeable battery

         Brand teaches a mobile device that operates an authentication application.

 Ex-1005, 6:53-54, 6:62-64. A POSITA would have recognized that the mobile

 device requires power to operate, but because the mobile device is “mobile” it

 should not depend on a stationary power sources. Ex-1003, ¶ 197. Accordingly, a

 mobile device with a battery that can power the device in a mobile setting (i.e., as

 the user carries the mobile device) is desirable. Ex-1003, ¶ 197.

         Partovi teaches mobile devices with “rechargeable batteries.” Ex-1012, ¶ 66.

         In light of Partovi’s teachings, it would have been obvious to a POSITA for

 Brand’s mobile device to use a rechargeable battery to operate without being

 connected to a stationary power source. Ex-1003, ¶ 199. Partovi teaches that

 rechargeable batteries are required “for operation” of the mobile device. Ex-1012, ¶


                                           69
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 184 of 230 PageID #: 576

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

 66. A rechargeable mobile device would beneficially allow the user to authenticate

 a transaction initiated at the terminal without requiring a stationary power source,

 e.g., an electrical wall outlet. Ex-1005, 6:53-55, 7:3-15.

        Using a rechargeable battery also “sav[es] the user the cost and

 inconvenience of regularly having to purchase new [battery] cells.” Ex-1018, 1:27-

 30. Recharging a battery is also good for environment. Ex-1003, ¶ 200.

        Using a rechargeable battery in Brand’s mobile device would have been

 predictable and there would have been reasonable expectation of success. This is

 because a rechargeable battery was a conventional and known way to power the

 mobile device, and a variety of “wired” or “wireless” techniques to recharge the

 battery in the mobile device were known and available to a POSITA. Ex-1012, ¶¶

 39-42, 54, 67; Ex-1003, 201.

                  b)     Connector

        A POSITA would have recognized that charging a rechargeable battery

 requires a connection to a power source. Ex-1003, ¶ 202.

        Partovi teaches an “AC/DC adaptor, USB or mini usb connector” for

 “charging and/or powering of the mobile device” and its battery from a power

 source. Ex-1012, ¶ 69; see also id. ¶ 39.




                                             70
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 185 of 230 PageID #: 577

                                                             IPR2019-01639 Petition
                                                    Inter Partes Review of 9,246,903

        It would have been obvious to a POSITA for Brand’s mobile device to

 include a connector for charging the battery because “rechargeable batteries…

 require external DC power to charge.” Ex-1012, ¶ 66; Ex-1003, ¶ 204.

        The combination simply uses prior art elements (Partovi’s connector and

  Brand’s mobile device), according to known methods (coupling a device to a

  power source) to yield predictable results (recharging a battery). Ex-1003, ¶ 205.

  The results would have been predictable because a POSITA would have been

  familiar with the common use of rechargeable batteries in mobile devices and

  various charging techniques. Ex-1012, ¶¶ 168, 172-173, 182.

        Additionally, it would have been obvious to a POSITA to use a USB-type

 connector. Ex-1003, ¶ 206. USB-type connectors were widely adopted for use in a

 mobile device, in part because they are small and allow for easy charging from a

 computer. Ex-1019, 2:54-57, 1:29-33; Ex-1003, ¶ 206.

                  c)    Charge indicator

        As discussed in IX.E.2.a, it would have been obvious for Brand’s mobile

 device to use a rechargeable battery. Ex-1003, ¶ 207. A POSITA would have

 recognized that batteries have limited capacity, so a user would want to track the

 charge level. Ex-1003, ¶ 207.

        Partovi teaches “indicators” and a display screen that displays “state and

 level of battery charge indicator.” Ex-1012, ¶¶ 85-86, 88-89.


                                           71
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 186 of 230 PageID #: 578

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

        It would have been obvious to a POSITA for Brand’s mobile device to

 indicate the state and level of battery charge to provide the user with battery charge

 information and inform the user when to recharge the mobile device battery, and

 when charging is occurring or complete. Ex-1012, ¶ 89; Ex-1003, ¶¶ 209-210. This

 would allow the user to avoid a depleted battery, which might prevent the user from

 authenticating the transactions. Ex-1003, ¶ 209.

               3.    Claim 15

  [15.0] The device according to claim 14, further comprising:
        See analysis at [14.0]-[14.3.2]. Ex-1003, p. 155.

  [15.1] a rechargeable battery and
        Brand and Partovi render this limitation obvious. First, as discussed in [1.2],

  Brand discloses a mobile device. Ex-1003, p. 156.

        Second, Partovi teaches that “mobile devices incorporate rechargeable

  batteries.” Ex-1012, ¶ 66.

        It would have been obvious to a POSITA for Brand’s mobile device to use a

  rechargeable battery, as taught in Partovi, to function without being connected to a

  power source. Ex-1003, p. 156. See also Reasons to Combine Brand and Partovi, §

  IX.E.2.a.

        Accordingly, the combination of Brand and Partovi teaches a rechargeable

  battery. Ex-1003, p. 156.


                                           72
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 187 of 230 PageID #: 579

                                                             IPR2019-01639 Petition
                                                    Inter Partes Review of 9,246,903

  [15.2] a connector for connecting the battery to a voltage source.

        Brand and Partovi render this limitation obvious. Partovi teaches that

  “mobile devices incorporate rechargeable batteries and require external DC

  power to charge these batteries.” Ex-1012, ¶ 66. Partovi further teaches charging a

  mobile device battery “through an AC/DC adaptor, USB or mini usb

  connector, etc.” Ex-1012, ¶ 69. A DC power adaptor is a voltage source, and a

  USB or mini USB connector is a connector. Ex-1003, pp. 156-157.

        In light of Partovi’s teachings, it would have been obvious to a POSITA for

  Brand’s mobile device to include a connector for connecting a rechargeable battery

  to a DC power adaptor (or other suitable power source) to recharge the battery. Ex-

  1003, p. 157. See also Reasons to Combine Brand and Partovi, § IX.E.2.b.

        Accordingly, the combination of Brand and Partovi teaches a mobile device

  that includes a connector that connects the rechargeable battery to a DC power,

  which renders obvious this limitation. Ex-1003, p. 157.

              4.     Claim 16

  [16.0] The device according to claim 15,
        See analysis at [15.0]-[15.2]. Ex-1003, p. 158.




                                          73
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 188 of 230 PageID #: 580

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

  [16.1] comprising a display for indicating the charge state of the battery.

         Brand and Partovi render this limitation obvious. First, Brand discloses a

  “monitor of the mobile phone,” which is a display. Ex-1005, 7:6-8; Ex-1003, p.

  158.

         Second, Partovi teaches a “mobile device display screen” that displays

  “indicators” such as a “state and level of battery charge indicator” that

  indicat[es] the charge state of the battery. Ex-1012, ¶¶ 88-89.

         It would have been obvious to a POSITA to display a battery charge

  indicator on a monitor of Brand’s mobile device because the user would be able to

  check the display and determine the amount of charge stored in the battery and

  when the battery need recharging. Ex-1003, pp. 158-159. See also Reasons to

  Combine Brand and Partovi, § IX.E.2.c.

         Accordingly, the combination of Brand and Partovi teaches a mobile device

  with a display that shows a battery charge indicator, which renders obvious this

  limitation. Ex-1003, p. 159.

               5.     Claim 17

  [17.0] The device according to claim 15,

         See analysis at [15.0]-[15.2]. Ex-1003, p. 159.




                                           74
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 189 of 230 PageID #: 581

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

  [17.1] wherein the connector is one of a USB connector and a micro-USB
  connector.
        As discussed in the claim construction section, the language in [17.1] two

  alternative limitations. Brand and Partovi render obvious both limitations. Ex-

  1003, p. 159.

        First, Partovi teaches a connector that is a “USB or mini usb connector.” Ex-

  1012, ¶ 69.

        Second, a micro-USB connector is an obvious variant of a USB connector.

  Ex-1003, p. 159. Accordingly, Partovi renders obvious a micro-USB connector.

  Ex-1003, p. 159.

        It would have been obvious to a POSITA for Brand’s mobile device to use a

  USB connector or its variant to connect a rechargeable battery to a power source.

  Ex-1003, pp. 159-160. This is because a USB connector is relatively small and

  would require little space in the mobile device and can connect the mobile device

  to other computing devices, e.g., a computer or a laptop, for charging. Ex-1003, pp.

  159-160. See also Reasons to Combine Brand and Partovi, § IX.E.2.b.

        Accordingly, the combination of Brand and Partovi teaches a USB connector

  or its variant that connects a rechargeable battery included in the mobile device to

  a power source, which renders obvious this limitation. Ex-1003, p. 160.

        F.      Ground #3: Claim 19 is obvious over Brand, Williams, Deibert,
                Rahman, and Carter.


                                           75
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 190 of 230 PageID #: 582

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

                 1.   Carter

        Carter generally relates to authenticating transactions with a mobile device.

  Ex-1008, Abstract. Carter also teaches “[a] standard cellular phone (referred to as

  MS) with a built-in or connected GPS or equivalent receiver (or other location

  determining capability).” Carter, ¶ 104;

                 2.   Reasons to Combine Brand and Carter

        A POSITA would have been motivated to combine the teachings of Brand

  with the teachings of Carter to obtain the obvious, beneficial, and predictable result

  of improving security of the authentication system. Ex-1003, ¶¶ 97, 100.

        First, a POSITA would have considered Brand and Carter together, as they

  are analogous prior art both pertaining to the field of authenticating transactions.

  Ex-1005, Abstract; Ex-1008, Abstract; Ex-1003, ¶ 98.

        Second, Brand describes an authentication technique that relies on a user

  being “in possession of his/her mobile phone.” Ex-1005, 6:18-21. Accordingly, a

  POSITA would have recognized that techniques that verify that a user indeed

  possessed the mobile device while authenticating a transaction are desirable. Ex-

  1003, ¶ 101.

        Carter describes improving transaction security by check to see if the mobile

  device is near to a location” from which a user conducts a transaction. Ex-1008, ¶¶

  46, 309.


                                             76
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 191 of 230 PageID #: 583

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

        It would have been obvious to a POSITA to use Carter’s location-checking

  technique to determine whether Brand’s mobile device is proximate to the terminal

  initiating a transaction. Ex-1003, ¶ 101. This would indicate whether the user at the

  terminal possessed the mobile device, and thus, whether the transaction is

  legitimate. Ex-1003, ¶ 101. Checking for device proximity would also prevent a

  user from mistakenly approving a transaction initiated at a remote terminal (e.g.,

  by a third party). Ex-1003, ¶ 101.

        Third, a POSITA would have been motivated to use Carter’s effective

  authentication techniques. Ex-1003, ¶ 102; Ex-1005, 2:3-6, 2:16-18. Carter teaches

  cheap and existing location techniques, e.g., “a built-in or connected GPS or

  equivalent receiver (or other location determining capability)” for determining

  location. Ex-1008, ¶ 104. Carter’s inexpensive and already-implemented locating

  features provide a cost-effective way to improve security. Ex-1003, ¶ 102.

               3.    Claim 19

  [19.0] The device according to claim 14, comprising

        See analysis at [14.0]-[14.3.2]. Ex-1003, p. 161.

  [19.1] a positioning function for wireless detection of its own position,

        Brand and Carter render this limitation obvious. First, as discussed in [1.2],

  Brand discloses a mobile device.




                                           77
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 192 of 230 PageID #: 584

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

        Second, Carter teaches “[a] standard cellular phone (referred to as MS)

  with a built-in or connected GPS ... or other location determining capability.”

  Ex-1008, ¶ 104. A POSITA would have recognized that a location determining

  capability is a positioning function, that GPS detects a position wireless[ly], and

  that a mobile device with a “built-in or connected GPS” would detect its own

  position. Ex-1003, p. 162.

        It would have been obvious that Brand’s mobile device would use a GPS to

  detect its location as a cost-effective way increase security of the authentication

  system. Ex-1003, p. 162. Such a modification is simply the combination combining

  prior art elements (Brand mobile device and Carter’s locating technique built into a

  mobile device) according to known methods (GPS locating) to yield predictable

  results (determining location of a mobile device). Ex-1003, p. 162. See also

  Reasons to Combine Brand and Carter, § IX.F.2.

        Accordingly, the prior art teaches a mobile device able to determine its

  location using GPS, which renders obvious this limitation. Ex-1003, p. 162.

  [19.2] wherein the authentication function includes a function of sending a
  detected location via the transceiver.
        Brand, Rahman, and Carter render this limitation obvious. First, as discussed

  in [1.2], Brand discloses an authentication application (authentication function),

  which as discussed in [1.3.2] transmits a “result to [authentication] server” over a



                                            78
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 193 of 230 PageID #: 585

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

  GSM network. Ex-1005, 7:6-13, 7:25-27. Accordingly, the authentication

  application has a function of sending data. Ex-1003, p. 163. As discussed in [19.1],

  the mobile device detects its location.

        Second, Carter teaches that “security system 7 interfaces with the MS 1 via a

  standard wireless communications link.” Ex-1008, ¶ 120. The security system in

  Carter is analogous to the authentication server in Brand because both systems

  authenticate transactions. Ex-1005, 7:1-17; Ex-1008, ¶ 114-115; Ex-1003, p. 163.

  The security system uses location information, and the “mobile device can be used

  to provide location information.” Ex-1008, ¶¶ 352, 65, 52. It would have been

  obvious that the mobile station sends its location information via the wireless

  communication link (e.g., GSM network link) because that is Carter’s only

  communication path between the mobile station and the security system. Ex-1008,

  Fig. 1; Ex-1003, p. 163.

        It would have been obvious to a POSITA for Brand’s mobile device to

  determine and transmit its position to the authentication server. Ex-1003, p. 164.

  Brand’s authentication server already confirms (or denies) transactions based the

  “result” transmitted from the mobile device. Ex-1005, 7:12-15, 7:25-29.

  Transmitting mobile device’s position in addition to the result would make the

  authentication system more secure because the authentication server would use the




                                            79
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 194 of 230 PageID #: 586

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

  position to confirm that the user is conducting the transaction. Ex-1003, p. 164. See

  also Reasons to Combine Brand and Carter, § IX.F.2.

        Third, as discussed in [14.1], Brand and Rahman render obvious a mobile

  device that includes a wireless transceiver. As discussed in IX.D.2.a, it would have

  been obvious for the location information to be transmitted over a wireless network

  via the transceiver. Ex-1003, p. 165.

        Accordingly, the prior art teaches that a mobile device sends its location via

  a wireless transceiver, which renders obvious this limitation. Ex-1003, p. 165.

        G.     Ground #4: Claim 22 is obvious over Brand, Williams, Deibert,
               Rahman, and Russell.

               1.     Russell

        Russell relates to security that “limits the transfer and distribution of

  personal data.” Ex-1013, Abstract.

        Russell teaches a portable device (PID) that includes a “self-destruct element

  153 that destroys the identity data if unauthorized access to the stored identity data

  is attempted.” Ex-1013, 16:67-17:2.

               2.     Reasons to combine Brand and Russell

        A POSITA would have been motivated to combine the teachings of Brand

  and Russell to protect data. Ex-1003, ¶ 217.




                                            80
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 195 of 230 PageID #: 587

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

        A POSITA would have considered Brand and Russell together because they

  are analogous prior art, with both pertaining to authorizing payment transactions

  with mobile devices. Ex-1005, Abstract; Ex-1013, 8:1-13. Ex-1003, ¶ 218.

        Brand teaches an authentication system that stores a fingerprint “in a secure

  storage area on the mobile phone.” Ex-1005, 6:4-6, 6:12-14, Abstract. The

  fingerprint “is only readable by authorized software applications” such as Brand’s

  authentication application. Ex-1005, 6:14-16, 6:53-64, 7:3-17. A POSITA would

  have recognized that if a third-party obtains user’s mobile device and stored

  fingerprint, the third-party would be able to authenticate user’s transactions. Ex-

  1003, ¶ 219. Brand’s mobile device also displays “information on the transaction,”

  which may include account number and other identifying information. Ex-1005,

  7:6-10; Ex-1003, ¶ 219. Preventing a third-party from accessing the fingerprint and

  transaction information was have been desirable. Ex-1003, ¶ 219.

        Russell teaches a self-destruct element that “destroys the identity data if

  unauthorized access to the stored identity data is attempted.” Ex-1013, 16:67-17:2,

  17:3-6.

        It would have been obvious to a POSITA for Brand’s mobile device to use a

  self-destruction mechanism to protect data, such as a fingerprint and user

  information, when an unauthorized third-party attempts to access that data. Ex-

  1003, ¶ 221. This would contribute to the overall security of the authentication

                                           81
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 196 of 230 PageID #: 588

                                                                IPR2019-01639 Petition
                                                       Inter Partes Review of 9,246,903

  system because a third-party that obtains the user’s mobile device would not be

  able to access the authentication server to authenticate transactions or otherwise

  misuse the user identity data. Ex-1003, ¶ 221; Ex-1005, 6:55-64. This would also

  prevent a third-party from posing as a user and authenticating fraudulent

  transactions. Ex-1003, ¶ 221.

        Such a modification is simply the combination combining prior art elements

  (Brand mobile device and Russell’s self-destruction element) according to known

  methods to yield predictable results (destroy data). Ex-1003, ¶ 222.

               3.     Claim 22

  [22.0] The device according to claim 14, comprising

        See analysis at [14.0]-[14.3.2]. Ex-1003, p. 168.

  [22.1] a self-destruction function configured to be activated by an attempt of
  enforced access.

        Brand and Russell render this limitation obvious. First, Brand teaches a

  unique digital identifier or fingerprint that is “stored in a secure storage area on the

  mobile phone.” Ex-1005, 6:4-6, 6:12-14. Brand also teaches that the authentication

  application displays “information on the transaction that the user (9) is attempting

  to perform.” Ex-1005, 7:6-10. A POSITA would have recognized that the

  information may include user identity data, such as account number, username, etc.

  Ex-1003, p. 169.



                                            82
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 197 of 230 PageID #: 589

                                                              IPR2019-01639 Petition
                                                     Inter Partes Review of 9,246,903

        Second, Russell teaches a personal identifying device (PID) that includes a

  “self-destruct element 153 that destroys the identity data if unauthorized access

  to the stored identity data is attempted.” Ex-1013, 16:67-17:2. The self-destruct

  element in a self-destruction function. Ex-1003, p. 169. It would have been obvious

  to a POSITA that the self-destruction function is “configured to be activated”

  through the use of software instructions when “unauthorized access to the stored

  identity data is attempted.” Ex-1013, 7:1-17:2; Ex-1003, pp. 169-170.

        It would have been obvious to a POSITA for Brand’s mobile device to use a

  self-destruct element to destroy stored information to prevent a third-party from

  accessing the information. Ex-1003, p. 170. See also Reason to Combine Brand

  and Partovi, § IX.G.2.

        Accordingly, the prior art teaches a self-destruct element that destroys user

  information if unauthorized access to the data is attempted, which renders obvious

  this limitation. Ex-1003, p. 170.

  X.    CONCLUSION

        Petitioner requests institution of an inter partes review and cancellation of

  the Challenged Claims.




                                           83
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 198 of 230 PageID #: 590

                                                         IPR2019-01639 Petition
                                                Inter Partes Review of 9,246,903

                                            Respectfully submitted,


  Dated: September 24, 2019                 /David L. McCombs/
  HAYNES AND BOONE, LLP                     David L. McCombs
  2323 Victory Avenue, Suite 700            Lead Counsel for Petitioner
  Dallas, Texas 75219                       Registration No. 32,271
  Customer No. 27683




                                       84
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 199 of 230 PageID #: 591

                                                               IPR2019-01639 Petition
                                                      Inter Partes Review of 9,246,903

                        CERTIFICATE OF WORD COUNT

        Pursuant to 37 C.F.R. §42.24(d), Petitioner hereby certifies, in accordance

  with and reliance on the word count provided by the word-processing system used

  to prepare this Petition, that the number of words in this paper is 13,887. Pursuant

  to 37 C.F.R. §42.24(d), this word count excludes the table of contents, table of

  authorities, mandatory notices under §42.8, certificate of service, certificate of

  word count, appendix of exhibits, and any claim listing.




  Dated: September 24, 2019                      /David L. McCombs/
                                                 David L. McCombs
                                                 Lead Counsel for Petitioner
                                                 Registration No. 32,271




                                            85
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 200 of 230 PageID #: 592

                                                            IPR2019-01639 Petition
                                                   Inter Partes Review of 9,246,903

                          CERTIFICATE OF SERVICE

        The undersigned certifies that, in accordance with 37 C.F.R. §42.6(e) and 37

  C.F.R. §42.105, service was made on Patent Owner as detailed below.

       Date of service September 24, 2019

    Manner of service FEDERAL EXPRESS

    Documents served Petition for Inter Partes Review Under 35 U.S.C. §312 and
                     37 C.F.R. §42.104 of U.S. 9,246,903; Petitioner’s Exhibit
                     List; Exhibits 1001-1008, 1011-1014, 1016-1022, 1024;
                     Petitioner Power of Attorney; and Petitioner’s Notice For
                     Filing Multiple Petitions.

       Persons served Richard M. Goldberg
                      25 East Salem Street, Suite 419
                      Hackensack, NJ 07601



                                       /David L. McCombs/
                                       David L. McCombs
                                       Lead Counsel for Petitioner
                                       Registration No. 32,271




                                         86
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 201 of 230 PageID #: 593




         EXHIBIT D
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 202 of 230 PageID #: 594
    Trials@uspto.gov                                                 Paper: 9
    571-272-7822                                      Entered: March 27, 2020


            UNITED STATES PATENT AND TRADEMARK OFFICE


             BEFORE THE PATENT TRIAL AND APPEAL BOARD


                            CISCO SYSTEMS, INC.,
                                  Petitioner,

                                        v.

        MONEY AND DATA PROTECTION LIZENZ GMBH & CO. KG,
                         Patent Owner.


                                 IPR2019-01639
                               Patent 9,246,903 B2



    Before THOMAS L. GIANNETTI, BRYAN F. MOORE, and
    CHARLES J. BOUDREAU, Administrative Patent Judges.
    MOORE, Administrative Patent Judge.


                                   DECISION
                    Denying Institution of Inter Partes Review
                                 35 U.S.C. § 314
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 203 of 230 PageID #: 595
    IPR2019-01639
    Patent 9,246,903 B2
                              I.     INTRODUCTION
                                   A. Background
          Cisco Systems, Inc. (“Petitioner” or “Cisco”) filed a Petition
    requesting inter partes review of claims 14–17, 19, 21, 22, and 24–26 (the
    “challenged claims”) of U.S. Patent No. 9,246,903 B2 (Ex. 1001, the “’903
    patent”). Paper 3 (“Pet.”). Money And Data Protection Lizenz GMBH &
    CO. KG (“Patent Owner”) filed a Preliminary Response. Paper 8 (“Prelim.
    Resp.”).
          The standard for institution is set forth in 35 U.S.C. § 314, which
    provides that an inter partes review may not be instituted unless the
    information presented in the Petition and the Preliminary Response shows
    that “there is a reasonable likelihood that the petitioner would prevail with
    respect to at least 1 of the claims challenged in the petition.” 35 U.S.C.
    § 314; see also 37 C.F.R § 42.4(a) (“The Board institutes the trial on behalf
    of the Director.”).
          For the reasons that follow, we do not institute inter partes review of
    the challenged claims of the ’903 patent.
                               B. Related Proceedings
          The parties identify the following pending district court proceeding
    involving the ’903 patent: Money and Data Protection Lizenz GmbH & Co.
    KG v. Duo Security, Inc., 1-18-cv-01477 (D. Del.). Pet. 8; Paper 7, 1.
          Concurrently with the filing of this Petition, Petitioner also filed a
    petition challenging certain other claims of the ’903 patent in IPR2019-
    01638. Pursuant to the Trial Practice Guide update dated July 2019,
    Petitioner has filed a Notice addressing the issue of multiple petitions. Paper
    2.



                                           2
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 204 of 230 PageID #: 596
    IPR2019-01639
    Patent 9,246,903 B2
                             C. Real Parties in Interest
          Petitioner identifies “Cisco Systems, Inc. and Duo Security, Inc.” as
    the real parties in interest. Pet. 7. Patent Owner identifies Money and Data
    Protection Lizenz GmbH & Co. KG, as the real party in interest. Paper 6, 1.
                                 D. The ’903 Patent
          The ’903 Patent describes “authenticating a user to a transaction.” Ex.
    1001, 1:3–4. The authentication system includes transaction terminal 10,
    remote transaction partner 12, mobile communication device 16, and
    authentication device 18. Id. at 4:41–45. As illustrated in Fig. 1 below, up
    to three separate communication channels (14, 20, 22) link the components.
    Id. at 4:39–49.




                                          3
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 205 of 230 PageID #: 597
    IPR2019-01639
    Patent 9,246,903 B2
          As shown in Figure 1, above, a user “operates the terminal 10 and
    sends a transaction request to the transaction partner 12.” Id. at 4:57–60;
    FIG. 1 (A). The request includes a “user-ID.” Id. at 4:60–61. “[T]he
    transaction partner 12 forwards the user-ID to the authentication device 18.”
    Id. at 4:61–63, FIG. 1 (B). The “authentication device 18 retrieves the
    mobile telephone number and or the IMSI of the user and contacts the
    mobile device 16” to check whether an “authentication function . . . is
    active.” Id. at 4:63–5:1, FIG. 1 (C). When the authentication device 18
    confirms “that the authentication function is active, the authentication device
    18 sends an authentication signal to the transaction partner 12.” Id. at 5:1–3,
    FIG. 1 (D & E). The authentication signal “informs the transaction partner
    that this specific user is authenticated to the requested transaction.” Id. at
    5:4–7. The transaction is then “performed via the terminal 10.” Id. at 5:7–9,
    FIG. 1 (F).
                                 E. Illustrative Claims
          The ’903 patent has 26 claims. Seven claims (14–17, 19, 21–22) are
    challenged in the Petition. See Section I.G., infra. None of the challenged
    claims are independent, however, they all depend (directly or indirectly)
    from claim 1. Additionally, all the challenged claims, except dependent
    claim 14, also depend (directly or indirectly) from claim 14. Claim 1 recites:
                1. A method of authenticating a user to a transaction at a
          terminal, comprising the steps of:
          transmitting a user identification from the terminal to a
          transaction partner via a first communication channel,
          providing an authentication step in which an authentication
          device uses a second communication channel for checking an
          authentication function that is implemented in a mobile device of
          the user,



                                            4
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 206 of 230 PageID #: 598
    IPR2019-01639
    Patent 9,246,903 B2
          as a criterion for deciding whether the authentication to the
          transaction shall be granted or denied, having the authentication
          device check whether a predetermined time relation exists
          between the transmission of the user identification and a
          response from the second communication channel,
          ensuring that the authentication function is normally inactive and
          is activated by the user only preliminarily for the transaction,
          ensuring that said response from the second communication
          channel includes information that the authentication function is
          active, and
          thereafter ensuring that      the   authentication   function   is
          automatically deactivated.
    Ex. 1001, 10:39–60.
    Claim 14 recites:
               14. A mobile device for use with the authentication
          method according to claim 1, comprising:
          a wireless transceiver,
          an ON-switch and,
          an electronic controller that implements said authentication
          function and is configured to activate the authentication function
          in response to the ON-switch being operated and to deactivate
          the authentication function one of: after it has been active for a
          predetermined time interval after its state has been checked.


    Ex. 1001, 10:5–22.
                          F. References and Other Evidence
          The Petition relies on the following references:
          1. US 8,862,097 B2, issued Oct. 14, 2014 (filed Dec. 3, 2009) (Ex.
    1005, “Brand”),
          2. GB 2,398,159 A, published Aug. 11, 2004 (Ex. 1006, “Williams”),
          3. US 9,647,855 B2, issued May 9, 2017 (filed Jan. 9, 2008) (Ex.
    1007, “Deibert”),


                                          5
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 207 of 230 PageID #: 599
    IPR2019-01639
    Patent 9,246,903 B2
          4. US 2011/0202466 A1, published Aug. 18, 2011 (Ex. 1008,
    “Carter”),
          5. U.S. 8,306,532 B2, issued Nov. 6, 2012 (filed June 26, 2009) (Ex.
    1011, “Rahman”),
          6. US 2011/0050164 A1, published Mar. 3, 2011 (Ex. 1012,
    “Partovi”), and
          7. US 9,659,297 B2, issued Mar. 23, 2017 (filed August 7, 2008) (Ex.
    1013, “Russell”).
    Pet. 12–14.
          In addition, Petitioner submits the Declaration of Patrick McDaniel
    (Ex. 1003, “McDaniel Decl.”). Patent Owner has not submitted an expert
    declaration.
                        G. Asserted Grounds of Unpatentability
          Petitioner asserts the challenged claims are unpatentable on the
    following grounds.
     Claim(s) Challenged Statutory Basis          References
     1                   35 U.S.C. § 103 Brand, Williams, and Deibert
     14, 21, 24, 25,                     Brand, Williams, Deibert, and
                         35 U.S.C. § 103
     and 26                              Rahman
                                         Brand, Williams, Deibert,
     15–17               35 U.S.C. § 103
                                         Rahman, and Partovi
                                         Brand, Williams, Deibert,
     19                  35 U.S.C. § 103
                                         Rahman, and Carter
                                         Brand, Williams, Deibert,
     22                  35 U.S.C. § 103
                                         Rahman, and Russell
    Pet. 13.
                          II.    PRELIMINARY MATTERS
                                A. Level of Ordinary Skill
          Petitioner contends:



                                            6
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 208 of 230 PageID #: 600
    IPR2019-01639
    Patent 9,246,903 B2
          A Person of Ordinary Skill in The Art [] in October 2011 would
          have had a working knowledge of the authentication art that is
          pertinent to the ’903 Patent, including two-factor authentication
          using a mobile device. A [person of ordinary skill in the art at the
          time of the invention] would have had a bachelor’s degree in
          computer science, computer engineering, or an equivalent, and
          three years of professional experience. Lack of professional
          experience can be remedied by additional education, and vice
          versa.”

    Pet. 10 (citing McDaniel Decl. ¶¶ 15–19). Patent Owner contends: A
    person of ordinary skill in the art at the time of the invention “would have
    had a bachelor’s degree in computer science, computer engineering, or an
    equivalent, and two years of work experience.” Prelim. Resp. 25. Patent
    Owner states specifically that it is unnecessary to define the working
    knowledge of the person of ordinary skill in the art at the time of the
    invention because by definition a person of ordinary skill in the art is skilled
    in the art that is relevant to the ’903 patent. Id.
          We do not discern that Petitioner’s statement of the “working
    knowledge” affects the analysis of obviousness in this decision. We do not
    discern a difference between two or three years of working experience that
    affects the analysis of obviousness in this decision. We also regard
    Petitioner’s definition as consistent with the prior art before us. See Okajima
    v. Bourdeau, 261 F.3d 1350, 1355 (Fed. Cir. 2001) (prior art itself may
    reflect an appropriate level of skill). Thus, for the purpose of our decision,
    we adopt Petitioner’s proposal.
                                 B. Claim Construction
          We interpret claim terms using “the same claim construction standard
    that would be used to construe the claim in a civil action under 35 U.S.C.
    282(b).” 37 C.F.R. § 42.100(b) (2019). In this context, claim terms “are


                                             7
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 209 of 230 PageID #: 601
    IPR2019-01639
    Patent 9,246,903 B2
    generally given their ordinary and customary meaning” as understood by a
    person of ordinary skill in the art in question at the time of the invention.
    Phillips v. AWH Corp., 415 F.3d 1303, 1312–13 (Fed. Cir. 2005) (citations
    omitted) (en banc). “In determining the meaning of the disputed claim
    limitation, we look principally to the intrinsic evidence of record, examining
    the claim language itself, the written description, and the prosecution
    history, if in evidence.” DePuy Spine, Inc. v. Medtronic Sofamor Danek,
    Inc., 469 F.3d 1005, 1014 (Fed. Cir. 2006) (citing Phillips, 415 F.3d at
    1312–17). Extrinsic evidence is “less significant than the intrinsic record in
    determining ‘the legally operative meaning of claim language.’” Phillips,
    415 F.3d at 1317.
           Petitioner requests that we construe several terms (in claims 14, 17,
    and 26) with language that, according to Petitioner “recite quasi-Markush
    terms.” Id. at 11–12. Patent Owner does not argue that the patentability of
    any claim turns on the construction for any of the above terms. See
    generally Prelim. Resp. Additionally, issues related to claim 1 are
    dispositive of this decision. Thus, we see no need to construe any terms for
    the purposes of this decision.

                        C. Description of Prior Art References
           Petitioner’s challenge primarily relies on Brand, Williams, Deibert,
     and Rahman. See Pet. 13. The remaining references (Partovi, Carter, and
     Russell) are relied on as additional secondary references to address certain
     specific limitations in the dependent claims.
                                     1.   Brand (Exhibit 1005)
           Brand is a patent titled “Secure Transaction Authentication.” Ex.
    1005, code (54). Brand discloses a system “for authenticating secure



                                             8
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 210 of 230 PageID #: 602
    IPR2019-01639
    Patent 9,246,903 B2
    transactions between a transacting user and a secure transaction host.” Ex.
    1005, Abstract. Figure 1, reproduced below, shows Brand’s authentication
    system including a user (9), user’s computer (17), banking institution (15),
    user’s mobile phone (7), and authentication server (3). Ex. 1005, 5:44, 6:48–
    55.




          Figure 1 above, shows Brand’s authentication system. Brand
    discloses that “to log into his or her internet banking account, the user (9)
    first accesses the website of the banking institution (15) at which his or her
    account is held, from a personal computer (17), laptop or other Internet
    enabled device.” Ex. 1005, 6:47–50. The user “enters his account number
    (equivalent to a username) and password on the Internet banking website on
    his computer.” Ex. 1005, 6:50–53.
          “Before proceeding to login, the user (9) initiates the authentication
    application on his/her mobile phone.” Ex. 1005, 6:53–55. The


                                           9
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 211 of 230 PageID #: 603
    IPR2019-01639
    Patent 9,246,903 B2
    authentication application establishes a “real-time communication link” via
    “a GSM network” between “the authentication server” and “the mobile
    phone.” Ex. 1005, 6:62–64, 5:67.
          “Upon the user (9) requesting login to his internet banking account,
    the banking institution (15) requests authentication of the user (9) from the
    authentication server.” Ex. 1005, 7:1–3. The authentication server “sends a
    transaction confirmation request to the mobile phone (7) which is received
    by the software application.” Ex. 1005, 7:3–6. The “software application
    triggers a pop-up on the monitor of the mobile phone” which allows “the
    user (9) to either confirm (accept) or deny (reject) the transaction.” Ex.
    1005, 7:6–12.
          If the user “confirms the transaction, the application communicates
    this confirmation result to the server” which “sends a positive authentication
    result to the banking institution server.” Ex. 1005, 7:12–15. The banking
    institution then allows the user “to proceed to its Internet banking account.”
    Ex. 1006, 7:15–17.
                               2. Williams (Ex. 1006)
          Williams is a patent titled “Electronic Payment Authorisation Using a
    Mobile Communications Device.” Ex. 1006, (54). Williams relates to “a
    transaction authorisation system for electronic payments.” Ex. 1006, 8.1
    Williams teaches that terminals are “linked to a card issuer’s central
    transaction processing unit.” Id. If the amount of a transaction is above
    some threshold, the authorization of the transaction is suspended until it can
    be authorized. Id. at 9. The transaction processing unit has an authorization


    1
     This decision cites to the original page numbers not the page numbers
    added to the Exhibit.

                                          10
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 212 of 230 PageID #: 604
    IPR2019-01639
    Patent 9,246,903 B2
    module which causes a message generation module to transmit “a SMS
    message identifying the card account, the transaction data and time, the
    merchant and the transaction value...” to “a mobile communication
    device . . . for the card account.” Id. The account holder “sends a return
    SMS message . . . using his mobile device.” Id. at 10. If the “return SMS
    message is received within a predetermined period of time, the authorisation
    module 3 instructs the transaction processing unit 2 to authorise the
    transaction.” Id. at 11.
                                    3.   Deibert (Ex. 1007)
           Deibert is a patent titled “Mobile Phone Payment with Disabling
    Feature.” Ex. 1007, code (54). Deibert relates to “contactless” mobile
    device payments. Id. at Abstract. Deibert describes mobile payment
    applications which allow wireless transmission of data allowing a payment
    transaction. Id. at 6:45–48. In Deibert, the user authenticates himself by
    providing a single authentication factor (i.e., “entering a password into the
    mobile phone application, in order to authenticate the consumer 30 and
    prevent fraud.” (id. at 9:28–30)). If authentication is successful, the user’s
    mobile phone executes a payment application “that stores payment details,
    such as a credit card number and related information.” Id. at 2:49–51. For
    example, when a user wishes to make a purchase, he places his mobile
    phone “in proximity to an access device associated with the merchant. The
     mobile payment application may then send the payment details to the access
     device over a wireless connection.” Id. at 2:51–55. Deibert also discloses
     that when the mobile phone is ready to conduct a transaction, the phone
     begins counting down from a predetermined timeout time. Id. at 9:30–38. If
     no payment transaction occurs before the timeout time elapses, the mobile
     payment application is disabled or deactivated. Id. at 9:38–40. Thus,

                                           11
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 213 of 230 PageID #: 605
    IPR2019-01639
    Patent 9,246,903 B2
    Deibert includes “a timer that automatically deactivates any mobile payment
    application[] after a predetermined timeout time has elapsed.” Id. at 6:50–
    52.
                              4. Carter (Exhibit 1008)
          Carter is a patent titled “Multifactor Authentication.” Ex. 1008, code
    (54). Carter generally relates to authenticating transactions with a mobile
    device. Id. at Abstract. Carter also teaches “[a] standard cellular phone
    (referred to as MS) with a built-in or connected GPS or equivalent receiver
    (or other location determining capability).” Id. ¶ 104.
                           5. Rahman (Exhibit 1011)
          Rahman is a patent titled “System and Method for Using Multiple
    Subscriber Identities to Provide Differentiated Services to Subscribers.” Ex.
    1011, code (54). Rahman generally relates to mobile stations with
    subscriber identities for establishing “wireless communication” with
    multiple networks. Id. at 3:6–14.
          Rahman also teaches a mobile station that includes a “transceiver
    (XCVR),” a “microprocessor,” and a “speaker.” Ex. 1011, 17:5, 17:61–63,
    16:61–63. The mobile station includes physical or user interface elements,
    e.g. keypad, stylus, touch sensitive display, for “user input selections.” Id. at
    17:49–59.
                           6. Partovi (Exhibit 1012)
          Partovi is a patent titled “System and Methods for Inductive Charging,
    and Improvements and Uses Thereof.” Ex. 1012, code (54). Partovi
    generally relates to charging techniques. Ex. 1012, Abstract. Partovi teaches
    that “mobile devices incorporate rechargeable batteries” and charging the
    mobile devices “through . . . USB or mini usb connector.” Ex. 1012, ¶¶ 66,
    69.

                                           12
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 214 of 230 PageID #: 606
    IPR2019-01639
    Patent 9,246,903 B2
                              7. Russell (Exhibit 1013)
          Russell is a patent titled “Biometric Identification Device.” Ex. 1013,
    code (54). Russell relates to security that “limit[s] the transfer and
    distribution of personal data.” Id. at Abstract. Russell teaches a portable
    device (PID) that includes a “self-destruct element 153 that destroys the
    identity data if unauthorized access to the stored identity data is attempted.”
    Id. at 16:67–17:2.
               III.   ANALYSIS OF THE CHALLENGED CLAIMS
                                    A. Obviousness
          A claim is unpatentable under 35 U.S.C. § 103(a) if the differences
    between the claimed subject matter and the prior art are such that the subject
    matter, as a whole, would have been obvious at the time the invention was
    made to a person having ordinary skill in the art to which said subject matter
    pertains. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). The
    question of obviousness is resolved on the basis of underlying factual
    determinations, including: (1) the scope and content of the prior art; (2) any
    differences between the claimed subject matter and the prior art; (3) the level
    of skill in the art; and (4) where in evidence, so-called “secondary
    considerations,” including commercial success, long-felt but unsolved needs,
    failure of others, and unexpected results. Graham v. John Deere Co., 383
    U.S. 1, 17–18 (1966) (“the Graham factors”).
      B. Petitioner’s Contentions Regarding Claim 1 based on Brand, Williams,
                                      and Deibert
          Although claim 1 is not included in a ground in the Petition, Petitioner
    contends these the limitations of claim 1 would have been obvious over the
    combination of Brand, Williams, and Deibert, which is necessary to show
    that the challenged claims, which depend from claim 1, would have been


                                           13
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 215 of 230 PageID #: 607
    IPR2019-01639
    Patent 9,246,903 B2
    obvious over combinations including Brand, Williams, and Deibert. Pet.
    15–24. Petitioner supports this assertion with testimony from its expert, Dr.
    McDaniel. McDaniel Decl. ¶¶ 75–93.
                                    1.    Rationale to Combine
                               a.        Brand and Deibert
          Petitioner also argues that a person of ordinary skill would have been
    motivated to combine Brand and Deibert. Pet. 20–23. Petitioner contends
    that both Brand and Deibert describe authentication features that prevent
    fraud. Pet. 20–21 (citing McDaniel Decl. ¶ 84; Ex. 1005, Abstract; Ex.
    1007, 9:27–30). Petitioner asserts that after Brand initiates an authentication
    application, a person of ordinary skill in the art at the time of the invention
    would have known that the application continues until the phone loses power
    or the application is deactivated. Id. (citing McDaniel Decl. ¶ 84; Ex. 1005,
    6:53–54). Thus, according to Petitioner a person of ordinary skill in the art at
    the time of the invention would recognize automatically deactivating an
    authentication application would be desirable. Id. (citing McDaniel Decl.
    ¶ 85). In other words, Petitioner suggests deactivating the application would
    save battery life.
          According to Petitioner, Deibert teaches software “code relating to a
    timer that automatically deactivates any mobile payment applications after a
    predetermined timeout time has elapsed.” Pet. 21 (quoting Ex. 1007, 6:49–
    53). Petitioner contends that adding Deibert’s automatic deactivation feature
    to Brand would make Brand’s application easier to use than with manual
    deactivation, and would also increase security because the user would
    otherwise have to reinitialize the application with the user’s credentials if it
    deactivates. Id. at 21–22 (citing McDaniel Decl. ¶¶ 86–89). Petitioner also
    asserts a person of ordinary skill in the art at the time of the invention would

                                             14
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 216 of 230 PageID #: 608
    IPR2019-01639
    Patent 9,246,903 B2
    recognize the predetermined time would start either when the authentication
    application is initiated or when the requested transaction is confirmed or
    denied. Id. at 22–23 (citing McDaniel Decl. ¶ 90).
          Petitioner further contends a person of ordinary skill in the art at the
    time of the invention would have had a reasonable expectation of success in
    making the combination. Id. at 23. Petitioner asserts a [person of ordinary
    skill in the art at the time of the invention] would have been familiar with
    conventional coding languages in order to code the combination and thus the
    “combination is simply combining prior art elements (Deibert’s timer that
    automatically deactivates Brand’s authentication application) according to
    known methods (code written in a programming language) to yield
    predictable results (automatically deactivating the authentication
    application).” Id. (citing McDaniel Decl. ¶ 91). Petitioner supports these
    assertions with testimony from Dr. McDaniel. See McDaniel Decl. ¶¶ 83–
    91.
          Patent Owner responds that a person of ordinary skill in the art at the
    time of the invention would not have added Deibert’s automatic deactivation
    to Brand. Prelim. Resp. 39. Specifically, Patent Owner argues that
    deactivation and the necessary associated reinitialization would frustrate
    Brand’s purpose of allowing multiple transactions in one session and
    Deibert’s purpose to allowing the user to interact with the system by logging
    on only once. Id. at 41–42 (citing Ex. 1005, 7:18–24; Ex. 1007, 9:45–53).
    Patent Owner further argues that adding such a feature could deactivate the
    pop-up notification of Brand and prevent the user from manually confirming
    or denying a transaction. Id. at 39.
          Patent Owner relies on Brand’s statement that a session can last
    though subsequent transactions (i.e., continuous and ongoing) depending on

                                           15
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 217 of 230 PageID #: 609
    IPR2019-01639
    Patent 9,246,903 B2
    “the type of transaction that the user (9) attempts to perform and the decision
    of the bank on how to implement the security layer provided by the
    invention.” Id. at 41–42 (citing Ex. 1005, 7:21–24). Therefore, Patent
    Owner suggests, the intent in Brand is to allow an open session with
    multiple transactions. Id.
          Patent Owner further argues that Brand and Deibert are directed to
    “completely different aspects of a payment system” because, among other
    things, Brand is directed to a two-factor authentication system whereas
    Deibert is directed to a one factor authentication system. Prelim. Resp. 40.
    Additionally, Patent Owner argues that Petitioner’s asserted motivations of
    increasing security and making the system easier to use are inconsistent with
    each other because additional security inevitably involves making the system
    harder to use. Id. at 41.
          Patent Owner also asserts that Deibert’s teaching that there is a “code
    relating to a timer that automatically deactivates any mobile payment
    application” is directed to payment applications not authentication
    applications. Prelim. Resp. 42–43. In Deibert, deactivation is directed to the
    mobile payment applications--the payment application facilitates payment
    transaction and must be running for the transaction to be completed. Id. In
    fact, the” “mobile payment application in Deibert serves a different function
    than the “authentication application” in Brand--i.e. Deibert’s mobile
    payment application simply completes a transaction, but Brand’s
    authentication application performs the act of confirming or denying the
    transaction. In Brand, authentication application must be running for the
    user to receive the pop-up which confirms the transaction (Pet. 35 (citing Ex.
    1005, 7:6–15, 7:25–29), while in Deibert the transaction is already
    authorized and the mobile payment application must be running only to send

                                          16
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 218 of 230 PageID #: 610
    IPR2019-01639
    Patent 9,246,903 B2
    the contactless transaction to the terminal (see Ex. 1007, 3:57–59); see also
    Pet. 21 (discussing Deibert’s deactivation function).
          We agree with Patent Owner that Brand and Deibert operate in
    different ways (i.e. one-factor vs. two-faction authentication) and Petitioner
    combines different functions (mobile payment vs authentication) without
    explaining sufficiently why those functions would be combined. We are
    also not persuaded by Petitioner’s conclusory references to saving battery
    life, making Brand’s application easier to use, and increasing security—
    particularly when balanced against the fact that Deibert’s deactivation
    conflicts with Brand’s stated ability to hold a session open through multiple
    transactions.
          Finally, Patent Owner argues that the combination would not be
    “combining prior art elements . . . according to known methods . . . to yield
    predictable results.” Prelim. Resp. 43–44. We agree. We are also not
    persuaded by Petitioner’s assertion that because both Brand and Deibert are
    implemented in programming code, it would be a simple combination. Pet.
    23. This statement, by itself, does not provide any rationale for combining
    the cited teachings and certainly does not provide a sufficiently “articulated
    reasoning with some rational underpinning to support the legal conclusion of
    obviousness.” KSR, 550 U.S. at 418 (quoting In re Kahn, 441 F.3d 977, 988
    (Fed. Cir. 2006)).
          In summary, based on the information set forth in the Petition and the
    testimony of Dr. McDaniel, we are not persuaded that Petitioner has
    demonstrated sufficiently both the motivation to combine these references
    and the reasonable expectation of success as to its ground based on Brand,
    Williams, and Deibert.



                                          17
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 219 of 230 PageID #: 611
    IPR2019-01639
    Patent 9,246,903 B2
                              b.     Brand and Williams
          Petitioner argues that a person of ordinary skill would have been
    motivated to combine Brand and Williams. Pet. 18–21. Petitioner contends
    Brand and Williams are both directed to payment transaction authorization
    and two-factor authentication. Pet. 18 (citing Ex. 1005, Abstract, 10:59–62;
    Ex. 1006, Abstract, 8–11; McDaniel Decl. ¶ 76).
          Petitioner argues Brand’s two factor authentication using a mobile
    phone is “desirable.” Id. Specifically, according to Petitioner, [a person of
    ordinary skill in the art “would have recognized such techniques are
    desirable, as they increase the authentication system’s security and reduce
    fraud where a third-party, acting as a user, initiates a transaction.” Id. (citing
    McDaniel Decl. ¶ 77).
          Petitioner contends that Williams’ system of sending an SMS message
    to confirm transactions improves security. Pet. 19. Petitioner states
    “Williams’ predetermined period of time during which a transaction may be
    authorized improves the security of Williams’ system and assists in
    preventing the authorization of fraudulent transactions. Without any such
    time limit, a requested transaction would remain pending until the user
    responds. This could lead to the user unintentionally or mistakenly
    approving a transaction that the user did not request (i.e., a fraudulent
    transaction).” Id. (internal citations omitted (citing McDaniels Decl. ¶ 70)).
          As to the motivation to combine Brand and Williams, Petitioner
    argues it would have been obvious to a person of ordinary skill in the art to
    employ a time limit (i.e., similar to Williams’s time limit) in Brand’s system,
    such that a user would have a limited period of time to validate that the user
    possesses the mobile device. Pet. 19 (citing Ex. 1003 ¶ 79). According to
    Petitioner:

                                           18
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 220 of 230 PageID #: 612
    IPR2019-01639
    Patent 9,246,903 B2
          This would contribute to the overall security of the authentication
          system. Including a predetermined time period is a way to
          validate that the user possessed the mobile device between the
          time the user initiated the transaction at his computer and the
          transaction was confirmed (or denied) at the authentication
          server. Ex-1003, ¶ 80; Ex-1005, 10:48-50. If the authentication
          server has not received a confirmation message after the
          predetermined time interval expired, the authentication server
          would determine that the transaction is fraudulent. Ex-1003,
          ¶ 80. When a user does not approve a transaction in a timely
          manner, there is an increased risk that the transaction is
          fraudulent. Ex-1003, ¶ 80.

    Id. at 19–20 (citing McDaniel Decl. ¶ 80). Additionally, according to
    Petitioner, it was known in the art that security is enhanced “by limiting the
    time when authentication is possible.” Id. at 20 (quoting Ex. 1014, 17:4–5 (a
    supporting prior art reference (McCorkle) that is not part of the ground).
          Finally, Petitioner contends a person of ordinary skill in the art would
    have had a reasonable expectation of success in making the combination. Id.
    at 20. Petitioner asserts “such a combination would have simply been
    combining prior art elements (Williams’ time-limited window for
    responding and Brand’s accept/deny message) according to known methods
    (rejecting transactions for which a timely response is not received) to yield
    predictable results (validating that the user possesses the mobile device at
    the time of a transaction).” Id. at 20 (citing McDaniel Decl. ¶ 81).
    Petitioner further argues the combination of Brand and Williams is “merely
    the ordinary use of a common technique (limiting the time window for
    approving a transaction) to improve a similar two-factor authentication
    system in the same way (reducing fraudulent transactions).” Id. Petitioner
    supports these assertions with testimony from Dr. McDaniel. See McDaniel
    Decl. ¶¶ 75–81.


                                          19
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 221 of 230 PageID #: 613
    IPR2019-01639
    Patent 9,246,903 B2
           Patent Owner responds that Petitioner’s argument for combining the
    references, as supported by Dr. McDaniel, are based on hindsight. Prelim.
    Resp. 53. Petitioner also asserts that “[w]hile Brand and Williams are
    generally related to payment transaction authorization, Brand explicitly
    discourages the use of Williams’s SMS messaging application and teaches
    away from such an implementation.” Prelim. Resp. 51. Patent Owner cites
    Brand as “disparag[ing]” SMS messaging applications calling them
    “susceptible to abuse,” “relatively high cost” and “prone to ‘mistakes.’” Id.
    Patent Owner also asserts that the one embodiment in Brand that uses an
    SMS message is not related to timing and is not cited by Petitioner. Id.
    Thus, according to Patent Owner, a person of ordinary skill “would not have
    combined Williams’s SMS messaging system with Brand’s system that
    forms its own direct, secure, and continuous connection between the mobile
    phone and the authentication server.” Id. at 52.
           Patent Owner asserts “a [person of ordinary skill in the art at the time
    of the invention], upon reading Brand and Williams, would . . . not have
    arrived at the claimed predetermined time relation.” Prelim. Resp. 52.
    Patent Owner asserts that a person of ordinary skill in the art at the time of
    the invention would be led to an alternate solution, i.e., “would have
    implemented a system that counts down the time for Brand’s user to select
    accept or deny on the pop-up notification on the user’s mobile phone. That
    timer would have begun at the time that the pop-up notification appears on
    the user’s mobile phone, not at a time that the user identification is
    transmitted over the first communication channel or a response is
    transmitted over a second communication channel.” Prelim. Resp. 52–53.
           We also agree with Patent Owner that the timer in Williams is used
     for a purpose, i.e., SMS messaging, that Brand disparages. Prelim. Resp.

                                           20
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 222 of 230 PageID #: 614
    IPR2019-01639
    Patent 9,246,903 B2
    51–52. We also agree with Patent Owner that Petitioner’s arguments
    regarding motivation to combine the references are based on hindsight.
    Prelim. Resp. 53. For example, as explained further in Section III.B.2.,
    infra, Petitioner does not explain why the predetermined time would start
    when the user enters their identification in a system when combining a direct
    message system with a system based on SMS messages and when neither
    reference has any disclosure about the start of the predetermined time. Thus,
    we are not persuaded that Petitioner’s articulated reasoning for why one of
    ordinary skill in the art would have been motivated to make the proposed
    combination is based on rational underpinnings. See KSR Int’l Co., 550 U.S.
    at 418.
           Petitioner’s expert’s declarant (McDaniel Decl. ¶¶ 75–81) essentially
    repeats the assertions of the Petition and provides no persuasive facts or data
    to support his opinion of obviousness. Therefore, we give such conclusory,
    unsupported assertions by Petitioner’s expert little weight. See In re Am.
    Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1368 (Fed. Cir. 2004) (“[T]he Board
    is entitled to weigh the declarations and conclude that the lack of factual
    corroboration warrants discounting the opinions expressed in the
    declarations.”); see also 37 C.F.R. § 42.65(a) (“Expert testimony that does
    not disclose the underlying facts or data on which the opinion is based is
    entitled to little or no weight.”).
           We are also not persuaded by Petitioner’s assertion that the
    combination of Brand and Williams would have simply been combining
    prior art elements according to known methods to yield predictable results.
    This statement, by itself, does not provide any rationale for combining the
    cited teachings and certainly does not provide a sufficiently “articulated
    reasoning with some rational underpinning to support the legal conclusion of

                                          21
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 223 of 230 PageID #: 615
    IPR2019-01639
    Patent 9,246,903 B2
    obviousness.” KSR, 550 U.S. at 418 (quoting Kahn, 441 F.3d at 988).
    Petitioner does not explain persuasively how or why a person of ordinary
    skill would have combined the cited teachings. See KSR, 550 U.S. at 418
    (“Often, it will be necessary for a court to . . . determine whether there was
    an apparent reason to combine the known elements in the fashion claimed by
    the patent at issue.”).
           In sum, we are not convinced that Petitioner has presented a sufficient
    rationale, apart from hindsight, demonstrating that a person of ordinary skill
    would have combined Brand with Deibert and/or Williams.
                              2.   Teaching of Claim Limitations
           In addition, even if Petitioner had sufficiently demonstrated that
    Brand, Williams, and Deibert would have been combined, the references in
    combination still would fail to teach or suggest at least one element of the
    challenged claims. Specifically, independent claim 1 recites, in relevant
    part, “as a criterion for deciding whether the authentication to the transaction
    shall be granted or denied, having the authentication device check whether a
    predetermined time relation exists between the transmission of the user
    identification and a response from the second communication channel,”
    (“time window limitation”). Pet. 29–33. Petitioner has failed to persuade us
    that the references relied on in the Petition disclose this claimed feature.
           Petitioner relies on the combination of Brand and Williams to meet
    this limitation. Id. Petitioner relies on Brand’s teaching that authentication
    where a pop-up of the authentication application “requests the user (9) to
    either confirm (accept) or deny (reject) the transaction by means of an
    appropriate key press,” and communicates a “result to [authentication]
    server” as the claimed deciding whether the authentication to the transaction
    shall be granted or denied. Id. at 29 (citing Ex. 1005, 7:6–13, 7:25–27).

                                           22
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 224 of 230 PageID #: 616
    IPR2019-01639
    Patent 9,246,903 B2
    Petitioner also relies on Williams’ authorization module which checks if a
    “return SMS message is received within a predetermined period of
    time,” as the claimed criterion. Id. (citing Ex. 1006, 11). As to the limitation
    “[a predetermined time relation exists] between the transmission of the user
    identification and a response,” Petitioner relies on Williams’s teaching that
    “a user ‘entering data concerning a transaction,’ e.g. a card name and
    number [see Ex. 1006, 9–10], and then transmitting a ‘notification message
    to a predetermined mobile communication device.’” Pet. 31–33 (citing Ex.
    1006, 6). Additionally, Petitioner states:
          It would have been obvious to a [person of ordinary skill in the
          art at the time of the invention] that this “predetermined period
          of time” would be measured from when the transaction was first
          initiated, i.e., starting at the transmission of the user
          identification. Ex-1003, p. 54.

    Id. at 31. In other words, Petitioner relies on the knowledge of one of
    ordinary skill to show that the start of the predetermined time in Williams
    would be when the user information was sent. Id. 2
          Patent Owner asserts Williams’s timer would not meet the limitation
    to starting the timer’s predetermined time relation at “transmission of the
    user identification” because “William’s [sic] timer begins counting down
    when the initial notification SMS message is sent to the phone, not when the
    user provides his user identification.” Prelim. Resp. 48. Patent Owner
    acknowledges that Petitioner relies on the knowledge of one of ordinary skill
    in the art on page 32 of the Petition, but argues that “Petitioner and its expert
    have failed to show that the [person of ordinary skill in the art at the time of
    the invention] would have, not just could have, made the modification of

    2
      The alleged motivation to combine these teachings is discussed in Section
    III.B.1.b., supra.

                                           23
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 225 of 230 PageID #: 617
    IPR2019-01639
    Patent 9,246,903 B2
    the prior art to arrive at the claimed invention. Prelim. Resp. 49 (citing
    Belden Inc. v. Berk-Tek LLC, 805 F.3d 1064, 1073 (Fed. Cir. 2015)3;
    Metalcraft of Mayville, Inc. v. Toro Co., 848 F.3d 1358, 1367 (Fed. Cir.
    2017)4.
          Ultimately, Petitioner asserts:
          It would have been obvious to a [person of ordinary skill in the art
          at the time of the invention] to determine whether the time that
          Brand’s user transmitted user information to the banking
          institution and the time the user transmitted a confirmation or
          denial result to the authentication server falls within the
          predetermined time period taught in Williams. Ex-1003, p. 55.
          This would make the authentication system more secure by adding
          a safeguard that validates that a person possessed the mobile
          device when the transaction was initiated and authenticated. It
          would also reduce fraudulent transactions because transactions
          would not authenticate if the time interval exceeds the
          predetermined time period. Ex-1003, p. 55. See Reasons to
          Combine Brand and Williams, § IX.C.4.

    Id. at 32. In other words, Petitioner appears to state that, although neither
    Brand nor Williams teaches the time window limitation of the claims, one of
    ordinary skill would have been motivated to modify Brand to add the
    claimed time window to make the transaction more secure. We determine
    that this contention by Petitioner is speculative and based on hindsight.
    Petitioner’s does not meet the standard set forth by the authorities requiring
    “specific reasoning, based on evidence of record, to support the legal
    conclusion of obviousness.” In re Magnum Oil Tools Int'l, Ltd., 829 F.3d



    3
      Patent Owner cited “Belden Inc. v. Berk-Tek LLC, No. 14-1575 (Fed. Cir.
    2015) 2015.” Prelim. Resp. 49.
    4
      Patent Owner cites this case as “Metalcraft of Mayville, Inc. v. The Toro
    Company, No.-16-2433 (Fed. Cir. 2017).” Prelim. Resp. 49.

                                            24
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 226 of 230 PageID #: 618
    IPR2019-01639
    Patent 9,246,903 B2
    1364, 1380 (Fed. Cir. 2016). Thus, we are not persuaded by Petitioner’s
    arguments.
          Petitioner’s expert essentially repeats the assertions of the Petition and
    provides no persuasive facts or data to support his opinion that the
    combination of Brand and Williams teaches these claim limitations. We give
    such conclusory, unsupported assertions by Petitioner's expert little weight.
    See In re Am. Acad. of Sci. Tech Ctr., 367 F.3d at 1368 (“[T]he Board is
    entitled to weigh the declarations and conclude that the lack of factual
    corroboration warrants discounting the opinions expressed in the
    declarations.”); see also 37 C.F.R. § 42.65(a) (“Expert testimony that does
    not disclose the underlying facts or data on which the opinion is based is
    entitled to little or no weight.”); Seabery N. Am., Inc. v. Lincoln Glob., Inc.,
    IPR2016–00749, Paper 13 at 14 (PTAB Sept. 21, 2016) (Institution
    Decision). In the absence of persuasive argument or evidence, we determine
    Petitioner has failed to adequately show the combination of Brand and
    Williams teaches or suggests this limitation to a person of ordinary skill.
          For at least the reasons discussed above, Petitioner has not
    demonstrated a reasonable likelihood of prevailing on its obviousness
    challenge based on Brand, Williams, and Deibert.
              C. Challenge to Claims 14, 21, 24, 25, and 26 based on Brand,
                         Williams, Deibert, and Rahman
          Petitioner contends these claims would have been obvious over the
    combination of Brand, Williams, Deibert, and Rahman. Pet. 38–68.
    Petitioner supports this assertion with testimony from Dr. McDaniel.
    McDaniel Decl. ¶¶ 143–191.
          Patent Owner argues that Rahman does not remedy the deficiencies of
    Brand, Williams, and Deibert as to teaching the limitations of claim 1.


                                           25
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 227 of 230 PageID #: 619
    IPR2019-01639
    Patent 9,246,903 B2
    Prelim. Resp. 54. We agree. Petitioner does not rely on Rahman as curing
    any of the deficiencies discussed above. Thus, based on the information set
    forth in the Petition and the testimony of Dr. McDaniel, we are not
    persuaded that Petitioner has demonstrated sufficiently both the motivation
    to combine these references and the reasonable expectation of success as to
    its ground based on Brand, Williams, Deibert, and Rahman.
         D. Challenge to Claims 15–17 based on Brand, Williams, Deibert,
                              Rahman, and Partovi
          Petitioner contends these claims would have been obvious over the
    combination of Brand, Williams, Deibert, Rahman, and Partovi. Pet. 68–75.
    Petitioner supports this assertion with testimony from its expert, Dr.
    McDaniel. McDaniel Decl. ¶¶ 192–211.
          Patent Owner argues that Partovi does not remedy the deficiencies of
    Brand, Williams, Deibert, and Rahman as to teaching the limitations of
    claim 1. Prelim. Resp. 54–55. We agree. Petitioner does not rely on
    Partovi as curing any of the deficiencies discussed above. Thus, based on
    the information set forth in the Petition and the testimony of Dr. McDaniel,
    we are not persuaded that Petitioner has demonstrated sufficiently both the
    motivation to combine these references and the reasonable expectation of
    success as to its ground based on Brand, Williams, Deibert, Rahman, and
    Partovi.
     E. Challenge to Claim 19 based on Brand, Williams, Deibert, Rahman, and
                                     Carter
          Petitioner contends these claims would have been obvious over the
    combination of Brand, Williams, Deibert, Rahman, and Carter. Pet. 76–80.
    Petitioner supports this assertion with testimony from its expert, Dr.
    McDaniel. McDaniel Decl. ¶¶ 212–213.



                                          26
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 228 of 230 PageID #: 620
    IPR2019-01639
    Patent 9,246,903 B2
          Patent Owner argues that Carter does not remedy the deficiencies of
    Brand, Williams, Deibert, and Rahman as to teaching the limitations of
    claim 1. Prelim. Resp. 55. We agree. Petitioner does not rely on Carter as
    curing any of the deficiencies discussed above. Thus, based on the
    information set forth in the Petition and the testimony of Dr. McDaniel, we
    are not persuaded that Petitioner has demonstrated sufficiently both the
    motivation to combine these references and the reasonable expectation of
    success as to its ground based on Brand, Williams, Deibert, Rahman, and
    Carter.
     E. Challenge to Claim 22 based on Brand, Williams, Deibert, Rahman, and
                                     Russell
          Petitioner contends these claims would have been obvious over the
    combination of Brand, Williams, Deibert, Rahman, and Russell. Pet. 80–83.
    Petitioner supports this assertion with testimony from its expert, Dr.
    McDaniel. McDaniel Decl., 214–223.
          Patent Owner argues that Russell does not remedy the deficiencies of
    Brand, Williams, Rahman, and Deibert as to teaching the limitations of
    claim 1. Prelim. Resp. 56–57. We agree. Petitioner does not rely on
    Russell as curing any of the deficiencies discussed above. Thus, based on
    the information set forth in the Petition and the testimony of Dr. McDaniel,
    we are not persuaded that Petitioner has demonstrated sufficiently both the
    motivation to combine these references and the reasonable expectation of
    success as to its ground based on Brand, Williams, Deibert, Rahman, and
    Russell.




                                          27
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 229 of 230 PageID #: 621
    IPR2019-01639
    Patent 9,246,903 B2
                                IV.        CONCLUSION
          We determine that Petitioner has not demonstrated a reasonable
    likelihood of prevailing on its challenges to claims 14–17, 19, 21, 22, and
    24–26 of the ’903 patent.
                                      V.     ORDER
          Upon consideration of the record before us, it is:
          ORDERED that the Petition is DENIED and no trial is instituted.




                                             28
Case 1:18-cv-01477-CFC Document 23-1 Filed 06/19/20 Page 230 of 230 PageID #: 622
    IPR2019-01639
    Patent 9,246,903 B2
    FOR PETITIONER:

    David McCombs
    Theodore Foster
    Dina Blikshteyn
    HAYNES AND BOONE, LLP
    david.mccombs.ipr@haynesboone.com
    ipr.theo.foster@haynesboone.com
    dina.blikshteyn.ipr@haynesboone.com



    FOR PATENT OWNER:

    Scott Weingaertner
    Grace Wang
    WHITE & CASE LLP
    scott.weingaertner@whitecase.com
    grace.wang@whitecase.com




                                       29
